Exhibit 10.1

 

Execution Version

 

SECOND AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
AND
FIRST AMENDMENT TO GUARANTY AND COLLATERAL AGREEMENT

 

 

This SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT AND FIRST
AMENDMENT TO GUARANTY AND COLLATERAL AGREEMENT (this “Second Amendment”), dated
as of April 17, 2018 (the “Second Amendment Effective Date”), is by and among
WPX ENERGY, INC., a Delaware corporation (the “Borrower”), each of the
guarantors signatory hereto (the “Guarantors”; and together with the Borrower,
the “Loan Parties”), the lenders party hereto (including the New Lenders (as
defined below), the “Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (in such capacity, the “Administrative Agent”), the
Swingline Lender and each of the Issuing Banks party hereto.

 

Recitals

 

WHEREAS, the Borrower, the Lenders, and the Administrative Agent entered into
that certain Second Amended and Restated Credit Agreement, dated as of March 18,
2016 (as amended, restated, amended and restated, supplemented or otherwise
modified prior to the date hereof, the “Credit Agreement”);

 

WHEREAS, the Borrower has requested that The Toronto-Dominion Bank, New York
Branch, ABN AMRO Capital USA LLC, Capital One, National Association, Canadian
Imperial Bank of Commerce, New York Branch, ING Capital LLC, PNC Bank, National
Association and SunTrust Bank (each, a “New Lender” and, collectively, the “New
Lenders”), become Lenders under the Credit Agreement with a Maximum Credit
Amount and an Elected Commitment in the amount as shown on Schedule 2.01 to the
Credit Agreement (as amended hereby);

 

WHEREAS, the Lenders have agreed to redetermine and increase the Borrowing Base
from $1,500,000,000 to $1,800,000,000 effective as of the Second Amendment
Effective Date;

 

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend the Credit Agreement and the Guaranty and Collateral Agreement as
set forth herein; and

 

WHEREAS, subject to the satisfaction of the conditions set forth herein, the
Administrative Agent and the Lenders are willing to amend the Credit Agreement
and the Guaranty and Collateral Agreement as provided herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and in the Credit Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I
Definitions

 

Each capitalized term used in this Second Amendment and not defined herein shall
have the meaning assigned to such term in the Credit Agreement, as amended
hereby (the “Amended Credit Agreement”).  Unless otherwise indicated, all
section references in this Second Amendment refer to sections of the Credit
Agreement.

 

ARTICLE II
Amendments to Credit Agreement

 

In reliance on the representations, warranties, covenants and agreements
contained in this Second Amendment, and subject to the satisfaction of the
conditions precedent set forth in Article V hereof, as of the Second Amendment
Effective Date, the Credit Agreement is amended as follows:

 

Section 2.01                Amendments to Credit Agreement.  The Credit
Agreement (other than the signature pages, Exhibits and Schedules thereto) is
hereby amended in its entirety to read as set forth in the attached Annex A.

 

Section 2.02                Replacement of Schedule 2.01 to the Credit
Agreement.  Schedule 2.01 to the Credit Agreement is hereby replaced in its
entirety with Schedule 2.01 attached hereto and Schedule 2.01 attached hereto
shall be deemed to be attached as Schedule 2.01 to the Credit Agreement.  After
giving effect to this Second Amendment, the amendments to the Credit Agreement
set forth in Article II hereof and any Borrowings made on the Second Amendment
Effective Date, (a) each Lender (other than the Exiting Lenders (as defined
below)) who holds Loans in an aggregate amount less than its Applicable
Percentage of all Loans shall advance new Loans which shall be disbursed to the
Administrative Agent and used to repay Loans outstanding to each Lender who
holds Loans in an aggregate amount greater than its Applicable Percentage of all
Loans, (b) each Lender’s participation in each Letter of Credit, if any, shall
be automatically adjusted to equal its Applicable Percentage and (c) such other
adjustments shall be made as the Administrative Agent shall specify so that the
Credit Exposure applicable to each Lender equals its Applicable Percentage of
the aggregate Credit Exposure of all Lenders.  Each Lender agrees to waive, on a
one-time basis, any break funding payments owing to it, if any, as required
under Section 2.17 of the Credit Agreement on the Second Amendment Effective
Date as a result of the reallocation of Loans and other adjustments contemplated
by this Section 2.02.

 

Section 2.03                New Credit Agreement Schedules.  The Credit
Agreement is hereby amended by (a) inserting Schedule 6.01 attached hereto
immediately after Schedule 5.14 of the Credit Agreement as new Schedule 6.01 to
the Credit Agreement and (b) inserting Schedule 6.09 attached hereto immediately
after Schedule 6.05 of the Credit Agreement as new Schedule 6.09 to the Credit
Agreement.

 

Section 2.04                Amendment of Credit Agreement Exhibits.  The Credit
Agreement is hereby amended by amending and restating Exhibits D and E to the
Credit Agreement as Exhibit D and E attached hereto.

 

2

--------------------------------------------------------------------------------


 

ARTICLE III
Amendments to Guaranty and Collateral Agreement

 

In reliance on the representations, warranties, covenants and agreements
contained in this Second Amendment, and subject to the satisfaction of the
conditions precedent set forth in Article V hereof, as of the Second Amendment
Effective Date, the Guaranty and Collateral Agreement is amended as follows:

 

Section 3.01                Section 1.01 of the Guaranty and Collateral
Agreement.

 

(a)                               Clause (a) of Section 1.01 of the Guaranty and
Collateral Agreement is hereby amended and restated in its entirety to read in
full as follows:

 

“(a)                        Unless otherwise defined herein, capitalized terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement, and the following terms as well as other terms
defined in the UCC that are not otherwise defined herein or in the Credit
Agreement are used herein as so defined:  Accounts, Chattel Paper, Commercial
Tort Claims, Commodity Accounts, Deposit Accounts, Documents, Electronic Chattel
Paper, Equipment, Fixtures, General Intangibles,
Goods, Instruments, Inventory, Investment Property, Letter-of-Credit Rights,
Payment Intangibles, Proceeds, Securities Accounts, Supporting Obligations, and
Tangible Chattel Paper.”

 

(b)                              The definition of “Grantors” is hereby amended
and restated in its entirety to read in full as follows:

 

““Grantors” shall mean, collectively, (a) the Borrower and (b) each Subsidiary
that is a party hereto or becomes a party hereto in accordance with
Section 10.13.”

 

Section 3.02                Section 3.01(a) of the Guaranty and Collateral
Agreement.  Clause (iv) of Section 3.01(a) of the Guaranty and Collateral
Agreement is hereby amended and restated in its entirety to read in full as
follows:

 

“(iv)                   all Commodity Accounts, Deposit Accounts and Securities
Accounts;”

 

Section 3.03                Amendment to Section 5.03 of the Guaranty and
Collateral Agreement.  Section 5.03 of the Guaranty and Collateral Agreement is
hereby amended by replacing the reference to “On the date hereof” therein with
“As of the Second Amendment Effective Date”.

 

Section 3.04                Amendment of Guaranty and Collateral Agreement
Schedule.  The Guaranty and Collateral Agreement is hereby amended by amending
and restating Schedule 3 to the Guaranty and Collateral Agreement as Schedule 3
attached hereto.

 

3

--------------------------------------------------------------------------------


 

ARTICLE IV
Borrowing Base Redetermination, Elected Commitments and New Lenders

 

Section 4.01                Borrowing Base Redetermination.  In reliance on the
covenants and agreements contained in this Second Amendment, and subject to the
satisfaction of the conditions precedent set forth in Article V hereof, the
Administrative Agent and the Lenders (including the New Lenders) hereby agree
that the Borrowing Base shall be, effective as of the Second Amendment Effective
Date, increased from $1,500,000,000 to $1,800,000,000, and the Borrowing Base
shall remain at $1,800,000,000 until the next Scheduled Redetermination, Interim
Redetermination or other adjustment of the Borrowing Base thereafter, whichever
occurs first pursuant to the terms of the Credit Agreement.  The Borrower and
the Lenders acknowledge that the redetermination of the Borrowing Base provided
for in this Section 4.01 shall constitute the Scheduled Redetermination
scheduled for on or about April 1, 2018 for purposes of Section 2.10(c) of the
Credit Agreement.  The Borrower hereby designates that the Aggregate Elected
Commitments as of the Second Amendment Effective Date are $1,500,000,000.

 

Section 4.02                New Lenders.  Each New Lender hereby joins in,
becomes a party to, and agrees to comply with and be bound by the terms and
conditions of the Amended Credit Agreement as a Lender thereunder and under each
and every other Loan Document to which any Lender is required to be bound by the
Amended Credit Agreement, to the same extent as if such New Lender were an
original signatory thereto.  Each New Lender hereby appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Amended Credit Agreement as are delegated
to the Administrative Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto.  Each New Lender represents and
warrants that (a) it has full power and authority, and has taken all action
necessary, to execute and deliver this Second Amendment, to consummate the
transactions contemplated hereby and to become a party to, and a Lender under,
the Amended Credit Agreement, (b) it has received a copy of the Credit Agreement
and copies of the most recent financial statements delivered pursuant to
Section 5.01 of the Credit Agreement, and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Second Amendment and to become a Lender on the basis of which it
has made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (c) from and after the Second
Amendment Effective Date, it shall be a party to and be bound by the provisions
of the Amended Credit Agreement and the other Loan Documents and have the rights
and obligations of a Lender thereunder.

 

ARTICLE V
Conditions Precedent

 

The amendments set forth in Article II and Article III of this Second Amendment
and the Borrowing Base increase set forth in Section 4.01 shall each become
effective when all of the following conditions precedent shall have been
satisfied (or waived in accordance with Section 9.03 of the Credit Agreement):

 

Section 5.01                Counterparts.  The Administrative Agent shall have
received from the Borrower, each of the Guarantors, each of the Lenders
(including the New Lenders) and each of

 

4

--------------------------------------------------------------------------------


 

the Exiting Lenders counterparts (in such number as may be requested by the
Administrative Agent) of this Second Amendment signed on behalf of such Persons.

 

Section 5.02                Fees.  The Administrative Agent shall have received
from the Borrower in immediately available funds (a) all fees and amounts due
and payable on or prior to the Second Amendment Effective Date and (b) to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrower hereunder.

 

Section 5.03                Notes.  The Administrative Agent shall have received
duly executed Notes (or any amendment and restatement thereof, as the case may
be) payable to each Lender (including the New Lenders) requesting a Note (or
amendment and restatement thereof, as the case may be) in a principal amount
equal to its Maximum Credit Amount as of the date hereof.

 

Section 5.04                Officer’s Certificates.  The Administrative Agent
shall have received a certificate of a Responsible Officer of each of the Loan
Parties, dated as of the Second Amendment Effective Date, in form and substance
reasonably satisfactory to the Administrative Agent, certifying: (a) that
attached to such certificate are (i) a true and complete copy of the certificate
of incorporation or formation and the bylaws, limited liability company
agreement or other organizational document of each Loan Party, as in full force
and effect on the Second Amendment Effective Date (or, as applicable, certifying
that there have been no changes to such documents from the versions delivered to
the Administrative Agent on March 18, 2016), and (ii) a true and complete copy
of a certificate or certificates from the appropriate Governmental Authority of
the jurisdiction of incorporation or formation, as applicable, of each Loan
Party, as available from such Governmental Authority, certifying that such Loan
Party is validly existing and/or in good standing in such jurisdiction, dated as
of a recent date prior to the Second Amendment Effective Date; (b) that attached
to such certificate is a true and complete copy of resolutions duly adopted by
the board of directors (or equivalent governing body) of each Loan Party
authorizing the transactions contemplated by the Loan Documents and the
execution, delivery and performance of each Loan Document (including this Second
Amendment) to which such Loan Party is a party; and (c) as to the incumbency and
specimen signature of each officer and/or authorized signatory of the Loan
Parties executing any Loan Document on the Second Amendment Effective Date (or,
as applicable, certifying that there have been no changes to the officer and/or
authorized signatory names and titles from the versions delivered to the
Administrative Agent on March 18, 2016).

 

Section 5.05                Legal Opinion.  The Administrative Agent shall have
received an opinion of Weil, Gotshal & Manages LLP, in its capacity as special
counsel to the Loan Parties in form and substance reasonably satisfactory to
Administrative Agent.

 

Section 5.06                Other Documents.  The Administrative Agent shall
have received such other documents as the Administrative Agent or counsel to the
Administrative Agent may reasonably request.

 

ARTICLE VI
Ratification; Representations and Warranties

 

Section 6.01                Ratification and Affirmation.  Each Loan Party does
hereby adopt, ratify and confirm the Credit Agreement and the other Loan
Documents, as amended hereby, and its

 

5

--------------------------------------------------------------------------------


 

obligations thereunder.  Each Loan Party hereby (a) confirms and ratifies all of
its obligations under the Loan Documents to which it is a party, including its
obligations and the Liens granted by it under the Collateral Documents to which
it is a party and (b) confirms that all references in such Loan Documents to the
“Credit Agreement” (or words of similar import) refer to the Amended Credit
Agreement without impairing any such obligations or Liens in any respect.

 

Section 6.02                Grant of Security Interest.  Each Loan Party hereby
pledges, assigns and transfers to the Administrative Agent, and grants to the
Administrative Agent, for the benefit of the Secured Parties, a security
interest in all deposit accounts, commodity accounts and securities accounts,
whether now owned or at any time hereafter acquired by such Loan Party or in
which such Loan Party now has or at any time in the future may acquire any
right, tile or interest and whether now existing or hereafter coming into
existence, as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the General Secured Obligations.

 

Section 6.03                Representations and Warranties.  Each Loan Party
hereby represents and warrants to the Administrative Agent and each Lender that:

 

(a)                               As of the date hereof, after giving effect to
the terms of this Second Amendment, all of the representations and warranties
contained in each Loan Document to which it is a party are true and correct in
all material respects (except that any such representations and warranties that
are modified by materiality shall be true and correct in all respects), except
to the extent any such representations and warranties are expressly limited to
an earlier date, in which case, such representations and warranties shall
continue to be true and correct in all material respects as of such specified
earlier date (except that any such representations and warranties that are
modified by materiality shall be true and correct in all respects as of such
specified earlier date).

 

(b)                              As of the date hereof, after giving effect to
this Second Amendment, no Default has occurred and is continuing.

 

(c)                               The execution, delivery and performance by it
of this Second Amendment and any other Loan Documents executed in connection
herewith are within such Loan Party’s corporate powers and have been duly
authorized by all corporate action.  This Second Amendment has been duly
executed and delivered by the Loan Parties and constitutes a legal, valid and
binding obligation of each of the Loan Parties, enforceable against the Loan
Parties in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

(d)                             No material authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority is
required for the due execution, delivery and performance by any Loan Party of
this Second Amendment and any other Loan Document to which it is a party, or the
consummation of the transactions contemplated hereby or thereby.  The execution,
delivery and performance by each Loan Party of this Second Amendment and any
other Loan Documents to which it is shown as being a party (to the extent not
released in accordance with its terms and/or the terms of the Credit Agreement)
and the consummation of the transaction

 

6

--------------------------------------------------------------------------------


 

contemplated thereby do not contravene (i) such Loan Party’s organizational
documents or (ii) any law or any restriction under any material agreement
binding on or affecting such Loan Party and will not result in or require the
creation or imposition of any Lien prohibited by the Amended Credit Agreement.

 

(e)                               As of the Second Amendment Effective Date,
(i) Schedule 3 attached hereto sets forth each Subsidiary of the Borrower that
is a Guarantor and (ii) there are no Excluded Subsidiaries or Non-Recourse
Subsidiaries except WPX Energy Services Company, LLC, a Delaware limited
liability company, Stateline Gathering, LLC, an Oklahoma limited liability
company, Stateline Water, LLC, an Oklahoma limited liability company, WPX
Permian Midstream Crude Holdings, LLC, a Delaware limited liability company, WPX
Permian Midstream Residue Holdings, LLC, a Delaware limited liability company,
WPX Permian Midstream Holdings, LLC, a Delaware limited liability company,
Cardinal Oil & Gas Holdings, LLC, a Delaware limited liability company, and WPX
Energy International Oil & Gas (Venezuela), Ltd., a Cayman limited company.

 

(f)                                As of the Second Amendment Effective Date,
Schedule 6.03(f) of this Second Amendment lists all of the Loan Parties’ deposit
accounts, commodity accounts and securities accounts, and any Excluded Accounts
as of the Second Amendment Effective Date are identified as such on Schedule
6.03(f).

 

ARTICLE VII
Mortgage Covenant

 

Section 7.01                Mortgages.  Within 60 days (or such later date as
the Administrative Agent shall agree), the Administrative Agent shall have
received duly executed counterparts from the applicable Loan Parties of any
necessary (as reasonably determined by the Borrower and the Administrative
Agent) amendments to the Mortgages to reflect, among other things, the extension
of the Maturity Date effectuated pursuant to this Second Amendment in form and
substance reasonably satisfactory to Administrative Agent.

 

ARTICLE VIII
Miscellaneous

 

Section 8.01                Credit Agreement in Full Force and Effect as
Amended.  Except as specifically amended hereby, the Credit Agreement and other
Loan Documents shall remain in full force and effect.  Each of the Loan Parties
hereby agrees that its liabilities under the Credit Agreement and the other Loan
Documents, in each case as amended hereby, to which it is a party, shall remain
enforceable against such Loan Party in accordance with the terms thereof and
shall not be reduced, altered, limited, lessened or in any way affected by the
execution and delivery of this Second Amendment, and each Loan Party hereby
confirms and ratifies its liabilities under the Loan Documents (as so amended)
to which it is a party in all respects.  Except as expressly set forth herein,
this Second Amendment shall not be deemed to be a waiver, amendment or
modification of any provisions of the Credit Agreement or any other Loan
Document or any right, power or remedy of the Administrative Agent or Lenders,
or constitute a waiver of any provision of the Credit Agreement or any other
Loan Document, or any other document, instrument and/or agreement executed or
delivered in connection therewith or of any Default or Event of Default

 

7

--------------------------------------------------------------------------------


 

under any of the foregoing, in each case whether arising before or after the
date hereof or as a result of performance hereunder or thereunder.  This Second
Amendment also shall not preclude the future exercise of any right, remedy,
power, or privilege available to the Administrative Agent and/or Lenders whether
under the Credit Agreement, the other Loan Documents, at law or otherwise.  The
parties hereto agree to be bound by the terms and conditions of the Credit
Agreement and Loan Documents as amended by this Second Amendment, as though such
terms and conditions were set forth herein.  Each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of
similar import shall mean and be a reference to the Credit Agreement as amended
and modified by this Second Amendment, and each reference herein or in any other
Loan Documents to the “Credit Agreement” shall mean and be a reference to the
Credit Agreement as amended and modified by this Second Amendment.

 

Section 8.02                GOVERNING LAW.  THIS SECOND AMENDMENT, AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER, SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

Section 8.03                Descriptive Headings, Etc.  The descriptive headings
of the sections of this Second Amendment are inserted for convenience only and
shall not be deemed to affect the meaning or construction of any of the
provisions hereof.  The statements made and the terms defined in the recitals to
this Second Amendment are hereby incorporated into this Second Amendment in
their entirety.

 

Section 8.04                Payment of Fees and Expenses.  The Borrower agrees
to pay or reimburse the Administrative Agent for all of its reasonable
out-of-pocket costs and expenses incurred in connection with this Second
Amendment, the other Loan Documents and any other documents prepared in
connection herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel to the
Administrative Agent with respect thereto, in accordance with Section 9.04 of
the Credit Agreement.  The agreement set forth in this Section 8.04 shall
survive the termination of this Second Amendment and the Credit Agreement.

 

Section 8.05                Entire Agreement.  This Second Amendment, the Credit
Agreement and the other documents referred to herein represent the entire
understanding of the parties hereto regarding the subject matter hereof and
supersede all prior and contemporaneous oral and written agreements of the
parties hereto with respect to the subject matter hereof.  This Second Amendment
is a Loan Document executed under the Credit Agreement.

 

Section 8.06                Counterparts.  This Second Amendment may be executed
in any number of counterparts and by different parties on separate counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute but one agreement.  Delivery of an executed counterpart of the
signature page of this Second Amendment by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
thereof.

 

Section 8.07                Successors.  The execution and delivery of this
Second Amendment by any Lender shall be binding upon each of its successors and
assigns.

 

8

--------------------------------------------------------------------------------


 

Section 8.08                Exiting Lender Consents.  By its execution of this
Second Amendment, Toronto Dominion (Texas) LLC  and BNP Paribas (each, an
“Exiting Lender”, and collectively, the “Exiting Lenders”) each hereby
(a) consents to this Second Amendment in its capacity as a Lender under the
Credit Agreement solely for purposes of Section 9.03 of the Credit Agreement,
and (b) acknowledges and agrees to Section 2.02 of this Second Amendment.  Each
of the parties hereto hereby agrees and confirms that after giving effect to
Section 2.02 of this Second Amendment, each Exiting Lender’s Commitment shall be
$0.00, each Exiting Lender’s Commitments to lend, all other obligations of such
Exiting Lender under the Credit Agreement shall be terminated, and each Exiting
Lender shall cease to be a Lender for all purposes under the Loan Documents.

 

[Signatures Begin on Next Page]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed by their respective authorized officers as of the date first
written above.

 

 

WPX ENERGY, INC.,

 

as Borrower and Guarantor

 

 

 

 

 

 

 

By:

/s/ Todd N. Scruggs

 

Name:

Todd N. Scruggs

 

Title:

Vice President and Treasurer

 

 

SIGNATURE PAGE TO SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

WPX ENERGY, INC.

 

--------------------------------------------------------------------------------


 

 

BETTERIT LAND & TITLE HOLDING COMPANY, LLC

 

WPX ENERGY PERMIAN, LLC

 

WPX ENERGY HOLDINGS, LLC

 

WPX ENERGY KEYSTONE, LLC

 

WPX ENERGY MARKETING, LLC

 

WPX ENERGY MID-CONTINENT COMPANY

 

WPX ENERGY PRODUCTION, LLC

 

WPX ENERGY RM COMPANY

 

WPX ENERGY WILLISTON, LLC,

 

as Guarantors

 

 

 

By:

/s/ Todd N. Scruggs

 

Name:

Todd N. Scruggs

 

Title:

Vice President and Treasurer

 

 

SIGNATURE PAGE TO SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

WPX ENERGY, INC.

 

--------------------------------------------------------------------------------


 

 

WPX ENERGY GULF COAST, LP,

 

as Guarantor

 

 

 

By:

WPX Energy Production, LLC,

 

 

its general partner

 

 

 

 

 

 

 

 

 

By:

/s/ Todd N. Scruggs

 

 

Name:

Todd N. Scruggs

 

 

Title:

Vice President and Treasurer

 

 

SIGNATURE PAGE TO SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

WPX ENERGY, INC.

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent, an Issuing Bank, Swingline Lender and a Lender

 

 

 

By:

/s/ Matthew W. Coleman

 

Name:

Matthew W. Coleman

 

Title:

Director

 

 

SIGNATURE PAGE TO SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

WPX ENERGY, INC.

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as an Issuing Bank and a Lender

 

 

 

By:

/s/ Greg Determann

 

Name:

Greg Determann

 

Title:

Authorized Officer

 

 

SIGNATURE PAGE TO SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

WPX ENERGY, INC.

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

By:

/s/ Ronald E. McKaig

 

Name:

Ronald E. McKaig

 

Title:

Managing Director

 

 

SIGNATURE PAGE TO SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

WPX ENERGY, INC.

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as a Lender

 

 

 

By:

/s/ Sydney G. Dennis

 

Name:

Sydney G. Dennis

 

Title:

Director

 

 

SIGNATURE PAGE TO SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

WPX ENERGY, INC.

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

as an Issuing Bank and a Lender

 

 

 

By:

/s/ Cliff Vaz

 

Name:

Cliff Vaz

 

Title:

Vice President

 

 

SIGNATURE PAGE TO SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

WPX ENERGY, INC.

 

--------------------------------------------------------------------------------


 

 

MUFG Bank, Ltd. (f.k.a. The Bank of Tokyo-Mitsubishi UFJ, Ltd.),

 

as a Lender

 

 

 

By:

/s/ Mark Oberreuter

 

Name:

Mark Oberreuter

 

Title:

Director

 

 

SIGNATURE PAGE TO SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

WPX ENERGY, INC.

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

as a Lender

 

 

 

By:

/s/ Kristan Spivey

 

Name:

Kristan Spivey

 

Title:

Authorized Signatory

 

 

SIGNATURE PAGE TO SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

WPX ENERGY, INC.

 

--------------------------------------------------------------------------------


 

 

THE TORONTO-DOMINION BANK, NEW YORK BRANCH,

 

as a New Lender

 

 

 

By:

/s/ Katerine Hawara

 

Name:

Katherine Hawara

 

Title:

Authorized Signatory

 

 

SIGNATURE PAGE TO SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

WPX ENERGY, INC.

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK,

 

as a Lender

 

 

 

By:

/s/ Mark H. Wolf

 

Name:

Mark H. Wolf

 

Title:

Senior Vice President

 

 

SIGNATURE PAGE TO SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

WPX ENERGY, INC.

 

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

 

as an Issuing Bank and a Lender

 

 

 

 

 

By:

/s/ Dixon Schultz

 

Name:

Dixon Schultz

 

Title:

Managing Director

 

 

 

 

By:

/s/ Michael D. Willis

 

Name:

Michael D. Willis

 

Title:

Managing Director

 

 

SIGNATURE PAGE TO SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

WPX ENERGY, INC.

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA, HOUSTON BRANCH,

 

as an Issuing Bank and a Lender

 

 

 

 

 

By:

/s/ Joe Lattanzi

 

Name:

Joe Lattanzi

 

Title:

Managing Director

 

 

SIGNATURE PAGE TO SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

WPX ENERGY, INC.

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Bruce E. Hernandez

 

Name:

Bruce E. Hernandez

 

Title:

Senior Vice President

 

 

SIGNATURE PAGE TO SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

WPX ENERGY, INC.

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY,

 

as a Lender

 

 

 

 

 

By:

/s/ James Giordano

 

Name:

James Giordano

 

Title:

Senior Vice President

 

 

SIGNATURE PAGE TO SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

WPX ENERGY, INC.

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

 

as a Lender

 

 

 

By:

/s/ Doreen Barr

 

Name:

Doreen Bar

 

Title:

Authorized Signatory

 

 

 

 

By:

/s/ Andrew Griffin

 

Name:

Andrew Griffin

 

Title:

Authorized Signatory

 

 

SIGNATURE PAGE TO SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

WPX ENERGY, INC.

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA,

 

as a Lender

 

 

 

By:

/s/ Rebecca Kratz

 

Name:

Rebecca Kratz

 

Title:

Authorized Signatory

 

 

SIGNATURE PAGE TO SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

WPX ENERGY, INC.

 

--------------------------------------------------------------------------------


 

 

BOKF, N.A. DBA BANK OF OKLAHOMA,

 

as a Lender

 

 

 

By:

/s/ J. Nick Cooper

 

Name:

J. Nick Cooper

 

Title:

Senior Vice President

 

 

SIGNATURE PAGE TO SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

WPX ENERGY, INC.

 

--------------------------------------------------------------------------------


 

 

ABN AMRO CAPITAL USA LLC,

 

as a New Lender

 

 

 

By:

/s/ Darrell Holley

 

Name:

Darrell Holley

 

Title:

Managing Director

 

 

 

 

By:

/s/ Scott Myatt

 

Name:

Scott Myatt

 

Title:

Executive Director

 

 

SIGNATURE PAGE TO SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

WPX ENERGY, INC.

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, NATIONAL ASSOCIATION,

 

as a New Lender

 

 

 

By:

/s/ Lyle Levy Jr.

 

Name:

Lyle Levy Jr.

 

Title:

Vice President

 

 

SIGNATURE PAGE TO SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

WPX ENERGY, INC.

 

--------------------------------------------------------------------------------


 

 

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH,

 

as a New Lender

 

 

 

By:

/s/ Trudy Nelson

 

Name:

Trudy Nelson

 

Title:

Authorized Signatory

 

 

 

 

By:

/s/ Donovan C. Broussard

 

Name:

Donovan C. Broussard

 

Title:

Authorized Signatory

 

 

SIGNATURE PAGE TO SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

WPX ENERGY, INC.

 

--------------------------------------------------------------------------------


 

 

ING CAPITAL LLC,

 

as a New Lender

 

 

 

By:

/s/ Scott Lamoreaux

 

Name:

Scott Lamoreaux

 

Title:

Director

 

 

 

 

By:

/s/ Charles Hall

 

Name:

Charles Hall

 

Title:

Managing Director

 

 

SIGNATURE PAGE TO SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

WPX ENERGY, INC.

 

--------------------------------------------------------------------------------


 

 

PNC BANK NATIONAL ASSOCIATION,

 

as a New Lender

 

 

 

By:

/s/ Jonathan Luchansky

 

Name:

Jonathan Luchansky

 

Title:

Director

 

 

SIGNATURE PAGE TO SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

WPX ENERGY, INC.

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,

 

as a New Lender

 

 

 

By:

/s/ Nick Rolf

 

Name:

Nick Rolf

 

Title:

Vice President

 

 

SIGNATURE PAGE TO SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

WPX ENERGY, INC.

 

--------------------------------------------------------------------------------


 

 

TORONTO DOMINION (TEXAS) LLC,

 

as an Exiting Lender

 

 

 

By:

/s/ Katherine Hawara

 

Name:

Katherine Hawara

 

Title:

Authorized Signatory

 

 

SIGNATURE PAGE TO SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

WPX ENERGY, INC.

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS,

 

as an Exiting Lender

 

 

 

 

 

By:

/s/ Joseph Onischuk

 

Name:

Joseph Onischuk

 

Title:

Managing Director

 

 

 

 

By:

/s/ Mark Renaud

 

Name:

Mark Renaud

 

Title:

Managing Director

 

 

SIGNATURE PAGE TO SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT

WPX ENERGY, INC.

 

--------------------------------------------------------------------------------


 

ANNEX A

SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

ANNEX A TO SECOND AMENDMENT

 

[Attached]

 

--------------------------------------------------------------------------------


 

ANNEX A

SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of

 

March 18, 2016

 

among

 

WPX ENERGY, INC.,

 

as Borrower

 

The Lenders and Issuing Banks Party Hereto and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Swingline Lender

 

 

 

WELLS FARGO SECURITIES, LLC,
JPMORGAN CHASE BANK, N.A.,
BANK OF AMERICA, N.A.,
BARCLAYS BANK PLC,
CITIBANK GLOBAL MARKETS, INC.,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
RBC CAPITAL MARKETS,
and
THE TORONTO-DOMINION BANK, NEW YORK BRANCH,
as Joint Lead Arrangers and Joint Book Managers

 

JPMORGAN CHASE BANK, N.A.,
as Syndication Agent

 

BANK OF AMERICA, N.A.,
BARCLAYS BANK PLC,
CITIBANK, N.A.,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
ROYAL BANK OF CANADA,
and
THE TORONTO-DOMINION BANK, NEW YORK BRANCH,
as Documentation Agents

 

 

Senior Revolving Credit Facility

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

6

Section 1.01

Defined Terms

6

Section 1.02

Classification of Loans and Borrowings

47

Section 1.03

Terms Generally

47

Section 1.04

Accounting Terms; GAAP

48

ARTICLE II THE CREDITS

48

Section 2.01

Commitments

48

Section 2.02

Revolving Loans and Borrowings

50

Section 2.03

Requests for Borrowings

51

Section 2.04

Development Loans; Additional Requirements during any Collateral Trigger Period

52

Section 2.05

Swingline Loans

54

Section 2.06

Letters of Credit

56

Section 2.07

Funding of Borrowings

62

Section 2.08

Interest Elections

62

Section 2.09

Termination and Reduction of Aggregate Elected Commitments and Aggregate Maximum
Credit Amounts

63

Section 2.10

Borrowing Base

65

Section 2.11

Repayment of Loans; Evidence of Debt

71

Section 2.12

Optional and Mandatory Prepayments of Loans

72

Section 2.13

Fees

74

Section 2.14

Interest

75

Section 2.15

Alternate Rate of Interest

76

Section 2.16

Increased Costs

77

Section 2.17

Break Funding Payments

78

Section 2.18

Taxes

78

Section 2.19

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

82

Section 2.20

Mitigation Obligations; Replacement of Lenders

83

ARTICLE III REPRESENTATIONS AND WARRANTIES

85

Section 3.01

Organization; Powers

85

Section 3.02

Authorization; Enforceability

85

Section 3.03

Governmental Approvals; No Conflicts

85

 

i

--------------------------------------------------------------------------------


 

Section 3.04

Financial Condition

85

Section 3.05

Properties

86

Section 3.06

Litigation

86

Section 3.07

Environmental Matters

86

Section 3.08

Disclosure

86

Section 3.09

Solvency

87

Section 3.10

Taxes

87

Section 3.11

ERISA

87

Section 3.12

Investment Company Status

87

Section 3.13

Margin Securities

87

Section 3.14

Sanctions; Anti-Terrorism Laws; Anti-Money Laundering Laws; Anti-Corruption
Laws; PATRIOT Act

87

Section 3.15

Collateral Documents

88

ARTICLE IV CONDITIONS

89

Section 4.01

Closing Date

89

Section 4.02

Each Credit Event

91

Section 4.03

Defaulting Lenders

92

ARTICLE V AFFIRMATIVE COVENANTS

93

Section 5.01

Financial Statements and Other Information

93

Section 5.02

Notices of Material Events

96

Section 5.03

Existence; Conduct of Business

96

Section 5.04

Payment of Obligations

97

Section 5.05

Maintenance of Properties; Insurance

97

Section 5.06

Books and Records; Inspection Rights

97

Section 5.07

Compliance with Laws

98

Section 5.08

Use of Proceeds and Letters of Credit

98

Section 5.09

Subsidiary Guarantors of Material Indebtedness

98

Section 5.10

Collateral and Guaranty Requirements

98

Section 5.11

Title Information

99

Section 5.12

Further Assurances

100

Section 5.13

Maintenance of Ratings

100

Section 5.14

Post-Closing Matters

101

Section 5.15

Account Control Agreements.

101

ARTICLE VI NEGATIVE COVENANTS

101

Section 6.01

Indebtedness

101

 

ii

--------------------------------------------------------------------------------


 

Section 6.02

Liens

104

Section 6.03

Fundamental Changes

104

Section 6.04

Restricted Payments

104

Section 6.05

Restrictive Agreements

105

Section 6.06

Affiliate Transactions

106

Section 6.07

Change in Nature of Businesses

107

Section 6.08

Financial Condition Covenants

107

Section 6.09

Investments, Loans, Advances and Guarantees

107

Section 6.10

Hedging Agreements

110

Section 6.11

Sanctions

110

Section 6.12

Redemptions of Senior Notes and Permitted Additional Indebtedness

110

ARTICLE VII EVENTS OF DEFAULT

111

ARTICLE VIII THE ADMINISTRATIVE AGENT

114

Section 8.01

Appointment and Authority

114

Section 8.02

Administrative Agent Individually

114

Section 8.03

Duties of Administrative Agent; Exculpatory Provisions

115

Section 8.04

Reliance by Administrative Agent

116

Section 8.05

Delegation of Duties

117

Section 8.06

Resignation of Administrative Agent

117

Section 8.07

Non-Reliance on Administrative Agent and Other Lender Parties

118

Section 8.08

No Other Duties, etc.

119

Section 8.09

Trust Indenture Act

119

Section 8.10

Resignation of an Issuing Bank

119

Section 8.11

Secured Hedging Agreements and Secured Treasury Management Agreements

119

ARTICLE IX MISCELLANEOUS

120

Section 9.01

Notices

120

Section 9.02

Posting of Approved Electronic Communications

121

Section 9.03

Waivers; Amendments

122

Section 9.04

Expenses; Indemnity; Damage Waiver

123

Section 9.05

Successors and Assigns

125

Section 9.06

Survival

128

Section 9.07

Counterparts; Integration; Effectiveness

129

Section 9.08

Severability

129

Section 9.09

Right of Setoff

129

 

iii

--------------------------------------------------------------------------------


 

Section 9.10

Governing Law; Jurisdiction; Consent to Service of Process

130

Section 9.11

WAIVER OF JURY TRIAL

130

Section 9.12

Headings

131

Section 9.13

Confidentiality

131

Section 9.14

Treatment of Information

131

Section 9.15

Interest Rate Limitation

133

Section 9.16

No Waiver; Remedies

134

Section 9.17

USA Patriot Act Notice

134

Section 9.18

No Advisory or Fiduciary Responsibility

134

Section 9.19

Release of Guarantees and Liens

135

Section 9.20

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

136

Section 9.21

Development Secured Obligations

136

Section 9.22

Amendment and Restatement

136

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES:

 

Schedule 1.01

-

Other Permitted Liens

Schedule 2.01

-

Elected Commitments, Letter of Credit Commitment and Maximum Credit Amount;
Issuing Bank Contact Information for Notice

Schedule 5.14

-

Post-Closing Matters

Schedule 6.01

-

Existing Indebtedness

Schedule 6.05

-

Restrictive Agreements

Schedule 6.09

-

Investments, Loans, Advances and Guarantees

 

 

 

EXHIBITS:

 

 

Exhibit A

-

Form of Assignment and Acceptance

Exhibit B

-

Form of Borrowing Request

Exhibit C

-

Form of Interest Election Request

Exhibit D

-

Form of Compliance Certificate

Exhibit E

-

Form of Note

Exhibit F-1 – F-4

-

Form of Tax Compliance Certificates

Exhibit G

-

Form of Guaranty and Collateral Agreement

 

v

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This Second Amended and Restated Credit Agreement, dated as of March 18, 2016
(as amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”), is among WPX ENERGY, INC., a Delaware corporation (the
“Borrower”), the LENDERS party hereto, and WELLS FARGO BANK, National
Association, as Administrative Agent and Swingline Lender.

 

A.                                The Borrower, the lenders party thereto (the
“Existing Lenders”), the Swingline Lender and the Administrative Agent are
parties to that certain Amended and Restated Credit Agreement, dated as of
October 28, 2014 (the “Existing Credit Agreement Closing Date”), as amended by
the First Amendment to Amended and Restated Credit Agreement, dated as of
July 16, 2015 (as further amended, restated, amended and restated, supplemented
or otherwise modified through the date hereof, the “Existing Credit Agreement”).

 

B.                                 The Borrower, the Lenders, the Swingline
Lender, the Issuing Banks and the Administrative Agent desire to amend and
restate the Existing Credit Agreement in its entirety.

 

In consideration of the premises and the agreements, provisions and covenants
herein contained, the Borrower, the Administrative Agent, the Swingline Lender
and the Lenders do hereby (a) agree that the Existing Credit Agreement is
amended and restated (but not substituted or extinguished) in its entirety as
set forth herein, and (b) further agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.01               Defined Terms. As used in this Agreement, the
following terms have the meanings specified below:

 

“2011 Indenture” means that certain Indenture dated as of November 14, 2011,
between the Borrower, and The Bank of New York Mellon Trust Company, N.A., as
trustee.

 

“2014 Indenture” means that certain Indenture dated as of September 8, 2014,
among the Borrower and The Bank of New York Mellon Trust Company, N.A., as
trustee (as supplemented by the First Supplemental Indenture dated as of
September 8, 2014 and the Second Supplemental Indenture dated as of July 22,
2015).

 

“2020, 2023 and 2024 Senior Notes Documents” means, collectively, the 2014
Indenture, senior unsecured notes, all guarantees of any such notes, and all
other agreements, documents or instruments executed and delivered by the
Borrower in connection with, or pursuant to, the issuance of the 2020 Senior
Notes, the 2023 Senior Notes and the 2024 Senior Notes.

 

“2020 Senior Notes” means Indebtedness of the Borrower resulting from the
issuance by the Borrower of those certain 7.50% senior unsecured notes due
August 1, 2020 in the original aggregate principal amount of $500,000,000, 
which Indebtedness is evidenced and governed by the 2020 and 2024 Senior Notes
Documents.

 

--------------------------------------------------------------------------------


 

“2022 Senior Notes” means Indebtedness of the Borrower resulting from the
issuance by the Borrower of those certain 6.00% senior unsecured notes due
January 15, 2022 in an aggregate principal amount of $1,100,000,000, which
Indebtedness is evidenced and governed by the 2022 Senior Notes Documents.

 

“2022 Senior Notes Documents” means, collectively, the 2011 Indenture, senior
unsecured notes, all guarantees of any such notes, and all other agreements,
documents or instruments executed and delivered by the Borrower in connection
with, or pursuant to, the issuance of the 2022 Senior Notes.

 

“2023 Senior Notes” means Indebtedness of the Borrower resulting from the
issuance by the Borrower of those certain 8.25% senior unsecured notes due
August 1, 2023 in an aggregate principal amount of $500,000,000, which
Indebtedness is evidenced and governed by the 2020, 2023 and 2024 Senior Notes
Documents.

 

“2024 Senior Notes” means Indebtedness of the Borrower resulting from the
issuance by the Borrower of those certain 5.25% senior unsecured notes due
September 15, 2024 in an aggregate principal amount of $500,000,000, which
Indebtedness is evidenced and governed by the 2020, 2023 and 2024 Senior Notes
Documents.

 

“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or
Loans, in the case of a Borrowing, which bear interest at a rate determined by
reference to the Alternate Base Rate.

 

“Account Control Agreement” means a control agreement, in form and substance
reasonably satisfactory to the Administrative Agent, which grants the
Administrative Agent “control” as defined in the Uniform Commercial Code in
effect in the applicable jurisdiction over any deposit account, securities
account or commodity account (other than, for the avoidance of doubt, any
Excluded Account) maintained by any Loan Party, in each case, among the
Administrative Agent, the applicable Loan Party and the applicable financial
institution at which such deposit account, securities account or commodity
account is maintained.

 

“Added L/C Effective Date” has the meaning set forth in Section 2.06(m).

 

“Added L/C Representations” means representations and warranties made in letter
of credit applications with respect to Added Letters of Credit that are in
addition to or inconsistent with the representations contained in Article III.

 

“Added Letter of Credit” has the meaning set forth in Section 2.06(m).

 

“Administrative Agent” means Wells Fargo Bank, National Association in its
capacity as administrative agent for the Lenders hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

--------------------------------------------------------------------------------


 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent’s Group” has the meaning specified in Section 8.02(b).

 

“Aggregate Commitments” means, at any time, the amount equal to the sum of all
of the Lenders’ Commitments.

 

“Aggregate Elected Commitments” means, at any time, the amount equal to the sum
of the Lenders’ Elected Commitments, as the same may be increased from time to
time pursuant to Section 2.01 or reduced or terminated from time to time
pursuant to Section 2.09.  As of the Second Amendment Effective Date, the
Aggregate Elected Commitments are $1,500,000,000.

 

“Aggregate Maximum Credit Amounts” means, at any time, the amount equal to the
sum of the Lenders’ Maximum Credit Amounts, as the same may be reduced or
terminated pursuant to Section 2.09.  The Aggregate Maximum Credit Amounts of
the Lenders on the Second Amendment Effective Date is $3,000,000,000.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) the LIBO Rate for a one month
Interest Period that begins on such day (and if such day is not a Business Day,
the immediately preceding Business Day) plus 1%. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.

 

“Anti-Corruption Laws” means all laws, rules and regulations applicable to the
Borrower or its Subsidiaries from time to time concerning or relating to bribery
or corruption, enacted or promulgated by any Governmental Authority having
jurisdiction over Borrower or its Subsidiaries, including the FCPA.

 

“Annualized Consolidated EBITDAX” means, for the purposes of calculating the
financial ratios set forth in Section 6.08(c) and Section 6.08(d) for each of
the Rolling Periods ending on or prior to September 30, 2018, the product of
(i) Consolidated EBITDAX for such Rolling Period multiplied by (ii) the factor
for such Rolling Period set forth in the table below:

 

Rolling Period Ending

Factor

March 31, 2018

4

June 30, 2018

2

September 30, 2018

4/3

 

--------------------------------------------------------------------------------


 

“Applicable Percentage” means, at any time, with respect to any Lender, the
percentage of the Aggregate Maximum Credit Amounts represented by such Lender’s
Maximum Credit Amount.  Each Lender’s Applicable Percentage as of the Second
Amendment Effective Date is set forth on Schedule 2.01.

 

“Applicable Rate” means:

 

(a)                               for any day during a Collateral Trigger
Period, (i) with respect to the General Loans made to the Borrower, the
applicable rate per annum set forth below under the caption “Eurodollar Spread”
for Loans comprising Eurodollar Borrowings or “ABR Spread” for Loans comprising
ABR Borrowings, as the case may be, based upon the Utilization Percentage
applicable on such date, (ii) with respect to the Development Loans made to the
Borrower, the applicable rate per annum set forth below under the caption
“Eurodollar Spread” for Loans comprising Eurodollar Borrowings or “ABR Spread”
for Loans comprising ABR Borrowings, as the case may be, based upon the
Development Utilization Percentage applicable on such date or (iii) with respect
to the commitment fees payable hereunder, the rate per annum set forth below
under the caption “Commitment Rate” based upon the Utilization Percentage
applicable on such date.

 

Utilization Percentage or
Development Utilization
Percentage (as applicable)

Eurodollar
Spread

ABR Spread

Commitment
Rate

Category 1 < 25%

1.25%

0. 25%

0.375%

Category 2 > 25% but < 50%

1.50%

0.50%

0.375%

Category 3 > 50% but < 75%

1.75%

0.75%

0.500%

Category 4 > 75% but < 90%

2.00%

1.00%

0.500%

Category 5 > 90%

2.25%

1.25%

0.500%

 

Each change in the Applicable Rate shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change; provided, however, that if at any
time the Borrower fails to deliver a Reserve Report pursuant to
Section 5.01(e) in connection with any period during which clause (a) applies,
then the “Applicable Rate” means the rate per annum set forth on the grid when
Category 5 applies; provided further that upon the Borrower’s delivery of such
Reserve Report the Applicable Rate shall revert to the Applicable Rate that
would otherwise apply; and

 

(b)                              for any day not during a Collateral Trigger
Period, (i) with respect to the Loans made to the Borrower, the applicable rate
per annum set forth below under the caption “Eurodollar Spread” for Loans
comprising Eurodollar Borrowings or “ABR Spread” for Loans comprising ABR
Borrowings, as the case may be, based upon the ratings by Moody’s and S&P,
respectively, applicable on such date to the Index Debt for the Borrower, or
(ii) with respect to the commitment fees payable hereunder, the rate per annum
set forth below under the caption “Commitment Rate”

 

--------------------------------------------------------------------------------


 

based upon the ratings by Moody’s and S&P, respectively, applicable on such date
to the Index Debt for the Borrower.

 

Index Debt Ratings:
(S&P/Moody’s)

Eurodollar
Spread

ABR Spread

Commitment
Rate

Category 1

BBB / Baa2 or better

1.25%

0.25%

0.175%

Category 2

BBB- / Baa3 or lower

1.50%

0.50%

0.225%

 

For purposes of the foregoing clause (b), (i) if only one of Moody’s and S&P
shall have in effect a rating for the Index Debt, then the other rating agency
shall be deemed to have established a rating in the same Category as such
agency; (ii) if each of Moody’s and S&P shall have in effect a rating for the
Index Debt, and such ratings shall fall within different Categories, the
Applicable Rate shall be based on (A) if the difference is one Category, the
higher of the two ratings, and (B) if the difference is more than one Category,
the rating one Category below the higher of the two ratings; and (iii) if the
ratings established or deemed to have been established by Moody’s and S&P for
the Index Debt shall be changed (other than as a result of a change in the
rating system of Moody’s or S&P), such change shall be effective as of the date
on which it is first announced by the applicable rating agency. Each change in
the Applicable Rate shall apply during the period commencing on the effective
date of such change and ending on the date immediately preceding the effective
date of the next such change. If the rating system of Moody’s or S&P shall
change, or if any such rating agency shall cease to be in the business of rating
corporate debt obligations, the Borrower and the Lenders shall negotiate in good
faith to amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Applicable Rate shall be determined by reference to
the rating most recently in effect prior to such change or cessation.

 

“Approved Electronic Communications” means each Communication that the Borrower
is obligated to, or otherwise chooses to, provide to the Administrative Agent
pursuant to any Loan Document or the transactions contemplated therein,
including any financial statement, financial and other report, notice, request,
certificate and other information material.

 

“Approved Electronic Platform” has the meaning specified in Section 9.02(a).

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Approved Petroleum Engineers” means (a) Ryder Scott Company Petroleum
Consultants, L.P., (b) Netherland, Sewell & Associates, Inc., (c) W.D. Von
Gonten & Co., (d) DeGolyer & MacNaughton, (e) Miller and Lents, Ltd. and (f) any
other independent petroleum engineering firm selected by the Borrower and
reasonably acceptable to the Administrative Agent.

 

“Assignment and Acceptance” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by

 

--------------------------------------------------------------------------------


 

Section 9.05), and accepted by the Administrative Agent, substantially in the
form of Exhibit A or any other form approved by the Administrative Agent.

 

“Attributable Obligation” of any Person means, with respect to any Sale and
Leaseback Transaction of such Person as of any particular time, the present
value at such time discounted at the rate of interest implicit in the terms of
the lease of the obligations of the lessee under such lease for net rental
payments during the remaining term of the lease (including any period for which
such lease has been extended or may, at the option of such Person only, be
extended).

 

“Auto-Renewal Letter of Credit” has the meaning assigned to such term in
Section 2.06(d).

 

“Availability Period” means the period from and including the Closing Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Aggregate Commitments.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Basin” means each of the Permian Basin, the Williston Basin and any other basin
located in the United States in which Oil and Gas Properties of the Loan Parties
are located.

 

“Basin BB Amount” has the meaning assigned such term in Section 2.10(a).

 

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in
Section 13(d)(3) of the Exchange Act), such “person” will be deemed to have
beneficial ownership of all securities that such “person” has the right to
acquire by conversion or exercise of other securities, whether such right is
currently exercisable or is exercisable only upon the occurrence of a subsequent
condition. The terms “Beneficially Owns” and “Beneficially Owned” have
correlative meanings.

 

“Borrower” has the meaning specified in the first paragraph hereof.

 

“Borrowing” means Revolving Loans of the same Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

 

“Borrowing Base” means at any time during a Collateral Trigger Period, an amount
equal to the amount determined in accordance with Section 2.10, as the same may
be adjusted from time to time pursuant to the provisions hereof.

 

“Borrowing Base Deficiency” occurs if at any time during a Collateral Trigger
Period the total Credit Exposures exceed the Borrowing Base then in effect.

 

--------------------------------------------------------------------------------


 

“Borrowing Base Properties” means the proved Oil and Gas Properties of the Loan
Parties included in the most recently delivered Reserve Report and evaluated for
purposes of determining the Borrowing Base then in effect.

 

“Borrowing Base Value” means, with respect to (a) any Borrowing Base Property,
the value the Administrative Agent attributed to such asset in connection with
the most recent determination of the Borrowing Base hereunder or (b) any Hedging
Agreement in respect of commodities, the value the Administrative Agent
attributed to such Hedging Agreement in connection with the most recent
determination of the Borrowing Base hereunder (after giving effect to any new
hedge positions or Hedging Agreements entered into since the determination of
the Borrowing Base then in effect and any new hedge positions or Hedging
Agreements entered into substantially contemporaneously with the applicable sale
of Oil and Gas Properties or Hedge Liquidation).

 

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03, and being in the form of attached Exhibit B.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of real or personal property, or a
combination thereof, which obligations are required under GAAP to be classified
and accounted for as capital leases on a balance sheet of such Person, and the
amount of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

 

“Capital Stock” means:

 

(a)                               in the case of a corporation, corporate stock;

 

(b)                              in the case of an association or business
entity, any and all shares, interests, participations, rights or other
equivalents (however designated) of corporate stock;

 

(c)                               in the case of a partnership or limited
liability company, partnership or membership interests (whether general or
limited); and

 

(d)                             any other interest or participation that confers
on a Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person.

 

“Cash Collateralize” means, in respect of an obligation, provide and pledge (as
a first priority perfected security interest) cash collateral in dollars, at a
location and pursuant to

 

--------------------------------------------------------------------------------


 

documentation in form and substance reasonably satisfactory to the
Administrative Agent (and “Cash Collateralization” has a corresponding meaning).
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include proceeds of such cash collateral and other credit support.

 

“Cash Equivalents” has the meaning assigned such term in Section 6.09(g).

 

“Change in Control” means the occurrence of any Person (other than a trustee or
other fiduciary holding securities under an employee benefit plan of the
Borrower or of any Subsidiary of the Borrower) or two or more Persons acting in
concert (other than any group of employees of the Borrower or any of its
Subsidiaries) becoming the Beneficial Owner, directly or indirectly, of 50% or
more of the Voting Stock of the Borrower.

 

“Change in Law” means the occurrence, after the date of this Agreement (or, with
respect to any Lender, if later, the date such Lender becomes a Lender), of any
of the following: (a) the adoption of any law, rule, regulation or treaty,
(b) any change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) the making or issuance of, and compliance by the relevant
Lender or Issuing Bank with, any request, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

 

“Class” means, when used in reference to any Loan or Borrowing, whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

 

“Closing Date” means March 18, 2016.

 

“CNTA Cap” means an amount equal to 15% (or such greater percentage as may be
agreed by the holders of the Senior Notes) of Consolidated Net Tangible Assets.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means all of the “Collateral”, “Mortgaged Property”, “Deed of Trust
Property” or other similar term referred to in the Collateral Documents and all
other property of any Loan Party that is or becomes subject to Liens pursuant to
any Loan Document in favor of the Administrative Agent for the benefit of the
Secured Parties.

 

“Collateral and Guaranty Requirement” means, at any time, subject to the
applicable limitations set forth in this Agreement and/or any Collateral
Document, the requirement that:

 

(a)                               in the case of the Borrower or any Subsidiary
that is required to become, or that becomes, a Grantor and/or Guarantor pursuant
to Section 5.10, the Administrative Agent shall have received (i) the Guaranty
and Collateral Agreement (or a joinder thereto in substantially the

 

--------------------------------------------------------------------------------


 

form attached as an exhibit thereto or such other form as may be reasonably
satisfactory to the Administrative Agent and the Borrower) duly executed by the
Borrower or such Subsidiary, as applicable, (ii) UCC financing statements in
appropriate form for filing in such jurisdictions as the Administrative Agent
may reasonably request, (iii) with respect to the Equity Interests in such
Subsidiary, and with respect to the Equity Interests in any other Subsidiary
that is owned directly by such Subsidiary (other than Equity Interest
constituting Excluded Assets), certificates (to the extent certificated)
representing the Equity Interests of each such Subsidiary, together with undated
stock or similar powers for each such certificate executed in blank by a
Responsible Officer of the pledgor thereof, (iv) upon the reasonable request of
the Administrative Agent, a customary legal opinion with respect to the Borrower
or such Subsidiary addressed to the Administrative Agent, the Lenders and each
Issuing Bank and (v) all documents, agreements, instruments, certificates,
notices and acknowledgements required by the Collateral Documents or local law
to create and/or perfect the Liens to the extent required by, and with the
priority required by, this Agreement and the Collateral Documents, and the other
provisions of this definition shall have been filed, registered or recorded or
delivered to the Administrative Agent for filing, registration, recording or
receipt thereof; and

 

(b)                              in the case of any Oil and Gas Properties
required to become Mortgaged Properties or Development Mortgaged Properties
pursuant to Section 2.04 or 5.10, the Administrative Agent shall have received a
Mortgage or Mortgages, or amendments or supplements to an existing Mortgage or
Mortgages, in favor of the Administrative Agent, for the benefit of the Secured
Parties, encumbering the Mortgaged Property, duly executed and acknowledged by
each Loan Party that is the owner of or holder of any interest in such Mortgaged
Property, and otherwise in form for recording in the recording office of each
applicable political subdivision where each such Mortgaged Property is situated,
such financing statements and any other instruments necessary to grant a
mortgage lien under the laws of the applicable jurisdiction, and upon the
reasonable request of the Administrative Agent, a customary legal opinion with
respect to such Mortgages, amendments, supplements and financing statements
addressed to the Administrative Agent, the Lenders and each Issuing Bank (but
excluding title opinions and other title information except as otherwise
specifically set forth herein), all of which shall be in form and substance
reasonably satisfactory to the Administrative Agent.

 

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (A) any Lien required to
be granted from time to time pursuant to the term “Collateral and Guaranty
Requirement” shall be subject to the exceptions and limitations set forth in the
Collateral Documents; (B) no Loan Party shall be required to seek any landlord
lien waiver, bailee letter, estoppel, warehouseman waiver or other collateral
access or similar letter or agreement; (C) no Loan Party will be required to
take any action to grant or perfect any security interest in any jurisdiction
outside of the United States; (D) in no event shall the Collateral include any
Excluded Assets; provided that, for the avoidance of doubt, nothing in this
clause (D) shall be construed to limit the Loan Parties’ obligations to deliver
Mortgages covering Oil and Gas Properties to the extent required pursuant to
Section 2.04 or Section 5.10; (E) no action shall be required to perfect any
Lien with respect to (x) commercial tort claims with a value of less than
$10,000,000 (as reasonably determined by the Borrower) and (y) letter-of-credit
rights to the extent that a security interest therein cannot be perfected by
filing a Form UCC-1 financing statement, (F) no Foreign Subsidiary shall be
required to give a guarantee or pledge any of its assets (including shares in a
subsidiary) as security and (G) no Loan Party will be required to take

 

--------------------------------------------------------------------------------


 

any action to grant or perfect a security interest in any asset if the
Administrative Agent and the Borrower reasonably agree that the cost, burden or
difficulty of creating or perfecting such security interest outweighs the
benefits to be obtained by the Secured Parties therefrom.

 

“Collateral Documents” means, collectively, (a) the Guaranty and Collateral
Agreement, (b) the Mortgages, (c) the Account Control Agreements and (d) each
other security agreement, guaranty or other instrument or document executed and
delivered pursuant to Section 2.04, Section 5.09 or Section 5.10 or pursuant to
any other such Collateral Documents or otherwise to secure, or perfect the Liens
securing, the Secured Obligations.

 

“Collateral Trigger Date” means the first date after any Collateral Trigger
Termination Date on which either (a) the Corporate Rating is Ba3 or lower (or
unrated) by Moody’s or BB- or lower (or unrated) by S&P or (b) the Borrower
elects under Section 2.10(h)(i) to have a Borrowing Base apply.

 

“Collateral Trigger Period” means, as applicable:

 

(a)                               the period beginning on the Closing Date and
ending on the initial Collateral Trigger Termination Date, and

 

(b)                              each period beginning on a Collateral Trigger
Date and ending on the first Collateral Trigger Termination Date occurring after
such Collateral Trigger Date.

 

“Collateral Trigger Termination Date” means, the first date following the Second
Amendment Effective Date and the first date following any Collateral Trigger
Date, as applicable, on which (a) the Investment Grade Date occurs or (b) in the
case of a Voluntary Collateral Trigger Period, the Borrower elects in accordance
with Section 2.10(h)(ii) to cause a Collateral Trigger Termination Date to occur
and for the Borrowing Base to not apply, so long as no Collateral Trigger Date
under clause (a) of the definition thereof has occurred and is continuing.

 

“Commitment” means, with respect to any Lender, the commitment of such Lender to
make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans as such commitment may be (a) modified from time to time
pursuant to Section 2.01 and Section 2.09 or (b) modified from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.05(b). The
amount of each Lender’s Commitment shall be (i) at any time during a Collateral
Trigger Period (other than a Collateral Trigger Period that begins with a
Collateral Trigger Date for which a Borrowing Base has not yet become effective
in accordance with Section 2.10(e)), the least of (x) such Lender’s Maximum
Credit Amount, (y) such Lender’s Applicable Percentage of the then effective
Borrowing Base and (z) such Lender’s Elected Commitment or (ii) at any other
time, the lesser of (x) such Lender’s Maximum Credit Amount and (y) such
Lender’s Elected Commitment.

 

“Communications” means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Loan Document or
otherwise transmitted between the parties hereto relating to this Agreement, the
other Loan Documents, the Borrower or its Affiliates, or the transactions
contemplated by this Agreement or the other Loan Documents including, without
limitation, all Approved Electronic Communications.

 

--------------------------------------------------------------------------------


 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDAX” means, with respect to the Borrower, for any period,
consolidated net income of the Borrower and its consolidated Subsidiaries for
such period;

 

plus (i) without duplication and to the extent deducted in the calculation of
consolidated net income for such period, the sum of (a) taxes imposed on or
measured by income and franchise taxes paid or accrued; (b) consolidated
interest expense; (c) amortization, depletion and depreciation expense; (d) any
non-cash losses or charges on any Hedging Agreement resulting from the
requirements of FASB ASC 815 for that period; (e) oil and gas exploration
expenses (including all drilling, completion, geological and geophysical costs)
for such period; (f) losses from sales or other dispositions of assets (other
than Hydrocarbons produced in the ordinary course of business) and other
extraordinary or non-recurring losses; (g) other non-cash charges for such
period ((i) including non-cash accretion of asset retirement obligations in
accordance with FASB ASC 410, Accounting for Asset Retirement and Environmental
Obligations and (ii) including non-cash deferred stock compensation expenses,
but (iii) excluding accruals for cash expenses in the ordinary course of
business); and (h) any net equity losses of the Borrower and its consolidated
Subsidiaries attributable to Equity Interests held by the Borrower and its
consolidated Subsidiaries in Persons that are not consolidated Subsidiaries;

 

plus (ii) without duplication and to the extent not otherwise included in
consolidated net income for such period, the amount of cash distributions
actually received during such period by the Borrower and its consolidated
Subsidiaries (a) in respect of incentive distribution rights or other Equity
Interests held in entities that are not consolidated Subsidiaries, (b) from
Foreign Subsidiaries and (c) from the net income of Midstream Subsidiaries that
are otherwise excluded from the calculation of Consolidated EBITDAX pursuant to
clause (A) below;

 

minus (iii) without duplication and to the extent included in the calculation of
consolidated net income for such period, the sum of (a) any non-cash gains on
any Hedging Agreements resulting from the requirements of FASB ASC 815 for that
period; (b) extraordinary or non-recurring gains; (c) gains from sales or other
dispositions of assets (other than Hydrocarbons produced in the ordinary course
of business); (d) other non-cash gains increasing consolidated net income for
such period (excluding accruals for cash revenues in the ordinary course of
business); and (e) any net equity earnings of the Borrower and its consolidated
Subsidiaries attributable to Equity Interests held by the Borrower and its
consolidated Subsidiaries in Persons that are not consolidated Subsidiaries;

 

provided, however, that (A) for purposes of calculating the Consolidated Net
Leverage Ratio and the Consolidated Interest Charges Ratio, Consolidated EBITDAX
shall be calculated without giving effect to any Consolidated EBITDAX of the
Midstream Subsidiaries (except as described in clause (ii)(c) above) in the
event, and only to the extent, that the Midstream Debt is excluded from the
calculation of Consolidated Indebtedness, and (B) Consolidated EBITDAX shall be
calculated on a pro forma basis acceptable to the Administrative Agent to give
effect to any acquisitions or dispositions (in a single transaction or a series
of related transactions) after the Closing Date by the Borrower or any
consolidated Subsidiary of the Borrower of Oil and Gas

 

--------------------------------------------------------------------------------


 

Properties having an aggregate fair market value equal to or exceeding
$100,000,000 made during the period beginning on the first day of any Rolling
Period and through the date of calculation as if such acquisition or disposition
had occurred on the first day of such Rolling Period.

 

“Consolidated Indebtedness” means, the Indebtedness of the Borrower and its
consolidated Subsidiaries determined on a consolidated basis as of such date
(other than the Midstream Debt which does not provide for recourse against the
Borrower or any Subsidiary of the Borrower (other than recourse against a
Midstream Subsidiary and/or such recourse as exists under a Performance
Guaranty) or any property or asset of the Borrower or any Subsidiary of the
Borrower (other than the Equity Interests in, or the property or assets of, a
Midstream Subsidiary)).

 

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, (a) the sum of (i) all interest, premium
payments, debt discount, fees, charges and related expenses of the Borrower and
its Subsidiaries for such period in connection with borrowed money or letters of
credit, obligations evidenced by notes, bonds, debentures or similar instruments
(other than surety performance and guaranty bonds), or the deferred purchase
price of assets (which deferred purchase obligation is, individually, in excess
of $100,000,000), in each case, to the extent paid or to be paid in cash and
treated as interest in accordance with GAAP (but excluding, in any event,
(x) transaction costs and any annual administrative or agency fees, (y) fees and
expenses associated with permitted dispositions, acquisitions, investments or
equity issuances (whether or not consummated) and (z) amortization of deferred
financing costs) and (ii) the portion of any payments of the Borrower and its
Subsidiaries with respect to such period under Capital Lease Obligations that is
treated as interest in accordance with GAAP, less (b) cash interest income for
such period; provided that Consolidated Interest Charges shall be calculated on
a pro forma basis acceptable to the Administrative Agent to give effect to any
acquisitions or dispositions (in a single transaction or a series of related
transactions) after the First Amendment Effective Date by the Borrower or any
consolidated Subsidiary of the Borrower of Oil and Gas Properties having an
aggregate fair market value equal to or exceeding $100,000,000, and any related
incurrence or repayment of Indebtedness made, in each case, during the period
beginning on the first day of the relevant Rolling Period and through the date
of calculation as if such acquisition or disposition and any related incurrence
or repayment of Indebtedness had occurred on the first day of such Rolling
Period.

 

“Consolidated Interest Charges Ratio” means, as of the last day of any Rolling
Period, the ratio of (a) Consolidated EBITDAX for the Rolling Period ending on
such date to (b) Consolidated Interest Charges for the Rolling Period ending on
such date.

 

“Consolidated Net Indebtedness” means, as of any date of determination,
(a) Consolidated Indebtedness less (b) unrestricted cash and Cash Equivalents as
of such date of the Borrower and its consolidated Subsidiaries that is not
subject to any Lien other than a Lien granted pursuant to any Loan Document
(provided, however, that if at such time there are any outstanding Loans in
excess of $15,000,000, then the amount of unrestricted cash and Cash Equivalents
that may be deducted pursuant to this clause (b) shall not exceed $50,000,000).

 

“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Net Indebtedness as of such date to (b) Consolidated
EBITDAX (or, in the case

 

--------------------------------------------------------------------------------


 

of the Rolling Periods ending on March 31, 2018, June 30, 2018 and September 30,
2018, Annualized Consolidated EBITDAX) for the most recently ended Rolling
Period for which financial statements have been delivered or were required to be
delivered.  For the avoidance of doubt, the calculation of “Consolidated
EBITDAX” or “Annualized Consolidated EBITDAX” for purposes of
Section 6.08(c) will be calculated using financial statements covering the
period ending on the last day of the applicable Rolling Period.

 

“Consolidated Net Tangible Assets” means, at any date of determination, the
total amount of assets of the Borrower and its Subsidiaries (less applicable
reserves and other properly deductible items but including investments in
non-consolidated Persons) after deducting therefrom: (a) all current liabilities
(excluding (i) any current liabilities that by their terms are extendable or
renewable at the option of the obligor thereon to a time more than 12 months
after the time as of which the amount thereof is being computed, and
(ii) current maturities of long-term debt); and (b) the value of all goodwill,
trade names, trademarks, patents and other like intangible assets, all as set
forth, or on a pro forma basis would be set forth, on the consolidated balance
sheet of the Borrower for the Borrower’s most recently completed fiscal quarter,
prepared in accordance with GAAP.

 

“Consolidated Net Worth” means, with respect to the Borrower, at any date of
determination, the sum of (i) preferred stock (if any), (ii) an amount equal to
the face amount of outstanding Hybrid Securities not in excess of 15% of
Consolidated Total Capitalization, (iii) par value of common stock, (iv) capital
in excess of par value of common stock, (v) stockholders’ capital or equity, and
(vi) retained earnings, less treasury stock (if any), in each case, of the
Borrower and its consolidated Subsidiaries, all as determined on a consolidated
basis.

 

“Consolidated Total Capitalization” means, with respect to the Borrower, the sum
of the Borrower’s (i) Consolidated Indebtedness and (ii) Consolidated Net Worth.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Corporate Rating” means the public corporate credit rating or public corporate
family rating of the Borrower, as applicable; provided that if Moody’s or S&P
shall not have in effect a public corporate credit rating or public corporate
family rating of the Borrower, the “Corporate Rating” shall mean the Index Debt
rating of Moody’s or S&P, as applicable.

 

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans and its LC Exposure and
Swingline Exposure at such time.

 

“CTD Redetermination” has the meaning assigned such term in
Section 5.01(e)(iii).

 

“CTD Redetermination Date” means the date on which a Borrowing Base (and, if
applicable, a Development Borrowing Base) that has been determined pursuant to a
CTD Redetermination becomes effective as provided in Section 2.10(e).

 

--------------------------------------------------------------------------------


 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means at any time, subject to Section 2.20(c), (i) any
Lender that has failed for two or more Business Days to comply with its
obligations under this Agreement to make a Loan, make a payment to an Issuing
Bank in respect of an LC Disbursement, make a payment to the Swingline Lender in
respect of a Swingline Loan or make any other payment due hereunder (each, a
“funding obligation”), (ii) any Lender that has notified the Administrative
Agent, the Borrower, any Issuing Bank or the Swingline Lender in writing, or has
stated publicly, that it does not intend to comply with its funding obligations
hereunder, (iii) any Lender that has defaulted on its funding obligations
generally under any other loan agreement or credit agreement or other financing
agreement, (iv) any Lender that has, for three or more Business Days after
written request of the Administrative Agent or the Borrower, failed to confirm
in writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender will
cease to be a Defaulting Lender pursuant to this clause (iv) upon the
Administrative Agent’s and the Borrower’s receipt of such written confirmation),
or (v) any Lender with respect to which (A) a Lender Insolvency Event has
occurred and is continuing with respect to such Lender or its Parent Company or
(B) such Lender or its Parent Company becomes the subject of a Bail-in Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender (provided further, in each case, that
neither the reallocation of funding obligations provided for in
Section 2.05(e) and Section 2.06(k) as a result of a Lender’s being a Defaulting
Lender nor the performance by Non-Defaulting Lenders of such reallocated funding
obligations will by themselves cause the relevant Defaulting Lender to become a
Non-Defaulting Lender). Any determination by the Administrative Agent that a
Lender is a Defaulting Lender under any of clauses (i) through (v) above will be
conclusive and binding absent manifest error, and such Lender will be deemed to
be a Defaulting Lender (subject to Section 2.20(c)) upon notification of such
determination by the Administrative Agent to the Borrower, the Issuing Banks,
the Swingline Lender and the Lenders. For the avoidance of doubt, when a
Defaulting Lender ceases to be a Defaulting Lender (due to assignment to a new
Lender, commitment reduction pursuant to Section 2.09(g), or otherwise), all
Cash Collateral provided by the Borrower in connection with such Defaulting
Lender with respect to Letters of Credit under Section 2.06(k)(ii) or with
respect to Swingline Loans under Section 2.05(d) shall be promptly released to
the Borrower and all commitment reallocations under Section 2.05(e) or
Section 2.06(l) shall be promptly adjusted.

 

“Development Borrowing Base” means, at any time, a portion of the Borrowing Base
in effect at such time equal to (a) at any time prior to the Initial Designation
Effective Date, zero, and (b) at any time on or after the Initial Designation
Effective Date, the amount designated as the “Development Borrowing Base” in
accordance with Section 2.10, as the same may be adjusted from time to time
pursuant to the provisions hereof.

 

--------------------------------------------------------------------------------


 

“Development Borrowing Base Value” means, with respect to any Development
Mortgaged Property, the value the Administrative Agent attributed to such asset
in connection with the most recent determination of the Development Borrowing
Base hereunder.

 

“Development Credit Exposure” means, at any time, the aggregate outstanding
principal amount of all Revolving Loans constituting Development Loans at such
time.

 

“Development Designation Conditions” has the meaning assigned to such term in
Section 2.04(b).

 

“Development Loans” means all Revolving Loans designated as a “Development Loan”
in accordance with Section 2.04.

 

“Development Mortgaged Property” means any Mortgaged Property that secures the
Development Secured Obligations.

 

“Development Secured Obligations” means any and all amounts owing or to be owing
(including interest accruing at any post-default rate and interest accruing
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to a Loan Party, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding) by a Loan Party (whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising): (i) to the Administrative Agent or any Lender
under or in connection with any Loan Document in respect of the Development
Loans; and (ii) all renewals, restatements, extensions and/or rearrangements of
any of the above.

 

“Development Utilization Percentage” means, as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the Development
Credit Exposures of the Lenders on such day, and the denominator of which is the
Development Borrowing Base in effect on such day.

 

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable for any consideration other than other Equity Interests
(which would not constitute Disqualified Capital Stock and cash in lieu of
fractional shares of such Equity Interests), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Indebtedness or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock and cash in lieu of fractional shares
of such Equity Interests) at the option of the holder thereof, in whole or in
part (but if in part, only with respect to such amount that meets the criteria
set forth in this definition), on or prior to the date that is ninety-one (91)
days after the Maturity Date at the time such Equity Interest is issued.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary incorporated or organized under the
laws of the U.S., any State thereof or the District of Columbia.

 

--------------------------------------------------------------------------------


 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Elected Commitment” means, as to each Lender, the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Elected Commitment”, as
the same may be increased from time to time pursuant to Section 2.01 or reduced
or terminated from time to time pursuant to Section 2.09.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) the Issuing Banks, and (iii) unless an
Event of Default has occurred and is continuing, the Borrower (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates.

 

“Engineering Reports” has the meaning assigned such term in Section 2.10(d)(i).

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating to the
environment, preservation or reclamation of natural resources, or the
management, release or threatened release of any Hazardous Material.

 

“Equity Interest” means shares of the Capital Stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, or any warrants, options or other
rights to acquire such interests. For the avoidance of doubt, phantom stock
shall not be deemed for any purpose herein or in any other Loan Document to be
an Equity Interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate”, as to any applicable Person, means any trade or business
(whether or not incorporated) that, together with the Borrower, is treated as a
single employer under Section 414(b) or (c) of the Code or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

--------------------------------------------------------------------------------


 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043(c) of
ERISA (other than a “reportable event” not subject to the provision for 30-day
notice to the PBGC or a “reportable event” as such term is described in
Section 4043(c)(3) of ERISA) or the regulations issued thereunder with respect
to a Plan (other than an event for which the 30-day notice period is waived)
which could reasonably be expected to result in a termination of, or the
appointment of a trustee to administer, a Plan; (b) the existence with respect
to any Plan of an “accumulated funding deficiency” (as defined in Section 412 of
the Code or Section 302 of ERISA), whether or not waived; (c) the filing
pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan during a
plan year in which it was a “substantial employer,” as such term is defined in
Section 4001(a)(2) of ERISA; or (g) the receipt by the Borrower or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA, other than (in the case of clauses (a) through (f) of this definition)
where the matters described in such clauses, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System of the United States of
America, as in effect from time to time.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to a Loan,
or Loans, in the case of a Borrowing, which bear interest at a rate determined
by reference to the LIBO Rate.

 

“Eurodollar Rate Reserve Percentage” of any Lender for any Interest Period for
each Eurodollar Borrowing means the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time to time by the Board of Governors of the Federal Reserve System of the
United States of America for determining the maximum reserve requirement
(including, without limitation, any emergency, supplemental or other marginal
reserve requirement) for such Lender with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities having a term equal to such
Interest Period.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------


 

“Excluded Accounts” means (a) any deposit account, commodity account or
securities account so long as the balance in each such account, individually,
does not exceed $5,000,000 at any time and the aggregate balance of all such
deposit accounts, commodity accounts and securities accounts does not at any
time exceed $20,000,000, (b) any deposit account that is a zero balance account
or a deposit account for which the balance of such deposit account is
transferred at the end of each date to a deposit account that is not an Excluded
Account, (c) any deposit accounts exclusively used for trust, payroll, payroll
taxes and other employee wage and benefit payments to or for the benefit of any
employees of the Loan Parties or any of their subsidiaries, (d) any deposit
account which is used as an escrow account or fiduciary or trust account and
solely contains deposits made for the benefit of another Person (other than the
Borrower or any of its Subsidiaries), and in which such deposits are held on
behalf of, and for the benefit of, such other Person, including, but not limited
to working interest owners, royalty owners and the like, and (e) any other
deposit account, commodity account or securities account that is pledged to a
third party to the extent such Lien is permitted by the Loan Documents.

 

“Excluded Assets” means each of the following:

 

(a)                               any contract, instrument, lease, licenses,
agreement or other document to the extent that the grant of a security interest
therein would (in each case until any required consent or waiver shall have been
obtained) (i) constitute a violation of a restriction in favor of a third party
(other than the Borrower or any Subsidiary thereof) or result in the
abandonment, invalidation or unenforceability of any material right of the
relevant Loan Party; (ii) result in a breach, termination (or a right of
termination) or default under such contract, instrument, lease, license,
agreement or other document (including pursuant to any “change of control” or
similar provision); or (iii) permit any third party (other than the Borrower or
any of its Subsidiaries) to amend any rights, benefits and/or obligations of the
relevant Loan Party in respect of such relevant contract, instrument, lease,
licenses, agreement or other document or permit such third party to require any
Loan Party or any Subsidiary of the Borrower to take any action materially
adverse to the interests of such Subsidiary or Loan Party; provided, however,
that any such asset will only constitute an Excluded Asset under clause (i) or
(ii) above to the extent such violation or breach, termination (or right of
termination) or default would not be rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law; and
provided, further, that any such asset shall cease to constitute an Excluded
Asset at such time as the condition causing such violation, breach, termination
(or right of termination) or default or right to amend or require other actions
no longer exists and to the extent severable, the security interest granted
under the applicable Collateral Document shall attach immediately to any portion
of such right that does not result in any of the consequences specified in
clauses (i) through (iii) above,

 

(b)                              the Equity Interest of any (i) Immaterial
Subsidiary (except to the extent the security interest therein can be perfected
by the filing of a Form UCC-1 (or similar) financing statement), (ii) Subsidiary
that is subject to regulation as an insurance company, (iii) not-for-profit
subsidiary, (iv) special purpose entity used solely for any securitization
facility, or (v) Midstream Subsidiary,

 

(c)                               any intent-to-use (or similar) trademark
applications prior to the filing of a “Statement of Use”, “Amendment to Allege
Use” or similar filing with respect thereto, to the

 

--------------------------------------------------------------------------------


 

extent, if any, that, and solely during the period, if any, in which the grant
of a security interest therein may impair the validity or enforceability of any
trademark or registration that may issue from such intent-to-use trademark
application under applicable law,

 

(d)                             any asset or property, the granting of a
security interest in which would (i) require any governmental consent, approval,
license or authorization that has not been obtained, (ii) be prohibited by
enforceable anti-assignment provisions of applicable law, except, in the case of
this clause (ii), to the extent such prohibition would be rendered ineffective
under the UCC or other applicable law notwithstanding such prohibition, or
(iii) result in material adverse tax consequences to any Loan Party as
reasonably determined by the Borrower,

 

(e)                               any interests in partnerships, joint ventures
and non-wholly-owned Subsidiaries which cannot be pledged without the consent of
one or more third parties other than the Borrower or any Subsidiary thereof
(after giving effect to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable law),

 

(f)                                any Margin Stock,

 

(g)                              any vehicles and other assets subject to
certificates of title,

 

(h)                              any Midstream Assets,

 

(i)                                  any owned or leased real property, except
as described in Section 5.10,

 

(j)                                  any asset with respect to which the
Administrative Agent and the Borrower shall have reasonably determined that the
cost, burden, difficulty or consequence (including any effect on the ability of
the relevant Loan Party to conduct its operations and business in the ordinary
course of business) of obtaining or perfecting a security interest therein
outweighs the benefit of a security interest to the relevant Secured Parties
afforded thereby, and

 

(k)                              any Equity Interests of any Foreign Subsidiary
other than up to 65% of all Equity Interests of each first tier Foreign
Subsidiary.

 

“Excluded Subsidiary” means any of the following: (a) any Subsidiary that is not
wholly owned by the Borrower, (b) each Immaterial Subsidiary, (c) any Subsidiary
to the extent that such Subsidiary is prohibited from becoming a Guarantor by
(i) applicable law or (ii) any contractual obligation with a third party (other
than the Borrower or a Subsidiary or Affiliate thereof) existing on the Closing
Date or on the date any such Subsidiary is acquired (so long as such contractual
obligation is not incurred in contemplation of such acquisition), (d) any
Foreign Subsidiary, (e) any Subsidiary that is subject to regulation as an
insurance company, (f) any not-for-profit subsidiary, (g) any special purpose
entity used solely for any securitization facility, (h) any other Subsidiary
excused from becoming a Loan Party pursuant to clause (G) of the last
paragraph of the defined term “Collateral and Guaranty Requirement” and (i) any
Midstream Subsidiary; provided that notwithstanding the foregoing, no Subsidiary
that owns or leases any Borrowing Base Property shall constitute an Excluded
Subsidiary.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Loan Party for or the

 

--------------------------------------------------------------------------------


 

guarantee of such Loan Party of, or the grant by such Loan Party of a security
interest to secure, such Swap Obligation (or any liability or guarantee thereof)
is or becomes illegal under the Commodity Exchange Act or any rule, regulation
or order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Loan Party’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder at the time the
liability for or the guarantee of such Loan Party or the grant of such security
interest becomes effective with respect to such Swap Obligation (such
determination being made after giving effect to any applicable keepwell, support
or other agreement for the benefit of the applicable Loan Party, including under
Section 6.09 of the Guaranty and Collateral Agreement). If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such guarantee or security interest is or becomes illegal for
the reasons identified in the immediately preceding sentence of this definition.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Foreign Lender (other
than an assignee pursuant to a request by the Borrower under Section 2.20(b)),
any U.S. withholding Tax that is imposed on amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party to this Agreement (or
designates a new lending office) or is attributable to such Foreign Lender’s
failure to comply with Section 2.18(f), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding tax pursuant to Section 2.18(a) and
(c) any U.S. Federal withholding Taxes imposed by FATCA.

 

“Existing Credit Agreement” has the meaning specified in the recitals hereto.

 

“Existing Credit Agreement Closing Date” has the meaning specified in the
recitals hereto.

 

“Existing Lenders” has the meaning specified in the recitals hereto.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“FCPA” means the United States Foreign Corrupt Practices Act of 1977, as
amended.

 

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve

 

--------------------------------------------------------------------------------


 

Bank of New York, or, if such rate is not so published for any day that is a
Business Day, the average of the quotations for such day for such transactions
received by the Administrative Agent from three federal funds brokers of
recognized standing selected by it.

 

“Fee Letters” means (a) each letter agreement dated on or around the Closing
Date between the Borrower and a Joint Lead Arranger and (b) each letter
agreement entered into on or after the Closing Date from time to time between
the Borrower, the Administrative Agent, a Joint Lead Arranger and/or any of
their respective Affiliates providing for the payment of fees in connection with
this Agreement or any transactions contemplated hereby, and any replacement
letter agreement between the Administrative Agent, a Joint Lead Arranger and the
Borrower.

 

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer, assistant treasurer or
controller of such Person or the governing body of such Person.

 

“Financing Transaction” means, with respect to any Person (i) any prepaid
forward sale of oil, gas or minerals by such Person (other than gas balancing
arrangements in the ordinary course of business), that is intended primarily as
a borrowing of funds, excluding volumetric production payments and (ii) any
interest rate, currency, commodity or other swap, collar, cap, option or other
derivative that is intended primarily as a borrowing of funds (excluding
interest rate, currency, commodity or other swaps, collars, caps, options or
other derivatives to hedge against risks for non-speculative purposes), with the
amount of the obligations of such Person thereunder being the net obligations of
such Person thereunder.

 

“First Amendment” means that certain First Amendment to the Credit Agreement
dated as of July 16, 2015 among the Borrower, Citibank, N.A., as the Exiting
Administrative Agent and Exiting Swingline Lender, the Administrative Agent and
the Lenders party thereto.

 

“First Amendment Effective Date” has the meaning assigned to such term in
Section 4 of the First Amendment.

 

“First Priority” means, with respect to any Lien created or purported to be
created in any Collateral pursuant to any Collateral Document, that such Lien is
senior in priority to any other Lien to which such Collateral is subject, other
than any Permitted Prior Liens.

 

“Foreign Lender” means any Lender that is not a U.S. Person.

 

“Foreign Subsidiary” means (a) any Subsidiary that is not a Domestic Subsidiary
or (b) any Domestic Subsidiary that has no material assets (directly or through
one or more entities that are disregarded as separate from their owner for U.S.
federal income tax purposes) other than Equity Interests of Foreign
Subsidiaries.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

--------------------------------------------------------------------------------


 

“General Credit Exposure” means, at any time, (a) the total Credit Exposures at
such time minus (b) the Development Credit Exposure at such time.

 

“General Loans” means all Loans other than the Development Loans.

 

“General Secured Obligations” means, (a) the Obligations to the extent not
constituting Development Secured Obligations and (b) any and all amounts owing
or to be owing (including interest accruing at any post-default rate and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
Borrower or a Subsidiary, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) by Borrower or a
Subsidiary (whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter
arising): (i) to any Secured Hedging Counterparty under or in connection with
any Secured Hedging Agreement, but excluding any additional transactions or
confirmations entered into thereunder after such Secured Hedging Counterparty
ceases to be a Lender or an Affiliate of a Lender; (ii) to any Secured Treasury
Management Counterparty under or in connection with a Secured Treasury
Management Agreement; and (iii) all renewals, restatements, extensions and/or
rearrangements of any of the above; provided that Excluded Swap Obligations
shall be excluded from “General Secured Obligations.”

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Governmental Requirements” has the meaning assigned to such term in
Section 5.07.

 

“Guarantors” means each of (a) the Subsidiaries of the Borrower that execute a
Guaranty in accordance with Section 5.09 or 5.10 hereof and (b) the respective
successors of such Subsidiaries, in each case until such time as any such
Subsidiary shall be released and relieved of its obligations pursuant to
Section 9.19 hereof.

 

“Guaranty” means any other guaranty executed by any Guarantor in favor of the
Administrative Agent and the Lenders (and, during any Secured Period, for the
benefit of the Secured Parties) in form and substance reasonably agreed to
between the Borrower and the Administrative Agent.

 

“Guaranty and Collateral Agreement” means a guaranty and collateral agreement
executed by the Borrower and the Guarantors substantially in the form of
Exhibit G or any other form reasonably agreed to between the Borrower and the
Administrative Agent.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature, in each case regulated pursuant to any
Environmental Law.

 

--------------------------------------------------------------------------------


 

“Hedge Liquidation” means the sale, assignment, novation, liquidation, unwind,
cancellation, modification or termination of all or any part of a Hedging
Agreement in respect of commodities or the creation of new off-setting positions
in respect of all or any part of a Hedging Agreement in respect of commodities.

 

“Hedging Agreement” means (a) any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement, whether
exchange traded, “over-the-counter” or otherwise, involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions (including any agreement, contract or
transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act) and (b) any and all transactions of any kind, and
any confirmations or trades, which are subject to the terms and conditions of,
or governed by any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement; provided that no
(i) phantom stock, incentive unit or similar plan providing for payments only on
account of services provided by current or former directors, officers, employees
or consultants of the Borrower or its Subsidiaries or (ii) near term spot market
sale of a commodity for actual physical delivery in the ordinary course of
business based on a price determined by a rate quoted on an organized exchange
for the location of physical delivery, shall be a Hedging Agreement.
Notwithstanding the foregoing, agreements or obligations entered into in the
ordinary course of business to physically buy or sell any commodity produced
from the Borrower’s and its Subsidiaries’ Oil and Gas Properties (other than
fixed priced agreements) shall not be considered a Hedging Agreement.

 

“Hybrid Securities” means any trust preferred securities, or deferrable interest
subordinated debt with a maturity of at least 20 years, which provides for the
optional or mandatory deferral of interest or distributions, issued by the
Borrower, or any business trusts, limited liability companies, limited
partnerships or similar entities (i) substantially all of the common equity,
general partner or similar interests of which are owned (either directly or
indirectly through one or more wholly owned Subsidiaries) at all times by the
Borrower or any of its Subsidiaries, (ii) that have been formed for the purpose
of issuing hybrid securities or deferrable interest subordinated debt, and
(iii) substantially all the assets of which consist of (A) subordinated debt of
the Borrower, and (B) payments made from time to time on the subordinated debt.

 

“Hydrocarbon Interests” means all rights, titles, interests and estates now
owned or hereafter acquired in and to oil and gas leases, oil, gas and mineral
leases, or other liquid or gaseous hydrocarbon leases, mineral fee or lease
interests, farm-outs, overriding royalty and royalty interests, net profit
interests, oil payments, production payment interests and similar mineral
interests, including any reserved or residual interest of whatever nature.

 

“Hydrocarbons” means oil, gas, casinghead gas, condensate, distillate, liquid
hydrocarbons, gaseous hydrocarbons, all products refined, separated, settled and
dehydrated therefrom and all products refined therefrom, including, without
limitation, kerosene, liquefied

 

--------------------------------------------------------------------------------


 

petroleum gas, refined lubricating oils, diesel fuel, drip gasoline, natural
gasoline, helium, sulfur and all other minerals.

 

“Immaterial Subsidiary” means each Subsidiary of the Borrower that, as of the
last day of the fiscal year of the Borrower most recently ended prior to the
relevant determination of Immaterial Subsidiaries, has a net worth determined in
accordance with GAAP that is not greater than 5% of the Consolidated Net Worth
of the Borrower as of such day; provided, that, as of the last day of the fiscal
year of the Borrower’s most recently ended prior to the relevant determination
of an Immaterial Subsidiary, the net worth of all Immaterial Subsidiaries
determined in accordance with GAAP is not greater than 10% of the Consolidated
Net Worth of the Borrower as of such day.

 

“Indebtedness” of any Person at any date means, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments (other
than surety, performance and guaranty bonds), (c) all obligations of such Person
for the deferred purchase price of property or services (other than trade
payables), which obligation is, individually, in excess of $100,000,000, (d) all
Capital Lease Obligations of such Person, (e) all obligations of such Person
under any Financing Transaction, (f) all Attributable Obligations of such Person
with respect to any Sale and Leaseback Transaction, (g) the amount of deferred
revenue attributed to any forward sale of production for which such Person has
received payment in advance other than on ordinary trade terms, (h) the
undischarged balance of any production payment created by such Person or for the
creation of which such Person directly or indirectly received payment and
(i) all obligations of such Person under guaranties in respect of, and
obligations (contingent or otherwise) to purchase or otherwise acquire, or
otherwise to assure a creditor against loss in respect of, Indebtedness or
obligations of others of the kinds referred to in clauses (a) through (h) of
this definition; provided that Indebtedness shall not include (1) Non-Recourse
Debt, (2) International Debt, (3) Performance Guaranties, (4) monetary
obligations or guaranties of monetary obligations of Persons as lessee under
leases (other than, to the extent provided hereinabove, Attributable
Obligations) that are, in accordance with GAAP, recorded as operating leases,
and (5) guarantees by such Person of obligations of others which are not
obligations described in clauses (a) through (h) of this definition, and
provided further that where any such indebtedness or obligation of such Person
is made jointly, or jointly and severally, with any third party or parties other
than any Subsidiary of such Person, the amount thereof for the purpose of this
definition only shall be the pro rata portion thereof payable by such Person, so
long as such third party or parties have not defaulted on its or their joint and
several portions thereof and can reasonably be expected to perform its or their
obligations thereunder. For the avoidance of doubt, “Indebtedness” of a Person
in respect of letters of credit shall include, without duplication, only the
principal amount of the unreimbursed obligations of such Person in respect of
such letters of credit that have been drawn upon by the beneficiaries to the
extent of the amount drawn, and shall include no other obligations in respect of
such letters of credit.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Index Debt” means senior, unsecured, non-credit enhanced Indebtedness of the
Borrower.

 

“Initial Designation Effective Date” has the meaning set forth in
Section 2.04(b).

 

--------------------------------------------------------------------------------


 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08, and being in the form of
attached Exhibit C.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December, (b) with respect to
any Eurodollar Loan, the last Business Day of the Interest Period applicable to
the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three (3) months’ duration, each
day that occurs an integral multiple of three (3) months after the first day of
such Interest Period and (c) with respect to any Swingline Loan, the first day
of each calendar month, unless such day shall not be a Business Day, in which
case the next succeeding Business Day.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three, six or, if
acceptable to all of the Lenders, 12 months thereafter, as the Borrower may
elect; provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Eurodollar Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period pertaining to a Eurodollar Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes of this definition, the date of a Borrowing initially shall be the date
on which such Borrowing is made and thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.

 

“Interim Redetermination” has the meaning assigned such term in Section 2.10(c).

 

“Interim Redetermination Date” means the date on which a Borrowing Base (and, if
applicable, a Development Borrowing Base and/or Basin BB Amounts) that has been
redetermined pursuant to an Interim Redetermination becomes effective as
provided in Section 2.10(e).

 

“Internal Petroleum Engineer” means any employee of any Loan Party that is a
petroleum engineer.

 

“International Debt” means the Indebtedness of any Foreign Subsidiary and its
subsidiaries.

 

“Investment Grade Date” means the first date after the Second Amendment
Effective Date on which the Borrower’s Corporate Rating is (a) BBB- or better by
S&P (without negative outlook or negative watch), or (b) Baa3 or better by
Moody’s (without negative outlook or negative watch), provided that the other of
the two Corporate Ratings is at least BB+ by S&P or Ba1 by Moody’s,
respectively.

 

“Issuing Bank” means the Persons listed on Schedule 2.01 with a Letter of Credit
Commitment or any other Lender that has issued or agreed to issue Letters of
Credit at the request of the Borrower after consultation with the Administrative
Agent, in its capacity as the issuer of such Letter of Credit, and “Issuing
Banks” means, collectively, all of such Issuing Banks.

 

--------------------------------------------------------------------------------


 

“Joint Lead Arrangers” means Wells Fargo Securities, LLC, JPMorgan Chase Bank,
N.A., Bank of America, N.A., Barclays Bank PLC, Citibank Global Markets, Inc.,
The Bank of Tokyo-Mitsubishi UFJ, Ltd., RBC Capital Markets and The
Toronto-Dominion Bank, New York Branch.

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment; provided, that the appointment of an administrator,
provisional liquidator, conservator, receiver, trustee, custodian or other
similar official by a supervisory authority or regulator with respect to a
Lender or its Parent Company under the Dutch Financial Supervision Act 2007 (as
amended from time to time and including any successor legislation) shall not be
deemed to result in an event described in an event described in clause
(ii) above .

 

“Lender Party” means any Lender, any Issuing Bank or the Swingline Lender.

 

“Lender Party Appointment Period” has the meaning assigned in Section 8.06.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance or
pursuant to Section 2.01(c), other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Acceptance. Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender.

 

“Letter of Credit” means any standby letter of credit issued pursuant to this
Agreement, including the Added Letters of Credit.

 

“Letter of Credit Commitment” means, with respect to any Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder. The amount
of each Issuing Bank’s Letter of Credit Commitment as of the Second Amendment
Effective Date is set forth on Schedule 2.01; provided that, effective as of
December 1, 2018, Credit Agricole Corporate and Investment Bank shall cease to
be an Issuing Bank with respect to any Letters of Credit issued and outstanding
on the Second Amendment Effective Date, its Letter of Credit Commitment shall
immediately be reduced to $0 and Schedule 2.01 shall be deemed amended to
reflect such amendment to its Letter of Credit Commitment.

 

--------------------------------------------------------------------------------


 

“Letter of Credit Documents” means with respect to any Letter of Credit, letter
of credit application and any other document, agreement and instrument entered
into by an Issuing Bank and the Borrower (or by the Borrower on behalf of any
Subsidiary of the Borrower, as a co-applicant) or in favor of such Issuing Bank
and relating to any such Letter of Credit.

 

“LIBO Rate” means, with respect to any Eurodollar Revolving Borrowing for any
Interest Period, the rate per annum equal to the London Interbank Offered Rate
or a comparable or successor rate which rate is approved by the Administrative
Agent, determined by reference to the ICE Benchmark Administration (“ICE”) (or
the successor thereto), as published on the applicable Reuters screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time and that has been
nominated by ICE or its successor as an authorized information vendor for the
purpose of displaying such rates) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, for deposits in
Dollars (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period (but if such rate is less than zero, such
rate shall be deemed to be zero for purposes of this Agreement); provided that
to the extent a comparable or successor rate is approved by the Administrative
Agent in connection with any rate set forth in this definition, the approved
rate shall be applied in a manner consistent with market practice; provided,
further that to the extent such market practice is not administratively feasible
for the Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement relating to such
asset.

 

“Loan Documents” means this Agreement, each Note, each Letter of Credit
Document, the Fee Letters, the Guaranties, the Collateral Documents (if any) and
all other agreements, certificates, documents, instruments and writings at any
time delivered in connection herewith or therewith (exclusive of term sheets and
commitment letters).

 

“Loan Party” means each of the Borrower and the Guarantors.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Margin Stock” has the meaning assigned in Section 3.13.

 

“Material Adverse Effect” means a material adverse effect on (i) the financial
condition, operations, or properties of the Borrower and its Subsidiaries, taken
as a whole, or (ii) the ability of the Borrower and the Guarantors, if any, to
perform their obligations, taken as a whole, under this Agreement and the other
Loan Documents, or (iii) the validity or enforceability of this Agreement, the
Notes or any Collateral Document.

 

“Material Indebtedness” means Indebtedness of any one or more of the Borrower
and its Subsidiaries in an aggregate principal amount exceeding $100,000,000
other than (a) the Loans, and (b) any Midstream Debt which does not provide for
recourse against the Borrower or any Subsidiary of the Borrower (other than
recourse against a Midstream Subsidiary and/or such

 

--------------------------------------------------------------------------------


 

recourse as exists under a Performance Guaranty) or any property or asset of the
Borrower or any Subsidiary of the Borrower (other than the Equity Interests in,
or the property or assets of, a Midstream Subsidiary).

 

“Material Subsidiary” means any Subsidiary that is not an Immaterial Subsidiary.

 

“Maturity Date” means the earliest to occur of:

 

(a)                               April 17, 2023; and

 

(b)                              October 15, 2021, if, on such date, the
difference of (i) the sum of (A) the unused amount of the Aggregate Commitments
(but only to the extent (1) such amount is available to the Borrower on such
date pursuant to the terms hereof including, without limitation, Section 4.02
and (2) after giving pro forma effect to the borrowing of such amounts and the
use of proceeds thereof (assuming such proceeds had been used to prepay
outstanding principal amounts owing under the 2022 Senior Notes), the Borrower
is in pro forma compliance with the financial covenant set forth in
Section 6.08(c) (to the extent in effect on such date)) plus (B) all
unrestricted cash and Cash Equivalents of the Borrower and its consolidated
Subsidiaries that are not subject to any Lien other than a Lien granted pursuant
to any Loan Document, minus (ii) the outstanding principal amounts owing under
the 2022 Senior Notes, is less than $500,000,000.

 

“Maximum Credit Amount” means, as to each Lender, the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Maximum Credit Amounts”,
as the same may be (a) reduced or terminated from time to time in connection
with a reduction or termination of the Aggregate Maximum Credit Amounts pursuant
to Section 2.09 or (b) modified from time to time pursuant to any assignment
permitted by Section 9.05(b).

 

“Midstream Assets” means assets (including contracts, rights of way, easements,
surface leases, surface use agreements, permits, pipelines, flow lines, meters,
facilities, tank batteries and electrical generation sources) comprising the
business of (a) processing, gathering, storing, transporting, treating and/or
marketing of Hydrocarbons or (b) processing, gathering, storing, transporting,
treating and/or disposal of fresh or produced water.

 

“Midstream Debt” means any Indebtedness incurred by any Midstream Subsidiary to
finance the acquisition, improvement, installation, design, engineering,
construction, development, completion, maintenance or operation of, or otherwise
to pay costs and expenses relating to the Midstream Assets or provide financing
in respect thereof. Midstream Debt may become or cease to become Midstream Debt
on the basis of whether it satisfies this definition at the time considered.

 

“Midstream Subsidiary” means (a) any subsidiary of the Borrower whose principal
purpose is to construct, lease, own or operate the Midstream Assets, or to
become a direct or indirect partner, member or other equity participant or owner
in a Person created for such purpose, and all of the material assets of which
subsidiary and such Person are (i) the Midstream Assets, and/or (ii) Equity
Interests in, or Indebtedness or other obligations of, one or more other such
Subsidiaries or Persons, and/or (iii) Indebtedness or other obligations of the
Borrower or its Subsidiaries or other Persons and (b) any Subsidiary of a
Midstream Subsidiary. A Midstream

 

--------------------------------------------------------------------------------


 

Subsidiary may become or cease to become a Midstream Subsidiary on the basis of
whether it satisfies this definition at the time considered.

 

“Moody’s” means Moody’s Investors Service, Inc. or its successor.

 

“Mortgage” means a mortgage, deed of trust, leasehold mortgage, leasehold deed
of trust or similar security document, creating or evidencing a Lien on any Oil
and Gas Properties, real property or other property of a Loan Party, entered
into by a Loan Party in favor of the Administrative Agent for the benefit of the
Secured Parties, in form and substance reasonably agreed to between the Borrower
and the Administrative Agent.

 

“Mortgaged Property” means any Oil and Gas Properties, real property or other
property that is or becomes subject to a Lien under any Mortgage.
Notwithstanding any provision in this Agreement or any other Loan Document to
the contrary, in no event is any Building (as defined in the applicable Flood
Insurance Regulation) or Manufactured (Mobile) Home (as defined in the
applicable Flood Insurance Regulation) included in the definition of “Mortgaged
Property” and no Building or Manufactured (Mobile) Home shall be encumbered by
this Agreement or any other Loan Document; provided, that (a) such Building and
Manufactured (Mobile) Home exclusion shall not exclude any interests in any
lands, Hydrocarbons or other property situated under, in, on or adjacent to any
such Building or Manufactured (Mobile) Home and (b) for the avoidance of doubt,
neither the Borrower nor any Subsidiary shall permit to exist any Lien on any
Building or Manufactured (Mobile) Home except Permitted Liens. As used herein,
“Flood Insurance Regulations” means (i) the National Flood Insurance Act of 1968
as now or hereafter in effect or any successor statute thereto, (ii) the Flood
Disaster Protection Act of 1973 as now or hereafter in effect or any successor
statue thereto, (iii) the National Flood Insurance Reform Act of 1994 (amending
42 USC 4001, et seq.), as the same may be amended or recodified from time to
time and (iv) the Flood Insurance Reform Act of 2004 and any regulations
promulgated thereunder.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA, which is maintained by (or to which there is an
obligation to contribute of) the Borrower or an ERISA Affiliate of the Borrower.

 

“New Borrowing Base Notice” has the meaning assigned such term in
Section 2.10(e).

 

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

 

“Non-Recourse Debt” means any Indebtedness incurred by any Non-Recourse
Subsidiary to finance the acquisition, improvement, installation, design,
engineering, construction, development, completion, maintenance or operation of,
or otherwise to pay costs and expenses relating to or provide financing for a
project, which Indebtedness does not provide for recourse against the Borrower
or any Subsidiary of the Borrower (other than recourse against a Non-Recourse
Subsidiary and/or such recourse as exists under a Performance Guaranty) or any
property or asset of the Borrower or any Subsidiary of the Borrower (other than
the Equity Interests in, or the property or assets of, a Non-Recourse
Subsidiary). Non-Recourse Debt may become or cease to become Non-Recourse Debt
on the basis of whether it satisfies this definition at the time considered.

 

--------------------------------------------------------------------------------


 

“Non-Recourse Subsidiary” means (i) any subsidiary of the Borrower whose
principal purpose is to incur Non-Recourse Debt and/or construct, lease, own or
operate the assets financed thereby, or to become a direct or indirect partner,
member or other equity participant or owner in a Person created for such
purpose, and substantially all the assets of which subsidiary and such Person
are limited to (x) those assets being financed (or to be financed), or the
operation of which is being financed (or to be financed), in whole or in part by
Non-Recourse Debt, or (y) Equity Interests in, or Indebtedness or other
obligations of, one or more other such Subsidiaries or Persons, or
(z) Indebtedness or other obligations of the Borrower or its Subsidiaries or
other Persons and (ii) any Subsidiary of a Non-Recourse Subsidiary. A
Non-Recourse Subsidiary may become or cease to become a Non-Recourse Subsidiary
on the basis of whether it satisfies this definition at the time considered.

 

“Nonrenewal Notice Date” has the meaning assigned to such term in
Section 2.06(d).

 

“Notes” means any promissory notes issued by Borrower pursuant to
Section 2.11(e).

 

“Obligations” means any and all amounts owing or to be owing (including interest
accruing at any post-default rate and interest accruing after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to a Loan Party, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) by any Loan
Party (whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising)
to the Administrative Agent, any Issuing Bank or any Lender under or in
connection with any Loan Document and all renewals, restatements, extensions
and/or rearrangements of any of the above.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Oil and Gas Properties” means Hydrocarbon Interests; the properties now or
hereafter pooled or unitized with Hydrocarbon Interests; all presently existing
or future unitization, pooling agreements and declarations of pooled units and
the units created thereby (including without limitation all units created under
orders, regulations and rules of any Governmental Authority having jurisdiction)
which may affect all or any portion of the Hydrocarbon Interests; all pipelines,
gathering lines, compression facilities, tanks and processing plants; all
interests held in royalty trusts whether presently existing or hereafter
created; all Hydrocarbons in and under and which may be produced, saved,
processed or attributable to the Hydrocarbon Interests, the lands covered
thereby and all Hydrocarbons in pipelines, gathering lines, tanks and processing
plants and all rents, issues, profits, proceeds, products, revenues and other
incomes from or attributable to the Hydrocarbon Interests; all tenements,
hereditaments, appurtenances and properties in any way appertaining, belonging,
affixed or incidental to the Hydrocarbon Interests, and all rights, titles,
interests and estates described or referred to above, including any and all real
property, now owned or hereafter acquired, used or held for use in connection
with the operating, working or development of any of such Hydrocarbon Interests
or property and including any and all surface leases, rights-of-way, easements
and servitudes together with all additions, substitutions, replacements,
accessions and attachments to any and all of the foregoing; all oil, gas and
mineral leasehold and fee interests, all overriding royalty interests, mineral
interests, royalty interests, net profits interests, net revenue interests, oil
payments, production payments, carried interests and

 

--------------------------------------------------------------------------------


 

any and all other interests in Hydrocarbons; in each case whether now owned or
hereafter acquired directly or indirectly.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document.

 

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

 

“Participant” has the meaning set forth in Section 9.05(d).

 

“Participant Register” has the meaning set forth in Section 9.05(d).

 

“PATRIOT Act” has the meaning set forth in Section 3.14(c).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“pdf” means Portable Document Format or any other electronic format for the
transmission of images.

 

“Performance Guaranty” means any guaranty issued in connection with any
Midstream Debt, Non-Recourse Debt or International Debt that (i) if secured, is
secured only by assets of, or Equity Interests in, a Midstream Subsidiary, a
Non-Recourse Subsidiary or a Foreign Subsidiary; and (ii) guarantees to the
provider of such Midstream Debt, Non-Recourse Debt or International Debt or any
other Person the (a) performance of the improvement, installation, design,
engineering, construction, acquisition, development, completion, maintenance or
operation of, or otherwise affects any such act in respect of, all or any
portion of the project that is financed by such Midstream Debt, Non-Recourse
Debt or International Debt, (b) completion of the minimum agreed equity
contributions to the relevant Midstream Subsidiary, Non-Recourse Subsidiary or
Foreign Subsidiary, or (c) performance by a Midstream Subsidiary, a Non-Recourse
Subsidiary or a Foreign Subsidiary of obligations to Persons other than the
provider of such Midstream Debt, Non-Recourse Debt or International Debt.

 

“Permitted Additional Indebtedness” means any Indebtedness incurred by the
Borrower under Section 6.01(o) and any Permitted Refinancing Indebtedness in
respect thereof.

 

“Permitted Additional Indebtedness Documents” means, collectively, notes, all
guarantees of any such notes, the indentures (and any supplements thereof) for
each series or issue

 

--------------------------------------------------------------------------------


 

of any such notes and all other agreements, documents or instruments executed
and delivered by any Person in connection with, or pursuant to, the issuance of
Permitted Additional Indebtedness.

 

“Permitted Collateral Liens” means (a) in the case of Collateral other than
Equity Interests, Permitted Liens and (b) in the case of Collateral constituting
Equity Interests, non-consensual Permitted Liens arising by operation of law;
provided that no intention to subordinate any Lien granted in favor of the
Administrative Agent for the benefit of the Secured Parties is to be hereby
implied or expressed by the permitted existence of such Permitted Collateral
Liens.

 

“Permitted Liens” means:

 

(a)                               any Lien existing on any property at the time
of the acquisition thereof and not created in contemplation of such acquisition
by the Borrower or any of its Subsidiaries, whether or not assumed by the
Borrower or any of its Subsidiaries;

 

(b)                              any Lien existing on any property of a
Subsidiary of the Borrower at the time it becomes a Subsidiary of the Borrower
and not created in contemplation thereof and any Lien existing on any property
of any Person at the time such Person is merged or liquidated into or
consolidated with the Borrower or any of its Subsidiaries and not created in
contemplation thereof;

 

(c)                               leases constituting Liens now or hereafter
existing and any renewals or extensions thereof;

 

(d)                             Liens in favor of the Borrower or any of its
Subsidiaries;

 

(e)                               Liens securing any Permitted Refinancing
Indebtedness permitted to be incurred under this Agreement; provided, that the
Liens securing the Permitted Refinancing Indebtedness are limited to either
(i) substantially the same collateral, if any, that secured, at the time of such
refunding, extension, refinancing or replacement, the Indebtedness so refunded,
extended, refinanced or replaced or (ii) other collateral of reasonably
equivalent value of the collateral described in clause (i) above and not
constituting Borrowing Base Properties;

 

(f)                                Liens on and pledges of the Equity Interests
of any joint venture owned by the Borrower or any of its Subsidiaries to the
extent securing Indebtedness of such joint venture that is non-recourse to the
Borrower or any of its Subsidiaries;

 

(g)                              Liens on the products and proceeds (including
insurance, condemnation and eminent domain proceeds) of and accessions to, and
contract or other rights (including rights under insurance policies and product
warranties) derivative of or relating to, property permitted to be subject to
Liens but subject to the same restrictions and limitations set forth in this
Agreement as to Liens on such property (including the requirement that such
Liens on products, proceeds, accessions and rights secure only obligations that
such property is permitted to secure);

 

(h)                              any Lien existing or hereafter created on any
office equipment, data processing equipment (including computer and computer
peripheral equipment) or transportation equipment (including motor vehicles,
aircraft and marine vessels);

 

--------------------------------------------------------------------------------


 

(i)                                  Liens granted pursuant to any Loan
Document, including in connection with any Cash Collateralization;

 

(j)                                  Liens for Taxes, customs duties or other
governmental charges or assessments that are not due, or if such an item is
delinquent, the validity of which is being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP, if required by such principles, have been provided on the books of the
relevant entity;

 

(k)                              Liens pursuant to master netting agreements and
other similar agreements entered into in the ordinary course of business in
connection with hedging obligations, so long as such Liens encumber only amounts
owed under the hedges covered by such agreements;

 

(l)                                  Liens on cash deposits in the nature of a
right of setoff, banker’s lien, counterclaim or netting of cash amounts owed
arising in the ordinary course of business on deposit accounts;

 

(m)                          carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s, landlords, vendors, workmen, operators, and other
like Liens arising in the ordinary course of business or incident to the
exploration, development, operation, processing and maintenance of Hydrocarbons
and related facilities and assets and securing obligations that are not overdue
by more than 90 days or are being contested in compliance with Section 5.04;

 

(n)                              pledges and deposits made in the ordinary
course of business in compliance with workers’ compensation, unemployment
insurance, and other social security laws or regulations;

 

(o)                              deposits to secure the performance of bids,
tenders, trade contracts, leases, statutory obligations, surety and appeal
bonds, performance bonds, and other obligations of a like nature, in each case
in the ordinary course of business;

 

(p)                              judgment liens in respect of judgments that do
not constitute an Event of Default under clause (j) of Article VII;

 

(q)                              statutory Liens arising in the ordinary course
of business, for amounts not yet due and payable (i) in favor of producers with
respect to oil, gas, or other mineral production purchased from such producers,
and (ii) in favor of oil, gas and other mineral interest owners with respect to
oil, gas, or other mineral production purchased from such owners;

 

(r)                                 easements, zoning restrictions,
rights-of-way, servitudes, permits, conditions, exceptions, reservations, and
similar encumbrances on real property imposed by law or arising in the ordinary
course of business that do not secure any Indebtedness and do not materially
interfere with the ordinary conduct of business of the Borrower or any
Subsidiary;

 

(s)                                rights of a common owner of any interest in
property held by Borrower or any Subsidiary as a common owner;

 

(t)                                 farmout, farmin, carried working interest,
joint operating, unitization, royalty, overriding royalty, sales, marketing
agreements, contracts for sale, transportation agreements, area of mutual
interest, division order, joint venture, partnership and similar agreements
relating to the exploration or development of, or production from, oil and gas
properties incurred in the ordinary

 

--------------------------------------------------------------------------------


 

course of business and any Lien not securing Indebtedness created or assumed by
the Borrower or any of its Subsidiaries on oil, gas, coal or other mineral or
timber property, owned or leased by the Borrower or any of its Subsidiaries in
the ordinary course of business;

 

(u)                              Liens occurring in, arising from, or associated
with Specified Escrow Arrangements;

 

(v)                              Liens securing Non-Recourse Debt of a
Non-Recourse Subsidiary on the assets (and the income and proceeds therefrom) of
such Non-Recourse Subsidiary that are not owned by the Borrower or any of its
Subsidiaries on the Closing Date and that are acquired, developed, operated
and/or constructed with the proceeds of (i) such Non-Recourse Debt or
investments in such Non-Recourse Subsidiary or (ii) Non-Recourse Debt or
investments referred to in clause (i) refinanced in whole or in part by such
Non-Recourse Debt; and (x) Liens securing Non-Recourse Debt of a Non-Recourse
Subsidiary on the assets (and the income and proceeds therefrom) of such
Non-Recourse Subsidiary that are owned by the Borrower or any of its
Subsidiaries on the Closing Date (“Existing Assets”) and that are developed,
operated and/or constructed with the proceeds of (i) such Non-Recourse Debt or
investments in such Non-Recourse Subsidiary or (ii) Non-Recourse Debt or
investments referred to in clause (i) refinanced in whole or in part by such
Non-Recourse Debt, provided that the aggregate fair market value (determined as
of the Closing Date) of Existing Assets on which Liens may be granted pursuant
to this clause (w) shall not exceed $250,000,000;

 

(w)                          Liens on property other than Borrowing Base
Properties securing International Debt;

 

(x)                              Liens on Equity Interests in, and the property
or assets of, Midstream Subsidiaries securing Midstream Debt and/or letters of
credit and reimbursement obligations related thereto;

 

(y)                              any Lien on any property or asset of the
Borrower or any Subsidiary existing on the date hereof and set forth in
Schedule 1.01;

 

(z)                               Liens on deposits pursuant to any Hedging
Agreement or letter of credit arrangements entered into by the Borrower or any
Subsidiary in the ordinary course of its business, not to exceed $25,000,000 in
the aggregate amount outstanding at any time;

 

(aa)                        any Lien securing industrial development, pollution
control or similar revenue bonds;

 

(bb)                      Liens on deposits or other security given to secure
bids, tenders, trade contracts, leases, government contracts, or to secure or in
lieu of surety and appeal bonds, performance and return of money bonds, in each
case to secure obligations arising in the ordinary course of business of the
Borrower and its Subsidiaries;

 

(cc)                        Liens on deposits or other security given to secure
public or statutory obligations and deposits as security for the payment of
Taxes, other governmental assessments or other similar governmental charges, in
each case to secure obligations of a Borrower or any of its Subsidiaries arising
in the ordinary course of business;

 

--------------------------------------------------------------------------------


 

(dd)                    Liens not otherwise permitted so long as the aggregate
outstanding principal amount of the obligations secured thereby does not exceed
$10,000,000 at any time;

 

(ee)                        Liens created in the ordinary course of business on
deposits to secure liability for premiums to insurance carriers or securing
insurance premium financing arrangements;

 

(ff)                          Production payments, forward sales and similar
arrangements in an amount not to exceed the amount permitted under
Section 6.01(j);

 

(gg)                      Liens securing Capital Leases or Purchase Money
Indebtedness permitted by Section 6.01(k) but only on the Property under lease
or the Property purchased, constructed or improved with such Purchase Money
Indebtedness, as applicable; and

 

(hh)                      Liens not otherwise permitted by the foregoing clauses
in an aggregate principal amount not to exceed one percent (1%) of Consolidated
Net Tangible Assets;

 

provided that no intention to subordinate any Lien granted in favor of the
Administrative Agent for the benefit of the Secured Parties is to be hereby
implied or expressed by the permitted existence of such Permitted Liens. Each of
the foregoing paragraphs (a) through (ii) shall also be deemed to permit
(i) appropriate Uniform Commercial Code and other similar filings to perfect the
Liens permitted by such paragraph and (ii) Liens on the products and proceeds
(including insurance, condemnation and eminent domain proceeds) of and
accessions to, and contract or other rights (including rights under insurance
policies and product warranties) derivative of or relating to, the property
permitted to be encumbered under such paragraph, but subject to the same
restrictions and limitations herein set forth as to Liens on such property
(including the requirement that such Liens on products, proceeds, accessions and
rights secure only the specified obligations, and in the amount, that such
property is permitted to secure).

 

“Permitted Prior Liens” means Permitted Collateral Liens other than Permitted
Liens described in clauses (d) and (w) of the definition of “Permitted Liens”;
provided that no intention to subordinate any Lien granted in favor of the
Administrative Agent for the benefit of the Secured Parties is to be hereby
implied or expressed by the permitted existence of such Permitted Prior Liens.

 

“Permitted Refinancing Indebtedness” means, with respect to any Indebtedness of
the Borrower and Indebtedness constituting guarantees thereof by the other Loan
Parties (such Indebtedness, the “Refinanced Indebtedness”), any Indebtedness
issued or incurred in exchange for, or the net proceeds of which are used to
repay, modify, extend, refinance, renew, replace (whether or not
contemporaneously), defease, discharge, redeem or refund (collectively to
“Refinance” or a “Refinancing” or “Refinanced”), such Refinanced Indebtedness
(or previous refinancing thereof constituting Permitted Refinancing
Indebtedness); provided that (a) the principal amount (or accreted value, if
applicable) of any such Refinancing Indebtedness does not exceed the principal
amount (or accreted value, if applicable) of the Refinanced Indebtedness
outstanding immediately prior to such Refinancing plus any unpaid accrued
interest and premium thereon and an amount necessary to pay any fees and
expenses (including upfront fees and original issue discount) incurred in
connection with such Refinancing, plus an amount equal to any unutilized
revolving commitments being refinanced and permitted to be drawn under
Section 6.01

 

--------------------------------------------------------------------------------


 

immediately prior to such Refinancing and (b) solely in respect of Senior Notes
or Permitted Additional Indebtedness that constitutes Refinanced Indebtedness,
(i) such Refinancing Indebtedness shall have a final maturity date equal to or
later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Refinanced Indebtedness, and (ii) such Refinancing Indebtedness does not contain
financial maintenance covenants that are more onerous with respect to the
Borrower and its Subsidiaries than the financial maintenance covenants in this
Agreement or the Refinancing Indebtedness or other covenants (other than
financial maintenance or other covenants added for the benefit of the Lenders or
which apply only after the Maturity Date) or events of default that, taken as a
whole and as reasonably determined by the Borrower in good faith, are materially
more onerous on the Borrower and its Subsidiaries than the terms and conditions
of this Agreement or the Refinanced Indebtedness (excluding as to interest
rates, fees, floors, funding discounts and redemption or prepayment premiums).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
as defined in Section 3(2) of ERISA currently maintained by, or in the event
such plan has terminated, to which contributions have been made or an obligation
to make such contributions has accrued during any of the five plan years
preceding the date of the termination of such plan by, the Borrower or any ERISA
Affiliate of the Borrower subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Wells Fargo Bank, National Association, as its prime rate in effect
at its principal office in San Francisco. Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Proposed Basin BB Amounts” has the meaning assigned such term in
Section 2.10(d)(i).

 

“Proposed Borrowing Base” has the meaning assigned such term in
Section 2.10(d)(i).

 

“Proposed Borrowing Base Notice” has the meaning assigned such term in
Section 2.10(d)(ii).

 

“Proved Reserves” means “proved oil and gas reserves”, as such term is defined
pursuant to Rule 4-10(a) of Regulation S-X of the Securities and Exchange Act of
1934, as amended, and its implementing regulations at 17 C.F.R. § 210.4-10(a).

 

“Purchase Money Indebtedness” means Indebtedness, the proceeds of which are used
to finance the acquisition, construction or improvement of inventory, equipment
or other Property in the ordinary course of business; provided, however, that
such Indebtedness is incurred no later than 12 months after such acquisition or
the completion of such construction or improvement.

 

“Recipient” means the Administrative Agent and any Lender Party, as applicable.

 

--------------------------------------------------------------------------------


 

“Redemption” means, with respect to any Indebtedness, the repurchase,
redemption, prepayment, repayment, or defeasance or any other acquisition or
retirement for value (or the segregation of funds with respect to any of the
foregoing) of such Indebtedness. “Redeem” has the correlative meaning thereto.

 

“Redetermination” means a CTD Redetermination, an Interim Redetermination or a
Scheduled Redetermination.

 

“Redetermination Date” means, with respect to any Scheduled Redetermination or
any Interim Redetermination, the date that the redetermined Borrowing Base (and,
if applicable, Development Borrowing Base and/or Basin BB Amount) related
thereto becomes effective pursuant to Section 2.10(e).

 

“Register” has the meaning set forth in Section 9.05(c).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, members, partners, employees,
agents and advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time, as such definition may be
modified from time to time in accordance with Section 9.03 hereof.

 

“Reserve Report” means a report prepared by the Borrower setting forth, as of
each June 30 (if applicable) and December 31 of the applicable year or such
other date in the event of an Interim Redetermination, the Proved Reserves
attributable to the Oil and Gas Properties of the Loan Parties located within
the geographic boundaries of the United States of America (or the Outer
Continental Shelf adjacent to the United States of America), together with a
projection of the rate of production and future net income, taxes, operating
expenses and capital expenditures with respect thereto as of such date, based
upon the pricing assumptions consistent with the Administrative Agent’s lending
requirements at the time.

 

“Responsible Officer” means with respect to any other Person, the president,
chief executive officer, chief financial officer, the general counsel, any vice
president, the secretary, any assistant secretary, the treasurer, any assistant
treasurer, or the controller of such Person or any other officer designated as a
“Responsible Officer” by the board of directors (or equivalent governing body)
of such Person.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any of its Subsidiaries, or any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower or any of its Subsidiaries or any
option, warrant or other right to acquire any such Equity Interests in the
Borrower or any of its Subsidiaries.

 

“Revolving Loan” means a Loan made pursuant to Section 2.02.

 

--------------------------------------------------------------------------------


 

“Rolling Period” means (a) for the fiscal quarters ending on March 31, 2018,
June 30, 2018 and September 30, 2018, the period commencing on January 1, 2018
and ending on the last day of such applicable fiscal quarter and (b) for the
fiscal quarter ending on December 31, 2018 and for each fiscal quarter
thereafter, the period of four (4) consecutive fiscal quarters ending on the
last day of such applicable fiscal quarter.

 

“S&P” means Standard & Poor’s Ratings Services, a division of McGraw Hill
Companies, Inc. or its successor.

 

“Sale and Leaseback Transaction” of any Person means any arrangement entered
into by such Person or any Subsidiary of such Person, directly or indirectly,
whereby such Person or any Subsidiary of such Person shall sell or transfer any
property, whether now owned or hereafter acquired to any other Person (a
“Transferee”), and whereby such first Person or any Subsidiary of such first
Person shall then or thereafter rent or lease as lessee such property or any
part thereof or rent or lease as lessee from such Transferee or any other Person
other property which such first Person or any Subsidiary of such first Person
intends to use for substantially the same purpose or purposes as the property
sold or transferred.

 

“Sanction” means any applicable economic or financial sanction or trade embargo
administered or enforced by the United States Government (including without
limitation, OFAC), Her Majesty’s Treasury of the United Kingdom, the United
Nations Security Council or the European Union.

 

“Sanctioned Country” means a country subject to a Sanctions program identified
on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time, or subject to any other Sanctions
program of the United States of America, the United Nations Security Council,
the European Union or Her Majesty’s Treasury of the United Kingdom.

 

“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (b) a Person named on the lists
maintained by the United Nations Security Council available at
http://www.un.org/sc/committees/list_compend.shtml, or any successor list from
time to time, (c) a Person named on the lists maintained by the European Union
available at http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm, or any
successor list from time to time, (d) a Person named on the lists maintained by
Her Majesty’s Treasury available at
http://www.hm-treasury.gov.uk/fin_sanctions_index.htm, or any successor list
from time to time, or (e) (i) an agency of the government of a Sanctioned
Country, (ii) an organization controlled by a Sanctioned Country, or (iii) a
person resident in a Sanctioned Country, to the extent subject to a Sanctions
program administered by the United States of America, the United Nations
Security Council, the European Union or Her Majesty’s Treasury of the United
Kingdom.

 

“Scheduled Redetermination” has the meaning assigned such term in
Section 2.10(c).

 

--------------------------------------------------------------------------------


 

“Scheduled Redetermination Date” means the date on which a Borrowing Base (and,
if applicable, a Development Borrowing Base and/or Basin BB Amount) that has
been redetermined pursuant to a Scheduled Redetermination becomes effective as
provided in Section 2.10(e).

 

“Second Amendment Effective Date” means April 17, 2018.

 

“Secured Hedging Agreement” means any Hedging Agreement between the Borrower or
a Subsidiary and a Secured Hedging Counterparty.

 

“Secured Hedging Counterparty” means each Person that (a) at the commencement of
the applicable Collateral Trigger Period is a Lender or an Affiliate of a Lender
and is a party to a Hedging Agreement with the Borrower or a Subsidiary or
(b) at the time it enters into a Hedging Agreement with the Borrower or a
Subsidiary during the applicable Collateral Trigger Period, is a Lender or an
Affiliate of a Lender, in each case, in its capacity as a party to such Hedging
Agreement.

 

“Secured Obligations” means, during any Secured Period, collectively, (a) the
Development Secured Obligations and/or (b) the General Secured Obligations, as
applicable.

 

“Secured Parties” means, collectively, the Administrative Agent (including each
sub-agent appointed by the Administrative Agent as provided in Section 8.05),
the Lenders, the Issuing Banks, the Secured Hedging Counterparties, the Secured
Treasury Management Counterparties, the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document and each trustee
or other party that is secured by, or purported to be secured by, the Collateral
under the terms of any Collateral Document; provided that for the avoidance of
doubt, no Issuing Bank, Secured Hedging Counterparty or Secured Treasury
Management Counterparty shall be a “Secured Party” with respect to the
Development Secured Obligations.

 

“Secured Period” means the period beginning on the Closing Date or a Collateral
Trigger Date, as applicable, and ending on the earlier of (a) the applicable
Collateral Trigger Termination Date and (b) the date on which all Liens held by
the Administrative Agent for the benefit of the Secured Parties are released
pursuant to Section 9.19.

 

“Secured Treasury Management Agreement” means any Treasury Management Agreement
between the Borrower or a Subsidiary and a Secured Treasury Management
Counterparty.

 

“Secured Treasury Management Counterparty” means any Person that (a) at the
commencement of the applicable Collateral Trigger Period is a Lender or an
Affiliate of a Lender and is a party to a Treasury Management Agreement with the
Borrower or a Subsidiary or (b) at the time it enters into a Treasury Management
Agreement with the Borrower or a Subsidiary during the applicable Collateral
Trigger Period, is a Lender or an Affiliate of a Lender, in each case, in its
capacity as a party to such Treasury Management Agreement; provided that if such
Person at any time ceases to be a Lender or an Affiliate of a Lender, as the
case may be, such person shall no longer be a Secured Treasury Management
Counterparty.

 

--------------------------------------------------------------------------------


 

“Senior Notes” means the 2020 Senior Notes, the 2022 Senior Notes, the 2023
Senior Notes and the 2024 Senior Notes, and any other senior unsecured notes
issued by the Borrower that constitute Permitted Refinancing Indebtedness in
respect of the foregoing.

 

“Senior Notes Documents” means, collectively, the 2020, 2023 and 2024 Senior
Notes Documents, the 2022 Senior Notes Documents and any indenture, senior
unsecured notes, all guarantees of any such notes, and all other agreements,
documents or instruments executed and delivered by the Borrower in connection
with, or pursuant to, the issuance of any senior unsecured notes that constitute
Permitted Refinancing Indebtedness in respect of the foregoing.

 

“Solvent” and “Solvency” means, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including contingent liabilities, of such
Person, (b) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature
and (d) such Person is not engaged in business or a transaction, and is not
about to engage in business or a transaction, for which such Person’s property
would constitute an unreasonably small capital. The amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

 

“Specified Escrow Arrangements” means cash deposits at one or more financial
institutions for the purpose of funding any potential shortfall in the daily net
cash position of the Borrower or any of its Subsidiaries.

 

“Subsidiary” means, with respect to any specified Person:

 

(a)                               any corporation, association or other business
entity (other than a partnership or limited liability company) of which more
than 50% of the total voting power of Voting Stock is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person (or a combination thereof); and

 

(b)                              any partnership (whether general or limited) or
limited liability company (i) the sole general partner or member of which is
such Person or a Subsidiary of such Person, or (ii) if there is more than a
single general partner or member, either (A) the only managing general partners
or managing members of which are such Person or one or more Subsidiaries of such
Person (or any combination thereof) or (B) such Person owns or controls,
directly or indirectly, a majority of the outstanding general partner interests,
member interests or other Voting Stock of such partnership or limited liability
company, respectively. Unless the context otherwise requires, references herein
to “Subsidiary” or “Subsidiaries” are to a Subsidiary or Subsidiaries of the
Borrower.

 

Notwithstanding the foregoing, no Foreign Subsidiary or Non-Recourse Subsidiary
shall be deemed to be a Subsidiary of the Borrower at any time.

 

“Supermajority Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing at least 66 2/3% of the sum of the total Credit
Exposures and

 

--------------------------------------------------------------------------------


 

unused Commitments at such time, as such definition may be modified from time to
time in accordance with Section 9.03 hereof.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swingline Commitment” means the commitment of the Swingline Lender to make
Swingline Loans.  As of the Second Amendment Effective Date, the Swingline
Commitment is $50,000,000.

 

“Swingline Due Date” has the meaning set forth in Section 2.11(a).

 

“Swingline Exposure” means at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

 

“Swingline Lender” means Wells Fargo Bank, National Association.

 

“Swingline Loan” means a Loan made pursuant to Section 2.05.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Transactions” means the signature and delivery by the Borrower of this
Agreement, the borrowing of Loans, and the issuance of Letters of Credit
hereunder.

 

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, funds
transfer, automated clearinghouse, auto-borrow, zero balance accounts, returned
check concentration, controlled disbursement, lockbox, account reconciliation
and reporting and trade finance services.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.

 

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction from time to time.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in Section 2.18(f).

 

“Utilization Percentage” means, as of any day, the fraction expressed as a
percentage, the numerator of which is the sum of the Credit Exposures of the
Lenders on such day, and the denominator of which is the Borrowing Base in
effect on such day.

 

--------------------------------------------------------------------------------


 

“Voluntary Collateral Trigger Period” means a Collateral Trigger Period that
commences on a Collateral Trigger Date described in clause (b) of the definition
of “Collateral Trigger Date.”

 

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled (without regard to the occurrence of any
contingency) to vote in the election of the Board of Directors (or similar
governing body) of such Person.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness or
Disqualified Capital Stock or preferred stock, as the case may be, at any date,
the quotient obtained by dividing (a) the sum of the products of the number of
years from the date of determination to the date of each successive scheduled
principal payment of such Indebtedness or redemption or similar payment with
respect to such Disqualified Capital Stock or preferred stock multiplied by the
amount of such payment, by (b) the sum of all such payments.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.02               Classification of Loans and Borrowings. For purposes
of this Agreement, Loans may be classified and referred to by Type (e.g., a
“Eurodollar Loan”) and by Class (e.g., a “Revolving Loan”) or by Class and Type
(e.g., a “Eurodollar Revolving Loan”). Borrowings also may be classified and
referred to by Type (e.g., a “Eurodollar Borrowing”) or by Class (e.g., a
“Revolving Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving
Borrowing”).

 

Section 1.03               Terms Generally. The definitions of terms herein
shall apply equally to the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation.”
The word “will” shall be construed to have the same meaning and effect as the
word “shall.” Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time and (f) the words “asset” and “property” shall be
construed to

 

--------------------------------------------------------------------------------


 

have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

Section 1.04               Accounting Terms; GAAP. All accounting terms not
specifically defined shall be construed in accordance with GAAP. To the extent
there are any changes in accounting standards from the Second Amendment
Effective Date, the financial condition covenants set forth herein will continue
to be determined in accordance with accounting standards in effect on the Second
Amendment Effective, as applicable, until such time, if any, as such financial
covenants are adjusted or reset to reflect such changes in accounting standards
and such adjustments or resets are agreed to in writing by the Borrower and the
Administrative Agent (after consultation with the Required Lenders). 
Notwithstanding the foregoing, with respect to the computation of Indebtedness,
Consolidated EBITDAX, any financial ratio (including, but not limited to, the
financial ratio described in Section 6.08(a)), or any other provision of any
Loan Documents, (a) such computation shall at all times be made without regard
to the lease accounting standard ASC 842 and (b) any lease that was or would be
treated as an operating lease under GAAP on the Second Amendment Effective Date
shall be treated as an operating lease for all purposes under this Agreement,
and any lease that was or would be treated as a capital lease under GAAP on the
Second Amendment Effective Date shall be treated as a capital lease for all
purposes under this Agreement, in each case, regardless of any change in GAAP
after the Second Amendment Effective Date.

 

ARTICLE II

 

THE CREDITS

 

Section 2.01               Commitments.

 

(a)                               Loans. Subject to the terms and conditions set
forth herein, each Lender agrees to make Revolving Loans to the Borrower from
time to time during the Availability Period in an aggregate principal amount
that will not result in (i) such Lender’s Credit Exposure exceeding such
Lender’s Commitment or (ii) the sum of the total Credit Exposures exceeding the
Aggregate Commitments. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.

 

(b)                              [Reserved].

 

(c)                               Optional Increase in Aggregate Elected
Commitments and Letter of Credit Commitments.

 

(i)                                  Subject to the conditions set forth in this
Section 2.01(c), the Borrower shall have the option, (A) without the consent of
the Lenders, from time to time to cause one or more increases in the Aggregate
Elected Commitments by adding to this Agreement one or more financial
institutions as Lenders (collectively, the “New Lenders”) or by allowing one or
more Lenders to increase their respective Elected Commitments, in each case,
subject to the prior approval of the Administrative Agent and the Issuing Banks
(such approval not to be unreasonably withheld) and (B) from time to time to
cause one or more increases in the Letter of Credit Commitments by allowing one
or more Issuing Banks to increase their respective Letter of Credit

 

--------------------------------------------------------------------------------


 

Commitments subject to the prior approval of the Administrative Agent and such
increasing Issuing Bank; provided however that: (1) prior to and after giving
effect to the increase, no Default or Event of Default shall have occurred
hereunder and be continuing, (2) no such increase shall cause the Aggregate
Elected Commitments and/or Letter of Credit Commitments to exceed the Borrowing
Base then in effect or the Aggregate Maximum Credit Amounts, (3) no such
increase shall cause the Letter of Credit Commitments of any Issuing Bank to
exceed their respective Elected Commitment; (4) no Lender’s Elected Commitment
shall be increased without such Lender’s consent, (5) no Issuing Bank’s Letter
of Credit Commitment shall be increased without such Issuing Bank’s consent and
(6) such increase shall be evidenced by a commitment increase agreement in form
and substance reasonably acceptable to the Administrative Agent and executed by
the Borrower, the Administrative Agent, the New Lenders, if any, the Lenders
increasing their Elected Commitments, if any, and the Issuing Banks increasing
their Letter of Credit Commitment, if any, and which shall indicate the amount
and allocation of such increase in the Aggregate Elected Commitments and/or
Letter of Credit Commitments and the effective date of such increase (the
“Increase Effective Date”). Each financial institution that becomes a New Lender
pursuant to this Section by the execution and delivery to the Administrative
Agent of the applicable commitment increase agreement and delivery of an
Administrative Questionnaire shall be a “Lender” for all purposes under this
Agreement on the applicable Increase Effective Date, and the Borrower shall
(x) if requested by a New Lender, deliver a Note payable to such New Lender in a
principal amount equal to its Maximum Credit Amount, and otherwise duly
completed and (y) pay any applicable fees as may have been agreed to between the
Borrower and such New Lender, and, to the extent applicable, the Administrative
Agent. The Borrower shall borrow and prepay Loans on each Increase Effective
Date (and pay any additional amounts required pursuant to Section 2.17) to the
extent necessary to keep the outstanding Revolving Loans of each Lender ratable
with such Lender’s revised Applicable Percentage after giving effect to any
nonratable increase in the Aggregate Elected Commitments under this Section (and
the resulting modifications of each Lender’s Maximum Credit Amounts pursuant to
Section 2.01(c)(ii)).

 

(ii)                              Upon any increase in the Aggregate Elected
Commitment pursuant to this Section 2.01(c), (A) each Lender’s Maximum Credit
Amount shall be automatically deemed amended and increased to the extent
necessary so that each such Lender’s Applicable Percentage equals the percentage
of the Aggregate Elected Commitment represented by such Lender’s Elected
Commitment, in each case after giving effect to such increase, and (B) Schedule
2.01 to this Agreement shall be deemed amended to reflect the Elected Commitment
of each Lender (including any New Lender) as thereby increased, any changes in
the Lenders’ Maximum Credit Amounts pursuant to the foregoing clause (A), and
any resulting changes in the Lenders’ Applicable Percentages.

 

(iii)                          Upon any increase in the Letter of Credit
Commitments pursuant to this Section 2.01(c), Schedule 2.01 of this Agreement
shall be deemed amended to reflect the Letter of Credit Commitment of each
Issuing Bank as thereby increased.

 

(iv)                          As a condition precedent to each increase in the
Aggregate Elected Commitment pursuant to subsection (c)(i) above, the Borrower
shall deliver to the Administrative Agent, to the extent requested by the
Administrative Agent, the following in form and substance reasonably
satisfactory to the Administrative Agent:

 

--------------------------------------------------------------------------------


 

(A)                          a certificate dated as of the Increase Effective
Date, signed by a Responsible Officer of the Borrower certifying that each of
the conditions to such increase set forth in this Section 2.01(c) shall have
occurred and been complied with and that, before and after giving effect to such
increase, (1) the representations and warranties (other than Added L/C
Representations) contained in this Agreement and the other Loan Documents are
true and correct in all material respects on and as of the Increase Effective
Date after giving effect to such increase, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they were true and correct in all material respects as of such earlier
date, and (2) no Default or Event of Default exists and is continuing;

 

(B)                           such certificates of resolutions or other action,
incumbency certificates and/or other certificates of a Responsible Officer of
the Borrower as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of such Responsible Officer thereof authorized
to act as a Responsible Officer in connection with such increase agreement, and
such documents and certifications as the Administrative Agent may reasonably
require to evidence that the Borrower is validly existing and in good standing
in its jurisdiction of organization; and

 

(C)                           a favorable customary opinion of counsel to the
Borrower, relating to such increase agreement, addressed to the Administrative
Agent and each Lender if requested by the Administrative Agent or such Lenders.

 

(v)                              Contemporaneously with any increase in the
Borrowing Base pursuant to this Agreement, if (A) the Borrower elects to
increase the Aggregate Elected Commitments and (B) each Lender has consented to
such increase in its Elected Commitment, then the Aggregate Elected Commitments
shall be increased (ratably among the Lenders in accordance with each Lender’s
Applicable Percentage) by the amount requested by the Borrower (subject to the
limitations set forth in Section 2.01(c)(i)) without the requirement that any
Lender deliver the applicable commitment increase agreement or that the Borrower
pay any amounts under Section 2.17, and Schedule 2.01 shall be deemed amended to
reflect such amendments to each Lender’s Elected Commitment and the Aggregate
Elected Commitments. The Administrative Agent shall record the information
regarding such increases in the Register required to be maintained by the
Administrative Agent pursuant to Section 9.05(c).

 

(vi)                          The Borrower shall have the option, by agreement
with any Lender to (A) after consultation with the Administrative Agent, cause
such Lender to become or cease to be an Issuing Bank under this Agreement and
(B)  decrease the Letter of Credit Commitment of any Lender that is an Issuing
Bank.

 

Section 2.02               Revolving Loans and Borrowings.

 

(a)                               Each Revolving Loan shall be made as part of a
Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

 

--------------------------------------------------------------------------------


 

(b)                              Subject to Section 2.15, each Revolving
Borrowing shall be comprised entirely of ABR Loans or Eurodollar Loans as the
Borrower may request in accordance herewith. Each Lender at its option may make
any Eurodollar Loan by causing any domestic or foreign branch or Affiliate of
such Lender to make such Loan; provided that any exercise of such option shall
not affect the obligation of the Borrower to repay such Loan in accordance with
the terms of this Agreement.

 

(c)                               At the commencement of each Interest Period
for any Eurodollar Revolving Borrowing, such Borrowing shall be in an aggregate
amount that is an integral multiple of $1,000,000 and not less than $5,000,000.
At the time that each ABR Revolving Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $1,000,000 and not less
than $5,000,000; provided that an ABR Revolving Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the Aggregate Commitments
or that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(f). Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of 24 Eurodollar Borrowings outstanding.

 

(d)                             Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
or continue, any Revolving Borrowing if the Interest Period requested with
respect thereto would end after the Maturity Date.

 

Section 2.03               Requests for Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 12:00 noon,
New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 12:00 noon, New
York City time, on the date of the proposed Borrowing. Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery, fax or emailed pdf to the Administrative Agent of a written Borrowing
Request signed by the Borrower. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:

 

(i)                                  the aggregate amount of the requested
Borrowing;

 

(ii)                              the date of such Borrowing, which shall be a
Business Day;

 

(iii)                          whether such Borrowing is to be an ABR Borrowing
or a Eurodollar Borrowing;

 

(iv)                          in the case of a Eurodollar Borrowing, the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”;

 

(v)                              the location and number of the Borrower’s
account to which funds are to be disbursed, which shall comply with the
requirements of Section 2.07; and

 

(vi)                          solely during any Collateral Trigger Period,
whether such Borrowing is to be a General Loan or a Development Loan.

 

--------------------------------------------------------------------------------


 

If no election as to the Type of Revolving Borrowing is specified, then the
requested Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurodollar Revolving Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. If a Borrowing has not been designated either as a General Loan or a
Development Loan during any Collateral Trigger Period, then the requested
Borrowing shall be deemed to be for a General Loan.  Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

 

Section 2.04               Development Loans; Additional Requirements during any
Collateral Trigger Period.

 

(a)                               Unless otherwise designated by the Borrower,
all present and future Revolving Loans shall constitute General Loans; provided,
that the Borrower shall have the option to elect at any time during a Collateral
Trigger Period, by providing written notice of such election to the
Administrative Agent, to designate any existing and future Revolving Loan as a
Development Loan, in each case, in accordance with this Section 2.04; provided
further, that in the case of the Initial Designation Effective Date, such
written notice shall be delivered to the Administrative Agent at least ten
(10) days (or such lesser number of days as may be agreed by the Administrative
Agent in its reasonable discretion) prior to the Initial Designation Effective
Date. Development Loans shall be used only to the extent permitted by
Section 5.08. The Development Credit Exposure at any time shall not exceed the
Development Borrowing Base at such time.

 

(b)                              No designation of existing Revolving Loans as
Development Loans shall become effective, and no new Development Loans shall be
made, in each case prior to the date on which all of the following conditions
are satisfied (the “Development Designation Conditions”) with respect to such
designation or Development Loan (the first such date on which the Development
Designation Conditions are satisfied and the applicable designation or
Development Loan is made, the “Initial Designation Effective Date”):

 

(i)                                  the Borrower shall have delivered to the
Administrative Agent each of the following, (A) documentation in form and
substance reasonably satisfactory to the Administrative Agent designating such
existing Revolving Loans as Development Loans, or requesting pursuant to this
Article II such new Development Loans, which shall in each case indicate the Oil
and Gas Properties of the Loan Parties intended to be developed with the
proceeds of such Development Loans and in which Basin or Basins such Oil and Gas
Properties are located, (B) to the extent not previously delivered and in
effect, (1) Mortgages or amendments or supplements to existing Mortgages duly
executed by the applicable Loan Parties in accordance with the Collateral and
Guaranty Requirement in respect of such Oil and Gas Properties and related
assets intended to constitute Development Mortgaged Properties, and (2) the
title information required by Section 5.11 regarding such Development Mortgaged
Properties and (C) a certificate of a Responsible Officer of the Borrower
certifying (1) that the use of such proceeds will be used in accordance with
Section 5.08 and (2) as to the matters set forth in Section 2.04(b)(ii);

 

(ii)                              (A) after giving effect to such designation or
such new Development Loan, the Development Credit Exposure shall not exceed the
Development Borrowing Base at

 

--------------------------------------------------------------------------------


 

such time and (B) after giving effect to such designation or such new
Development Loan and any Mortgages or amendments or supplements to Mortgages as
contemplated by Section 2.04(b)(i), none of the execution, delivery and
performance by each Loan Party of the Loan Documents to which it is shown as
being a party (to the extent not released in accordance with its terms and/or
the terms of this Agreement) or the consummation of the transactions
contemplated thereby contravene any restriction under any Senior Notes Document
or Permitted Additional Indebtedness Document with respect to Permitted
Additional Indebtedness constituting Material Indebtedness or will result in or
require the creation or imposition of any Lien in connection therewith that is
prohibited by this Agreement;

 

(iii)                          all other applicable requirements of the
Collateral and Guaranty Requirement shall have been satisfied;

 

(iv)                          in the case of the Initial Designation Effective
Date, the Administrative Agent shall have received a legal opinion (in addition
to any other legal opinion required in connection with the Collateral and
Guaranty Requirement) addressed to the Administrative Agent and the Lenders, in
form and substance reasonably acceptable to the Administrative Agent, regarding
the incurrence of Indebtedness by the Borrower in respect of Development Loans
and the non-contravention of any Senior Notes Documents or Permitted Additional
Indebtedness Documents with respect to Permitted Additional Indebtedness
constituting Material Indebtedness as a result of such incurrence and the Liens
granted on the Development Mortgaged Property in connection therewith;

 

(v)                              in the case of the Initial Designation
Effective Date, the initial Development Borrowing Base shall have been
determined in accordance with Section 2.10 and the Borrower shall have received
a New Borrowing Base Notice setting forth such Development Borrowing Base.

 

(c)                               To the extent that the Borrower desires to
apply the proceeds of an existing or new Development Loan to develop additional
Oil and Gas Properties of the Loan Parties, it may designate any Collateral or
additional properties as Development Mortgaged Properties by delivering to the
Administrative Agent each of the following: (i) documentation in form and
substance reasonably satisfactory to the Administrative Agent indicating the new
use of the proceeds of such Development Loan and the corresponding Oil and Gas
Properties of the Loan Parties to be developed with such proceeds and in which
Basin or Basins such Oil and Gas Properties are located, (ii) to the extent not
previously delivered and in effect, (A) Mortgages or amendments or supplements
to existing Mortgages duly executed by the applicable Loan Parties in accordance
with the Collateral and Guaranty Requirement in respect of such Oil and Gas
Properties and related assets intended to constitute Development Mortgaged
Properties, and (B) title information required by Section 5.11 regarding such
Development Mortgaged Properties and (iii) a certificate of a Responsible
Officer of the Borrower certifying (A) that the use of such proceeds will be
used in accordance with Section 5.08 and (B) as to the matters set forth in
Section 2.04(b)(ii).

 

(d)                             To the extent that the Borrower is required to
redesignate certain Development Mortgaged Properties as Mortgaged Properties
securing General Secured Obligations (and not securing Development Secured
Obligations) because it is no longer using the

 

--------------------------------------------------------------------------------


 

proceeds of any Development Loan for the purposes of developing such Development
Mortgaged Properties in accordance with Section 5.08, the Borrower shall have
the option to make such redesignation and also redesignate the corresponding
Development Loans as General Loans, upon delivering to the Administrative Agent
each of the following: (i) documentation in form and substance reasonably
satisfactory to the Administrative Agent indicating which Development Mortgaged
Properties are to be redesignated as Mortgaged Properties securing General
Secured Obligations and which Development Loans are no longer being used to
develop such Development Mortgaged Properties and are being redesignated as
General Loans, (ii) any necessary amendments or supplements to existing
Mortgages duly executed by the applicable Loan Parties which satisfy the
Collateral and Guaranty Requirement, (iii) to the extent not previously
delivered and in effect, the title information required by Section 5.11
regarding such Development Mortgaged Properties and (iv) a certificate of a
Responsible Officer of the Borrower certifying, after giving effect to such
redesignation and the making of any mandatory prepayment required under
Section 2.12, as to the matters set forth in Section 2.04(b)(ii) and that the
General Credit Exposure does not exceed the CNTA Cap. Simultaneously with such
redesignation, the Development Borrowing Base shall be simultaneously reduced by
an amount equal to the Development Borrowing Base Value of such Development
Mortgaged Properties that are redesignated as Mortgaged Properties securing
General Secured Obligations, and the Development Borrowing Base as so reduced
shall become the new Development Borrowing Base immediately upon such
redesignation, effective and applicable to the Borrower, the Administrative
Agent and the Lenders until the next redetermination or other adjustment of the
Development Borrowing Base pursuant to this Agreement.

 

Section 2.05               Swingline Loans.

 

(a)                               Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans in dollars to the
Borrower from time to time during the Availability Period in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding the
Swingline Commitment or (ii) the total Credit Exposures exceeding the total
Commitments; provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Swingline Loans. Each Swingline Loan shall be in
an amount that is an integral multiple of $1,000,000 and not less than
$5,000,000; provided, that a Swingline Loan may be in an aggregate amount that
is equal to the entire available balance of the Swingline Commitment or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(f).

 

(b)                              To request a Swingline Loan, the Borrower shall
notify the Swingline Lender (with a copy to the Administrative Agent) of such
request by telephone (confirmed by telecopy), not later than 1:00 p.m., New York
City time, on the day of a proposed Swingline Loan. Each such notice shall be
irrevocable and shall specify the requested date (which shall be a Business Day)
and amount of the requested Swingline Loan. The Swingline Lender will make such
amount received available to the Borrower by means of a credit to the general
deposit account of the Borrower with the Administrative Agent (or, in the case
of a Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(f), by remittance to the

 

--------------------------------------------------------------------------------


 

applicable Issuing Bank) by 3:00 p.m., New York City time, on the requested date
of such Swingline Loan.

 

(c)                               The Swingline Lender may by written notice
given to the Administrative Agent not later than 10:00 a.m., New York City time,
on any Business Day require the Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding. Such notice
shall specify the aggregate amount of Swingline Loans in which Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Lender’s Applicable Percentage of such Swingline Loan or Loans. Each Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this Section 2.05(c) is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including the
occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Lender shall comply with
its obligation under this Section 2.05(c) by wire transfer of immediately
available funds, in the same manner as provided in Section 2.07 with respect to
Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lenders the amounts so received by it from the
Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this Section 2.05(c),
and thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this Section 2.05(c) and to the
Swingline Lender, as their interests may appear; provided that any such payment
so remitted shall be repaid to the Swingline Lender or to the Administrative
Agent, as applicable, if and to the extent such payment is required to be
refunded to the Borrower for any reason. The purchase of participations in a
Swingline Loan pursuant to this Section 2.05(c) shall not relieve the Borrower
of any default in the payment thereof.

 

(d)                             Except to the extent the Swingline Exposure of a
Defaulting Lender has been reallocated pursuant to clause (e) below, the
Swingline Lender shall not be obligated to make any Swingline Loan at a time
when any other Lender is a Defaulting Lender, unless such Swingline Lender has
entered into arrangements (which may include the delivery of cash collateral)
with the Borrower or such Defaulting Lender which are satisfactory to such
Swingline Lender in its sole discretion to protect them against the risk of
non-payment by such Defaulting Lender. Any cash collateral provided pursuant to
this clause (d) shall be deposited in an interest bearing account promptly after
the execution of the appropriate deposit account agreement and establishment of
such account from which the Administrative Agent will release interest to the
Borrower on a periodic basis.

 

--------------------------------------------------------------------------------


 

(e)                               If a Lender becomes, and during the period it
remains, a Defaulting Lender, (i) the Swingline Exposure of such Defaulting
Lender will, subject to the limitation in the first proviso below, automatically
be reallocated (effective on the day such Lender becomes a Defaulting Lender)
among the Non-Defaulting Lenders pro rata in accordance with their respective
Commitments; provided that (A) the sum of each Non-Defaulting Lender’s total
Credit Exposure may not in any event exceed the Commitment of such
Non-Defaulting Lender as in effect at the time of such reallocation and
(B) subject to Section 9.20, neither such reallocation nor any payment by a
Non-Defaulting Lender pursuant thereto will constitute a waiver or release of
any claim the Borrower, the Administrative Agent, the Issuing Banks, the
Swingline Lender or any other Lender may have against such Defaulting Lender or
cause such Defaulting Lender to be a Non-Defaulting Lender and (ii) promptly on
demand by the Swingline Lender from time to time, the Borrower shall prepay
Swingline Loans in an amount of the Swingline Exposure of such Defaulting Lender
(after giving effect to clause (i) of this Section 2.05(e)).

 

Section 2.06               Letters of Credit.

 

(a)                               General. Subject to the terms and conditions
set forth herein, the Borrower may request the issuance, amendment, and/or
renewal of, and, subject to this Section 2.06, each Issuing Bank agrees to
issue, amend and/or renew (as applicable), Letters of Credit under the
Commitments for the Borrower’s own account or for the account of any Subsidiary
of it, in a form reasonably acceptable to the Administrative Agent and the
applicable Issuing Bank, at any time and from time to time during the
Availability Period. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, an Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control. For the
avoidance of doubt, any representations, warranties and events of default in any
such letter of credit application or other agreement shall have no effect.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Subsidiary of the
Borrower, the Borrower requesting a Letter of Credit for a Subsidiary of it
shall be obligated to reimburse the applicable Issuing Bank hereunder for any
and all drawings under such Letter of Credit. The Borrower hereby acknowledges
that the issuance of Letters of Credit for the account of its Subsidiaries
inures to the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of its Subsidiaries.

 

(b)                              Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions. To request the issuance of a Letter of Credit (or
the amendment, renewal (unless automatically renewed by its terms) or extension
of an outstanding Letter of Credit), the Borrower shall hand deliver or fax (or
transmit by electronic communication, if arrangements for doing so have been
approved by the applicable Issuing Bank) to the applicable Issuing Bank and the
Administrative Agent three Business Days (or such shorter period as may be
acceptable to such Issuing Bank) in advance of the requested date of issuance,
amendment, renewal (unless automatically renewed by its terms) or extension, a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying (i) the date of
issuance, amendment, renewal or extension (which shall be a Business Day),
(ii) the date on which such Letter of Credit is to expire (which shall comply
with paragraph (c) of this Section), (iii) the amount of such Letter of Credit,
(iv) the name and address of the beneficiary thereof, and (v) such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit.

 

--------------------------------------------------------------------------------


 

If requested by such Issuing Bank, the Borrower also shall submit a letter of
credit application on such Issuing Bank’s standard form in connection with any
request for a Letter of Credit.

 

(c)                               LC Exposure. No Letter of Credit shall be
issued, amended, renewed or extended unless (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the LC Exposure in respect of all Letters of Credit
issued by the Issuing Banks does not exceed the aggregate of all Letter of
Credit Commitments at such time, (ii) the LC Exposure in respect of all Letters
of Credit issued by any Issuing Bank does not exceed the Letter of Credit
Commitment of such Issuing Bank at such time, and (iii) the sum of the total
Credit Exposures shall not exceed the Aggregate Commitments. In addition, no
Issuing Bank shall be under any obligation to issue any Letter of Credit if any
law or regulation applicable to such Issuing Bank shall prohibit the issuance of
such Letter of Credit. No Issuing Bank shall be under any obligation to amend or
extend any Letter of Credit if such Issuing Bank would have no obligation at
such time to issue the Letter of Credit in its amended form under the terms
hereof.

 

(d)                             Expiration Date. Each Letter of Credit shall
expire at or prior to the close of business on the earlier of (i) the date one
year after the date of the issuance of such Letter of Credit (or, in the case of
any renewal or extension thereof, one year after such renewal or extension) and
(ii) the date that is seven Business Days prior to the Maturity Date; provided,
if the Borrower so requests, an Issuing Bank may, in its sole and absolute
discretion, agree to issue a Letter of Credit that has automatic renewal
provisions (each, an “Auto-Renewal Letter of Credit”); provided, that any such
Auto-Renewal Letter of Credit must permit such Issuing Bank to prevent any such
renewal at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than (A) thirty (30) days before the end of such twelve-month
period, or (B) such later date to be agreed upon at the time such Letter of
Credit is issued (the “Nonrenewal Notice Date”). Once an Auto-Renewal Letter of
Credit has been issued, the Lenders shall be deemed to have authorized (but may
not require) such Issuing Bank to permit the renewal of such Letter of Credit at
any time prior to the date set forth in clause (ii) of this Section 2.06(d);
provided that the expiry date of such Letter of Credit shall be no later than
the date set forth in clause (ii) of this Section 2.06(d).

 

(e)                               Participations. By the issuance of a Letter of
Credit (or an amendment to a Letter of Credit increasing the amount thereof) and
without any further action on the part of any Issuing Bank or the Lenders, each
Issuing Bank hereby grants to each Lender, and each Lender hereby acquires from
such Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of such Issuing Bank, such Lender’s
Applicable Percentage of each LC Disbursement made by such Issuing Bank and not
reimbursed by the Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the Borrower
for any reason. Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit, the occurrence and continuance of a Default, the existence of
a Borrowing Base Deficiency or the

 

--------------------------------------------------------------------------------


 

reduction or termination of the Aggregate Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.

 

(f)                                Reimbursement. If an Issuing Bank shall make
any LC Disbursement in respect of a Letter of Credit, the Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement on the date that such LC Disbursement is made, if
the Borrower shall have received notice of such LC Disbursement prior to 11:00
a.m., New York City time, on such date, or, if such notice has not been received
by the Borrower prior to such time on such date, then on the Business Day
immediately following the day that the Borrower receives such notice; provided
that the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Sections 2.03 or 2.05 that such payment be financed
with an ABR Revolving Borrowing or a Swingline Loan in an equivalent amount and,
to the extent so financed, the Borrower’s obligation to make such payment shall
be discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan. If the Borrower fails to make such payment when due, the Administrative
Agent shall notify each Lender of the applicable LC Disbursement, the payment
then due from the Borrower in respect thereof and such Lender’s Applicable
Percentage thereof. Promptly following receipt of such notice, each Lender shall
pay to the Administrative Agent its Applicable Percentage of the payment then
due from the Borrower, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the applicable Issuing Bank the amounts so received
by it from the Lenders. Promptly following receipt by the Administrative Agent
of any payment from the Borrower pursuant to this paragraph, the Administrative
Agent shall distribute such payment to the applicable Issuing Bank or, to the
extent that Lenders have made payments pursuant to this paragraph to reimburse
such Issuing Bank, then to such Lenders and the applicable Issuing Bank as their
interests may appear. Any payment made by a Lender pursuant to this paragraph to
reimburse an Issuing Bank for any LC Disbursement (other than the funding of ABR
Revolving Loans or Swingline Loan as contemplated above) shall not constitute a
Loan and shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.

 

(g)                              Obligations Absolute. The Borrower’s obligation
to reimburse LC Disbursements as provided in paragraph (f) of this Section shall
be absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Banks, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any

 

--------------------------------------------------------------------------------


 

document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of an
Issuing Bank; provided that the foregoing shall not be construed to excuse any
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the fullest extent permitted by applicable law)
suffered by the Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of an Issuing Bank (as finally determined by a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, an Issuing Bank may, in its sole discretion, either accept and
make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

 

(h)                              Disbursement Procedures. Each Issuing Bank
shall, within the period stipulated by the terms and conditions of the
applicable Letter of Credit, following its receipt thereof, examine all
documents purporting to represent a demand for payment under a Letter of Credit.
After such examination, the applicable Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by fax or such
electronic communication that has been approved by the applicable Issuing Bank)
of such demand for payment and whether such Issuing Bank has made or will make
an LC Disbursement thereunder; provided that any failure to give or delay in
giving such notice shall not relieve the Borrower of its obligation to reimburse
such Issuing Bank and the Lenders with respect to any such LC Disbursement.

 

(i)                                  Interim Interest. If an Issuing Bank shall
make any LC Disbursement, then, unless the Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the Borrower reimburses such
LC Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if the Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (f) of this Section, then Section 2.14(d) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of the
applicable Issuing Bank, except that interest accrued on and after the date of
payment by any Lender pursuant to paragraph (f) of this Section to reimburse
such Issuing Bank shall be for the account of such Lender to the extent of such
payment.

 

(j)                                  Replacement of an Issuing Bank. Any Issuing
Bank may be replaced at any time, after consultation with the Administrative
Agent, by written agreement among the Borrower, the replaced Issuing Bank and
the successor Issuing Bank. The Administrative Agent shall notify the Lenders of
any such replacement of an Issuing Bank. At the time any such replacement shall
become effective, the Borrower shall pay all unpaid fees owed by it and accrued
for the account of the replaced Issuing Bank pursuant to Section 2.13(b). From
and after the effective date of any such replacement, (i) the successor Issuing
Bank shall have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit to be issued thereafter and

 

--------------------------------------------------------------------------------


 

(ii) references herein to the term “Issuing Bank” shall be deemed to refer to
such successor or to any previous Issuing Bank, or to such successor and all
previous Issuing Banks, as the context shall require. After the replacement of
an Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such replacement, but shall not be required to issue additional Letters of
Credit.

 

(k)                              Cash Collateralization.

 

(i)                                  If any Event of Default shall occur and be
continuing and if the maturity of the Loans has been accelerated pursuant to
Article VII, on the Business Day that the Borrower receives notice from the
Administrative Agent upon written request of the Required Lenders demanding Cash
Collateralization pursuant to this paragraph, the Borrower shall Cash
Collateralize an amount in cash equal to the LC Exposure for all outstanding
Letters of Credit requested by it as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to Cash Collateralize the LC
Exposure shall become effective immediately, and such Cash Collateral shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default described in clause (g) or (h) of
Article VII. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrower’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Banks for LC Disbursements for which they have not been
reimbursed by the Borrower and, to the extent not so applied, shall be held for
the satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of Lenders with LC Exposure representing greater than 51%
of the total LC Exposure), be applied to satisfy other obligations of the
Borrower under this Agreement. To the extent not applied as aforesaid, any cash
collateral provided hereunder shall be returned in full to the Borrower within
three Business Days after all Events of Default have been cured or waived or, in
full or in part, as necessary to cause the amount of such cash collateral not to
exceed the aggregate LC Exposure.

 

(ii)                              If any Lender becomes, and during the period
it remains, a Defaulting Lender, if any Letter of Credit is at the time
outstanding, any Issuing Bank (unless such Issuing Bank is a Defaulting Lender),
except to the extent the Commitments have been reallocated pursuant to
Section 2.06(l), by notice to the Borrower which requested or has requested the
issuance of such Letters of Credit through the Administrative Agent, may require
such Borrower to Cash Collateralize within seven (7) Business Days the
obligations of the Borrower to the Issuing Banks in respect of such Letters of
Credit in an amount equal to the aggregate amount of the unreallocated
obligations (contingent or otherwise) of such Defaulting Lender in respect
thereof, or to make other arrangements satisfactory to the Administrative Agent
and to the applicable Issuing Bank(s) in their sole discretion to protect them
against the risk of non-payment by such Defaulting Lender. Any cash collateral
provided pursuant to this clause (ii) shall be deposited in an interest bearing
account promptly after the execution of the appropriate deposit account

 

--------------------------------------------------------------------------------


 

agreement and establishment of such account from which the Administrative Agent
will release interest to the Borrower on a periodic basis.

 

(l)                                  Reallocation of Defaulting Lender
Commitment, Etc. If a Lender becomes, and during the period it remains, a
Defaulting Lender, the LC Exposure of such Defaulting Lender will, subject to
the limitation in the first proviso below, automatically be reallocated
(effective on the day such Lender becomes a Defaulting Lender) among the
Non-Defaulting Lenders pro rata in accordance with their respective Commitments;
provided that (a) the sum of each Non-Defaulting Lender’s total Credit Exposure
may not in any event exceed the Commitment of such Non-Defaulting Lender as in
effect at the time of such reallocation and (b) neither such reallocation nor
any payment by a Non-Defaulting Lender pursuant thereto will constitute a waiver
or release of any claim the Borrower, the Administrative Agent, the Issuing
Banks or any other Lender may have against such Defaulting Lender or cause such
Defaulting Lender to be a Non-Defaulting Lender. Except to the extent the LC
Exposure of a Defaulting Lender has been reallocated pursuant to this
paragraph or Cash Collateralized pursuant to Section 2.06(k)(ii), no Issuing
Bank shall be obligated to issue, amend, or renew any Letter of Credit if a
Lender becomes, and during the period it remains, a Defaulting Lender.

 

(m)                          Addition of Letters of Credit. If (i) an Issuing
Bank has, at the request of the Borrower, issued a letter of credit in Dollars
other than under this Agreement, (ii) the Borrower decides to add such letter of
credit (an “Added Letter of Credit”) to this Agreement as a Letter of Credit and
(iii) such Issuing Bank consents in writing (such consent, and any funding of a
draw under such letter of credit, are deemed made by such Issuing Bank in
reliance on the agreements of the other Lenders pursuant to this Section 2.06)
to such letter of credit becoming an Added Letter of Credit, then the Borrower
shall give the Administrative Agent and such Issuing Bank at least three
Business Days’ (or such shorter period as agreed to by the Administrative Agent
and such Issuing Bank) prior notice requesting that such letter of credit be so
added, specifying the Business Day such letter of credit is to be added to this
Agreement and attaching thereto a copy of such letter of credit, by hand
delivering, faxing or transmitting by electronic communication, if arrangements
for doing so have been approved by the applicable Issuing Bank, to the
applicable Issuing Bank and the Administrative Agent. On the Business Day so
specified for such letter of credit, such letter of credit shall become an Added
Letter of Credit and become a Letter of Credit deemed issued under this
Agreement by the Issuing Bank specified in the relevant notice (the date such
letter of credit so becomes an Added Letter of Credit being the “Added L/C
Effective Date” for such letter of credit), if and only if (and, in the case of
clauses (A) and (B) below, upon adding such letter of credit the Borrower shall
be deemed to represent and warrant that), (A) after giving effect to such
inclusion (x) the LC Exposure in respect of all Letters of Credit issued by the
Issuing Banks does not exceed the aggregate of all Letter of Credit Commitments
at such time, (y) the LC Exposure in respect of all Letters of Credit issued by
any Issuing Bank does not exceed the Letter of Credit Commitment of such Issuing
Bank at such time and (z) the sum of the total Credit Exposures shall not exceed
the Aggregate Commitments, (B) such letter of credit complies in all other
respects with this Section 2.06, and (C) such Issuing Bank notifies the
Administrative Agent, on or before such Added L/C Effective Date, that such
letter of credit is or will become, as of such Added L/C Effective Date, an
Added Letter of Credit.

 

--------------------------------------------------------------------------------


 

Section 2.07               Funding of Borrowings.

 

(a)                               Each Lender shall make each Loan to be made by
it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 1:00 p.m., New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided that Swingline Loans shall be made as provided in
Section 2.05. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account designated by the Borrower in the applicable Borrowing Request; provided
that ABR Revolving Loans made to finance the reimbursement of an LC Disbursement
as provided in Section 2.06(f) shall be remitted by the Administrative Agent to
the applicable Issuing Bank.

 

(b)                              Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with this Section 2.07
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation and (ii) in
the case of a payment to be made by the Borrower, the interest rate applicable
to ABR Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

 

Section 2.08               Interest Elections.

 

(a)                               Each Revolving Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.

 

(b)                              To make an election pursuant to this Section,
the Borrower shall notify the Administrative Agent of such election by telephone
by the time that a Borrowing Request would

 

--------------------------------------------------------------------------------


 

be required under Section 2.03 if the Borrower were requesting a Revolving
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery, fax or emailed pdf
to the Administrative Agent of a written Interest Election Request signed by the
Borrower.

 

(c)                               Each telephonic and written Interest Election
Request shall specify the following information in compliance with Section 2.03:

 

(i)                                  the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)                              the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                          whether the resulting Borrowing is to be an ABR
Borrowing or a Eurodollar Borrowing; and

 

(iv)                          if the resulting Borrowing is a Eurodollar
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)                             Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.

 

(e)                               If the Borrower fails to deliver a timely
Interest Election Request with respect to a Eurodollar Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing. Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Revolving Borrowing of the Borrower may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Revolving Borrowing
of the Borrower shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.

 

Section 2.09               Termination and Reduction of Aggregate Elected
Commitments and Aggregate Maximum Credit Amounts.

 

(a)                               Unless previously terminated, the Aggregate
Commitments shall terminate on the Maturity Date.  If at any time the Aggregate
Maximum Credit Amounts or the Aggregate

 

--------------------------------------------------------------------------------


 

Elected Commitments are terminated or reduced to zero, then the Aggregate
Commitments shall terminate on the effective date of such termination or
reduction.

 

(b)                              The Borrower may at any time terminate, or from
time to time reduce, the Aggregate Elected Commitments or the Letter of Credit
Commitments; provided that (i) each reduction of the Aggregate Elected
Commitments or the Letter of Credit Commitments shall be in an amount that is an
integral multiple of $1,000,000 and not less than $5,000,000, (ii) the Borrower
shall not terminate or reduce the Aggregate Elected Commitments if, after giving
effect to any concurrent prepayment of the Loans in accordance with
Section 2.12, the sum of the Credit Exposures would exceed the Aggregate Elected
Commitments, as so reduced, (iii) the Borrower shall not terminate or reduce the
Letter of Credit Commitments if the LC Exposure would exceed the Letter of
Credit Commitments, as so reduced, (iv) the amount of the Letter of Credit
Commitment of any Issuing Bank shall not be reduced to an amount which is less
than the aggregate amount of LC Exposure in respect of all Letters of Credit
issued or deemed issued by such Issuing Bank; and (v) the Aggregate Elected
Commitments shall not be reduced to an amount which is less than the aggregate
amount of the Letter of Credit Commitments, unless the Letter of Credit
Commitments are correspondingly reduced at the same time.

 

(c)                               The Borrower shall notify the Administrative
Agent of any election to terminate or reduce the Aggregate Elected Commitments
or the Letter of Credit Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section 2.09(c) shall be irrevocable; provided that a notice of
termination of the Aggregate Elected Commitments or the Letter of Credit
Commitments delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities or another specified event, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Aggregate
Elected Commitments or the Letter of Credit Commitments solely pursuant to
clause (b) of this Section shall be permanent and may not be reinstated;
provided that nothing in this provision shall affect the Borrower’s ability to
increase the Letter of Credit Commitments or the Aggregate Elected Commitments
pursuant to Section 2.01(c). Each reduction of the Aggregate Elected Commitments
shall be made ratably among the Lenders in accordance with each Lender’s
Applicable Percentage, except as provided in clause (g) below. Each reduction of
the Letter of Credit Commitments being made in conjunction with a reduction of
the Aggregate Elected Commitments pursuant to Section 2.09(b)(v) above shall be
made ratably among the Issuing Banks in accordance with their respective Letter
of Credit Commitments.

 

(d)                             Upon any redetermination or other adjustment in
the Borrowing Base pursuant to this Agreement that would otherwise result in the
Borrowing Base becoming less than the Aggregate Elected Commitments, the
Aggregate Elected Commitments shall be automatically reduced (ratably among the
Lenders in accordance with each Lender’s Applicable Percentage) so that they
equal such redetermined Borrowing Base (and Schedule 2.01 shall be deemed
amended to reflect such amendments to each Lender’s Elected Commitment and the
Aggregate Elected Commitments).

 

--------------------------------------------------------------------------------


 

(e)                               The Borrower may at any time terminate, or
from time to time reduce, the Aggregate Maximum Credit Amounts; provided that
(i) each reduction of the Aggregate Maximum Credit Amounts shall be in an amount
that is an integral multiple of $2,000,000 and not less than $10,000,000,
(ii) the Borrower shall not terminate or reduce the Aggregate Maximum Credit
Amounts if, (A) after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.12, the sum of the Credit Exposures would exceed the
Aggregate Commitments, as so reduced or (B) the Aggregate Maximum Credit Amounts
would be less than $50,000,000 (unless with respect to this clause (B), the
Aggregate Maximum Credit Amounts are reduced to $0) and (iii) upon any reduction
of the Aggregate Maximum Credit Amounts that would otherwise result in the
Aggregate Maximum Credit Amounts being less than the Aggregate Elected
Commitments, the Aggregate Elected Commitments shall be automatically reduced
(ratably among the Lenders in accordance with each Lender’s Applicable
Percentage) so that they equal the Aggregate Maximum Credit Amounts as so
reduced.

 

(f)                                The Borrower shall notify the Administrative
Agent of any election to terminate or reduce the Aggregate Maximum Credit
Amounts under paragraph (e) of this Section at least three Business Days (or
such shorter period as the Administrative Agent may agree) prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower pursuant to this Section 2.09(f) shall be
irrevocable; provided that a notice of termination of the Aggregate Maximum
Credit Amounts delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or another
specified event, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Any termination or reduction of the
Aggregate Maximum Credit Amounts solely pursuant to clause (f) of this
Section shall be permanent and may not be reinstated.  Each reduction of the
Aggregate Maximum Credit Amounts shall be made ratably among the Lenders in
accordance with each Lender’s Applicable Percentage.

 

(g)                              The Borrower may terminate the unused amount of
the Elected Commitment and Letter of Credit Commitment of a Defaulting Lender
upon one Business Day’s prior notice to the Administrative Agent (which will
promptly notify the Lenders thereof), provided that such termination will not be
deemed to be a waiver or release of any claim the Borrower, the Administrative
Agent, the Issuing Banks or any Lender may have against such Defaulting Lender.

 

(h)                              Notwithstanding the foregoing, all of the
provisions of the Loan Documents which by their terms survive termination of the
Commitments of the Borrower, including, without limitation, those provisions set
forth in Section 9.06, shall survive and not be deemed terminated, but shall
remain in full force and effect.

 

Section 2.10               Borrowing Base.

 

(a)                               The Borrowing Base will apply when a
Collateral Trigger Period is in effect; provided that in the case of a
Collateral Trigger Period that begins with a Collateral Trigger Date, the
Borrowing Base shall not apply until such Borrowing Base becomes effective in
accordance with Section 2.10(e) below. At the election of the Borrower, one or
more sub-amounts

 

--------------------------------------------------------------------------------


 

corresponding to a specific Basin or Basins comprising all or a portion of the
Borrowing Base may be designated (each sub-amount attributable to a specific
Basin, the “Basin BB Amount”); provided that (i) the sum of all Basin BB Amounts
at any time shall not exceed the Borrowing Base at such time, and (ii) to the
extent that the Borrower elects for a Basin BB Amount to apply with respect to a
particular Basin but a Basin BB Amount was not designated with respect to such
Basin in connection with the most recent Redetermination, then a new Basin BB
Amount shall be determined for such Basin in accordance with
Section 2.10(b)(ii). As of the Second Amendment Effective Date, (A) the amount
of the Borrowing Base shall be $1,800,000,000 and (B) the Basin BB Amounts shall
be the Basin BB Amounts disclosed by the Administrative Agent to the Borrower
and the Lenders on or prior to the Second Amendment Effective Date. The
Borrowing Base and the Basin BB Amounts, if applicable, may be subject to
further adjustments from time to time pursuant to Section 2.10(f),
Section 2.10(g), Section 5.11(c) or any other applicable provision of this
Agreement.

 

(b)                              The Development Borrowing Base will apply at
the election of the Borrower at any time during a Collateral Trigger Period;
provided that in the case of a Collateral Trigger Period that begins with a
Collateral Trigger Date, the Development Borrowing Base shall not apply until
such Development Borrowing Base becomes effective in accordance with
Section 2.10(e) below. As of the Second Amendment Effective Date, the amount of
the Development Borrowing Base shall be $0. Each subsequent Development
Borrowing Base shall be determined in accordance with the following and shall
become effective and applicable to the Borrower, the Administrative Agent and
the Lenders in accordance with Section 2.10(e) (provided that the Development
Borrowing Base may be subject to further adjustments from time to time pursuant
to Section 2.04(d), Section 2.10(f), Section 2.10(g), Section 5.11(c) or any
other applicable provision of this Agreement):

 

(i)                                  To the extent that the Borrower designates
pursuant to Section 2.04 all of the Oil and Gas Properties of the Loan Parties
set forth in a particular Basin or Basins as Oil and Gas Properties to be
developed with the proceeds of Development Loans (except as provided in
Section 2.04(b)(ii)(B)) and such Oil and Gas Properties constitute Development
Mortgaged Properties in accordance with Section 2.04, the Development Borrowing
Base shall be determined to equal the aggregate Basin BB Amount or Basin BB
Amounts for such Basin or Basins, as applicable; provided that the
Administrative Agent shall have received at least 10 days’ notice (or such
lesser number of days as may be agreed by the Administrative Agent in its
reasonable discretion) of such designation prior to the determination of such
Development Borrowing Base if such designation includes one or more Basins in
respect of which no Basin BB Amount is then designated; provided further, that
if such designation includes one or more Basins for which no current Basin BB
Amount exists as described in Section 2.10(a), then such Basin BB Amount shall
be determined pursuant to Section 2.10(b)(ii) and not this Section 2.10(b)(i).

 

(ii)                              To the extent that the Borrower designates
pursuant to Section 2.04 (A) less than all of the Oil and Gas Properties of the
Loan Parties set forth in a particular Basin as Oil and Gas Properties to be
developed with the proceeds of Development Loans and to constitute Development
Mortgaged Properties in accordance with Section 2.04 or (B) all of the Oil and
Gas Properties of the Loan Parties set forth in a particular Basin or Basins as
Oil and Gas Properties to be developed with the proceeds of Development Loans,
but no current Basin BB Amount exists for one or more of such Basins as
described in Section 2.10(a), then in the case of clause (A) or

 

--------------------------------------------------------------------------------


 

(B), the Development Borrowing Base or applicable Basin BB Amount or Basin BB
Amounts, respectively, shall be determined in connection with a Redetermination
in accordance with Section 2.10(c) and (d).

 

(c)                               During the Collateral Trigger Period, the
Borrowing Base (and, if applicable, the Development Borrowing Base and/or Basin
BB Amounts) shall be redetermined semi-annually in accordance with this
Section 2.10 (a “Scheduled Redetermination”), and subject to Section 2.10(e),
such redetermined Borrowing Base (and, if applicable, Development Borrowing Base
and/or Basin BB Amounts) shall become effective and applicable to the Borrower,
the Administrative Agent, the Issuing Bank and the Lenders on April 1st and
October 1st of each year (or, in each case, such date promptly thereafter as
reasonably practicable), commencing on October 1, 2016, and with the first
Scheduled Redetermination following the Second Amendment Effective Date to occur
on October 1, 2018.  In addition, the Borrower may, by notifying the
Administrative Agent thereof, and after April 1, 2017, the Administrative Agent
may, at the direction of the Supermajority Lenders, by notifying the Borrower
thereof, one time between Scheduled Redeterminations each elect to cause the
Borrowing Base (and, if applicable, the Development Borrowing Base and/or Basin
BB Amounts) to be redetermined between such redeterminations (an “Interim
Redetermination”) in accordance with this Section 2.10. For the avoidance of
doubt, the initial determination of the Borrowing Base (and, if applicable, the
Basin BB Amounts) after a Collateral Trigger Date and/or the initial
determination of the Development Borrowing Base after a Collateral Trigger Date
shall not constitute an Interim Redetermination, but any request to redetermine
the Borrowing Base, the Basin BB Amounts and/or the Development Borrowing Base
(except pursuant to Section 2.10(b)(i)) shall constitute an Interim
Redetermination.

 

(d)                             (i) Each Scheduled Redetermination, Interim
Redetermination and CTD Redetermination (and, if applicable, the initial
determination of the Borrowing Base (and, if applicable, the Basin BB Amounts)
after a Collateral Trigger Date and/or the initial determination of the
Development Borrowing Base after a Collateral Trigger Date) shall be effectuated
as follows: upon receipt by the Administrative Agent of (A) the Reserve Report
and the certificate required to be delivered by the Borrower to the
Administrative Agent pursuant to Section 5.01(e) and (f) and (B) such other
reports, data and supplemental information, including the information provided
pursuant to Section 5.01(f), as may, from time to time, be reasonably requested
by the Administrative Agent or the Required Lenders (the Reserve Report, such
certificate and such other reports, data and supplemental information being the
“Engineering Reports”), the Administrative Agent shall evaluate the information
contained in the Engineering Reports and shall, in good faith, propose a new
Borrowing Base (the “Proposed Borrowing Base”) (and, if applicable, a new
Development Borrowing Base (the “Proposed Development Borrowing Base”) and/or a
new Basin BB Amount for each Basin (collectively, the “Proposed Basin BB
Amounts”)) based upon such information and such other information (including,
without limitation, the status of title information with respect to the Oil and
Gas Properties as described in the Engineering Reports and the existence of any
other Indebtedness, the Loan Parties’ other assets, liabilities, fixed charges,
cash flow, business, properties, prospects, management and ownership, hedged and
unhedged exposure to price, price and production scenarios, interest rate and
operating cost changes) as the Administrative Agent deems appropriate in good
faith and consistent with its normal oil and gas lending criteria as it exists
at the particular time. In no event shall (x) the Proposed Borrowing Base exceed
the Aggregate Maximum Credit Amounts, (y) the Proposed Development Borrowing

 

--------------------------------------------------------------------------------


 

Base exceed the Proposed Borrowing Base or (z) the aggregate Proposed Basin BB
Amounts exceed the Proposed Borrowing Base.

 

(ii)                              The Administrative Agent shall notify the
Borrower and the Lenders of the Proposed Borrowing Base (and, if applicable, the
Proposed Development Borrowing Base and/or the Proposed Basin BB Amounts) (the
“Proposed Borrowing Base Notice”) after the Administrative Agent has received
complete Engineering Reports from the Borrower and has had a reasonable
opportunity to determine the Proposed Borrowing Base in accordance with
Section 2.10(d)(i).

 

(iii)                          Any Proposed Borrowing Base that would increase
the Borrowing Base then in effect or set the Borrowing Base in connection with
the occurrence of a Collateral Trigger Date (and, if applicable, any Proposed
Development Borrowing Base that would increase the Development Borrowing Base
then in effect (except pursuant to Section 2.10(b)(i)) or set the Development
Borrowing Base in connection with the occurrence of a Collateral Trigger Date
and/or any Proposed Basin BB Amount for any Basin that would increase the Basin
BB Amount for such Basin or set the Basin BB Amount for such Basin), must be
approved or deemed to be approved by all of the Lenders as provided in this
Section 2.10(d)(iii); and any Proposed Borrowing Base that would decrease or
maintain the Borrowing Base then in effect (and, if applicable, any Proposed
Development Borrowing Base that would decrease (except pursuant to
Section 2.10(b)(i)) or maintain the Development Borrowing Base then in effect
and/or any Proposed Basin BB Amount for any Basin that would decrease or
maintain the Basin BB Amount for such Basin), must be approved or be deemed to
have been approved by the Supermajority Lenders as provided in this
Section 2.10(d)(iii). Upon receipt of the applicable Proposed Borrowing Base
Notice, each Lender shall have fifteen (15) days to agree with any of the
Proposed Borrowing Base (and/or, if applicable, the Proposed Development
Borrowing Base and/or and the Proposed Basin BB Amounts) or disagree with any of
the Proposed Borrowing Base (and/or, if applicable, the Proposed Development
Borrowing Base and/or and the Proposed Basin BB Amounts) by proposing an
alternate Borrowing Base (and/or, if applicable, Development Borrowing Base
and/or applicable Basin BB Amount(s)). If at the end of such fifteen (15) days,
any Lender has not communicated its approval or disapproval in writing to the
Administrative Agent, such silence shall be deemed to be an approval of the
Proposed Borrowing Base (and/or, if applicable, the Proposed Development
Borrowing Base and/or each Proposed Basin BB Amount). If, at the end of such
15-day period, all of the Lenders, in the case of a Proposed Borrowing Base that
would increase the Borrowing Base then in effect (and/or any Proposed
Development Borrowing Base that would increase the Development Borrowing Base
then in effect and/or a Proposed Basin BB Amount for any Basin that would
increase the Basin BB Amount for such Basin), or the Supermajority Lenders, in
the case of a Proposed Borrowing Base that would decrease or maintain the
Borrowing Base then in effect (and/or any Proposed Development Borrowing Base
that would decrease or maintain the Development Borrowing Base then in effect
and/or a Proposed Basin BB Amount for any Basin that would decrease or maintain
the Basin BB Amount for such Basin), have approved or deemed to have approved,
as aforesaid, then the Proposed Borrowing Base shall become the new Borrowing
Base (and/or, if applicable, the Proposed Development Borrowing Base shall
become the new Development Borrowing Base and/or the Proposed Basin BB Amounts
shall become the new Basin BB Amounts), effective on the date specified in
Section 2.10(e). If, however, at the end of such 15-day period, all of the
Lenders or the Supermajority Lenders, as applicable, have not approved or deemed
to have

 

--------------------------------------------------------------------------------


 

approved, as aforesaid, then the Administrative Agent shall poll the Lenders to
ascertain the highest Borrowing Base (and/or, if applicable, Development
Borrowing Base and/or Basin BB Amount for each Basin) then acceptable to (x) in
the case of a decrease or reaffirmation, a number of Lenders sufficient to
constitute the Supermajority Lenders and (y) in the case of an increase, all of
the Lenders, and such amounts shall become the new Borrowing Base (and/or, if
applicable, Development Borrowing Base and/or Basin BB Amounts), effective on
the date specified in Section 2.10(e).

 

(e)                               After a redetermined Borrowing Base (and/or,
if applicable, a redetermined Development Borrowing Base and/or and the
redetermined Basin BB Amounts for each Basin) are approved or are deemed to have
been approved by all of the Lenders or the Supermajority Lenders, as applicable,
pursuant to Section 2.10(d)(iii), and after a Development Borrowing Base is
determined pursuant to Section 2.10(b)(i), the Administrative Agent shall notify
the Borrower and the Lenders of the amount of the redetermined Borrowing Base
(and/or, if applicable, the Development Borrowing Base and/or the redetermined
Basin BB Amounts for each Basin) (the “New Borrowing Base Notice”), and such
amounts shall become the new Borrowing Base (and/or, if applicable, the
Development Borrowing Base and/or and Basin BB Amounts), effective and
applicable to the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders:

 

(i)                                  in the case of a Scheduled Redetermination,
(A) if the Administrative Agent shall have received the Engineering Reports
required to be delivered by the Borrower pursuant to Section 5.01(e)(i) and
(f) in a timely and complete manner, then on the April 1st or October 1st (or,
in each case, such date promptly thereafter as reasonably practicable), as
applicable, following such New Borrowing Base Notice, or (B) if the
Administrative Agent shall not have received the Engineering Reports required to
be delivered by the Borrower pursuant to Section 5.01(e)(i) and (f) in a timely
and complete manner, then on the Business Day next succeeding delivery of such
New Borrowing Base Notice;

 

(ii)                              in the case of an Interim Redetermination or a
CTD Redetermination, on the Business Day next succeeding delivery of such New
Borrowing Base Notice;

 

(iii)                          in the case of a determination of the Borrowing
Base, the Development Borrowing Base and/or any Basin BB Amount in connection
with a Collateral Trigger Date, on the Business Day next succeeding delivery of
such new Borrowing Base Notice; and

 

(iv)                          in the case of any subsequent Development
Borrowing Base and/or Basin BB Amount for any Basin determined pursuant to
Section 2.10(b)(i), on the Business Day next succeeding delivery of such New
Borrowing Base Notice.

 

Such amount(s) shall then become the Borrowing Base (and, if applicable, the
Development Borrowing Base and/or and the Basin BB Amounts) until the next
Scheduled Redetermination Date, the next Interim Redetermination Date, the next
CTD Redetermination Date or the next adjustment to the Borrowing Base (and, if
applicable, the Development Borrowing Base and/or and Basin BB Amounts) under
Section 2.04(d), Section 2.10(b), Section 2.10(f), Section 2.10(g),
Section 5.11(c) or any other applicable provision of this Agreement, whichever

 

--------------------------------------------------------------------------------


 

occurs first. Notwithstanding the foregoing, no Scheduled
Redetermination, Interim Redetermination or CTD Redetermination (or Development
Borrowing Base and/or Basin BB Amount for any Basin determined pursuant to
Section 2.10(b)(i)) shall become effective until the New Borrowing Base Notice
related thereto is received by the Borrower.

 

(f)                                In addition to the other redeterminations of
and adjustments to the Borrowing Base (and Development Borrowing Base and/or and
Basin BB Amounts) provided for herein, if at any time the Borrowing Base Value
of (i) Oil and Gas Properties (and/or Oil and Gas Properties attributable to the
Development Borrowing Base) sold or disposed of (whether through a direct sale
or disposition or through the sale or disposition of Equity Interests in a
Subsidiary that owns such Oil and Gas Properties, and including pursuant to a
production payment) or (ii) Hedge Liquidations (and/or Hedge Liquidations in
connection with Hedging Agreements associated with Oil and Gas Properties
attributable to the Development Borrowing Base), in any period since the most
recent determination of the Borrowing Base (and/or Development Borrowing Base)
exceeds 5% of the Borrowing Base then in effect (and/or 5% of the Development
Borrowing Base then in effect), then the Borrowing Base (and/or, if applicable,
the Development Borrowing Base and/or the applicable Basin BB Amount(s)) shall
be simultaneously reduced by an amount equal to the Borrowing Base Value of
(A) such Oil and Gas Properties sold or disposed of or (B) such Hedge
Liquidations, respectively, and the Borrowing Base (and/or, if applicable,
Development Borrowing Base and/or applicable Basin BB Amount(s)) as so reduced
shall become the new Borrowing Base (and/or, if applicable, Development
Borrowing Base and/or applicable Basin BB Amount(s)) immediately upon the date
of such sale, disposition or Hedge Liquidation, effective and applicable to the
Borrower, the Administrative Agent, the Issuing Bank and the Lenders until the
next redetermination or other adjustment of the Borrowing Base (and/or, if
applicable, Development Borrowing Base and/or and Basin BB Amounts) pursuant to
this Agreement.

 

(g)                              In addition to the other redeterminations of
and adjustments to the Borrowing Base (and the Development Borrowing Base and/or
and Basin BB Amounts) provided for herein, and notwithstanding anything to the
contrary set forth herein, upon the issuance or incurrence by the Borrower or
any Subsidiary of Permitted Additional Indebtedness (to the extent such
Permitted Additional Indebtedness does not constitute Permitted Refinancing
Indebtedness) such that (after giving effect to such issuance or incurrence) the
sum of (x) the aggregate principal amount of such Permitted Additional
Indebtedness of the Borrower and its Subsidiaries plus (y) the aggregate
principal amount of Senior Notes then outstanding, exceeds the sum of (i) the
aggregate principal amount of Senior Notes outstanding as of December 31, 2017
plus (ii) $200,000,000, then the Borrowing Base (and, if applicable, the
Development Borrowing Base (on a pro rata basis) and/or the Basin BB Amounts (on
a pro rata basis among such Basin BB Amounts)) then in effect shall be
automatically reduced by an amount equal to the product of 0.25 multiplied by
such excess (without regard to any original issue discount or the amount of such
Permitted Additional Indebtedness that constitutes Permitted Refinancing
Indebtedness), and the Borrowing Base (and, if applicable, the Development
Borrowing Base and/or and Basin BB Amounts) as so reduced shall become the new
Borrowing Base (and, if applicable, the Development Borrowing Base and/or Basin
BB Amounts) immediately upon the date of such issuance or incurrence, effective
and applicable to the Borrower, the Administrative Agent, the Issuing Banks, the
Swingline Lender and the Lenders on such date until the next redetermination or
modification thereof hereunder.

 

--------------------------------------------------------------------------------


 

(h)

 

(i)                                  At any time when no Collateral Trigger
Period is in effect, the provisions of Section 2.10(a) through (g) will be
deemed inapplicable and shall be disregarded for all purposes; provided, that
the Borrower may provide written notice to the Administrative Agent of its
election to enter into a Voluntary Collateral Trigger Period and have the
Borrowing Base apply. A Collateral Trigger Date shall occur, and a Collateral
Trigger Period shall commence, immediately upon the Administrative Agent’s
receipt of such notice.

 

(ii)                              At any time during a Voluntary Collateral
Trigger Period, as long as no Collateral Trigger Date under clause (a) of the
definition thereof has occurred and is continuing, the Borrower may provide a
written notice to the Administrative Agent of its election to terminate such
Voluntary Collateral Trigger Period and cause a Collateral Trigger Termination
Date to occur; provided that such written notice includes a certification by a
Responsible Officer confirming that no Event of Default exists.

 

Section 2.11               Repayment of Loans; Evidence of Debt.

 

(a)                               The Borrower hereby unconditionally promises
to pay (i) to the Administrative Agent for the ratable account of each Lender
the then unpaid principal amount of each Revolving Loan (and all accrued and
unpaid interest thereon) made to the Borrower on the Maturity Date and (ii) with
respect to Swingline Loans made to it, to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Maturity Date and
the Swingline Due Date. “Swingline Due Date” means for each Swingline Loan, the
next Business Day from the date the Swingline Loan has been disbursed. On each
date that a Revolving Borrowing is made, the Borrower shall repay the amount of
any outstanding Swingline Loans that exceeds $20,000,000.

 

(b)                              Each Lender shall maintain in accordance with
its usual practice an account or accounts evidencing the indebtedness of the
Borrower to such Lender resulting from each Loan made by such Lender, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.

 

(c)                               The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Type thereof and the Interest Period applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

 

(d)                             The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans made to the Borrower in accordance with the terms of
this Agreement.

 

(e)                               Any Lender may request that Loans made by it
be evidenced by a Note, and, (i) in the case of any Lender party hereto as of
the date of this Agreement, such Note shall be dated as of the date of this
Agreement, (ii) in the case of any Lender that becomes a party hereto pursuant

 

--------------------------------------------------------------------------------


 

to an Assignment and Assumption, such Note shall be dated as of the effective
date of the Assignment and Assumption executed by such Lender or (iii) in the
case of any New Lender that becomes a party hereto in connection with an
increase in the Aggregate Elected Commitments pursuant to Section 2.01(c), as of
the effective date of such increase, in each case, payable to such Lender in a
principal amount equal to its Maximum Credit Amount as in effect on such date.
In such event, the Borrower shall prepare, execute and deliver to such Lender a
Note payable to such Lender in substantially the form of promissory note
attached hereto as Exhibit E. Thereafter, the Loans evidenced by such Note and
interest thereon shall at all times (including after assignment pursuant to
Section 9.05) be represented by one or more Notes in such form payable to the
payee named therein (or, if such promissory note is a registered note, to such
payee and its registered assigns).

 

Section 2.12               Optional and Mandatory Prepayments of Loans.

 

(a)                               The Borrower shall have the right at any time
and from time to time to prepay any Borrowing in whole or in part, subject to
prior notice in accordance with paragraph (b) of this Section.

 

(b)                              The Borrower shall notify the Administrative
Agent by telephone (confirmed by hand delivery, fax or emailed pdf) of any
prepayment pursuant to Section 2.12(a) not later than 11:00 a.m., New York City
time, on (i) in the case of prepayment of an ABR Borrowing, the date of
prepayment and (ii) in the case of a Eurodollar Borrowing, the date that is one
Business Day prior to the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, any such notice
of prepayment may be conditioned upon the effectiveness of other credit
facilities or another event. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000.
Each such prepayment of a Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Each such prepayment shall be accompanied by
accrued interest to the extent required by Section 2.14.

 

(c)                               If for any reasons the total Credit Exposures
at any time exceed the Aggregate Commitments then in effect (including upon
giving effect to any termination or reduction in the Aggregate Elected
Commitments or the Aggregate Maximum Credit Amounts pursuant to Section 2.09),
the Borrower shall prepay Loans (and, to the extent necessary after all Loans
have been prepaid in full, Cash Collateralize Letters of Credit) immediately
(except to the extent otherwise permitted under Section 2.12(f)) in an aggregate
amount equal to such excess. Each such prepayment shall be applied ratably to
the Loans. Each such prepayment shall be accompanied by accrued interest to the
extent required by Section 2.14.

 

(d)                             If at any time during any Collateral Trigger
Period, the General Credit Exposure exceeds the CNTA Cap, then the Borrower
shall prepay General Loans (and, to the extent necessary after all General Loans
have been prepaid in full, Cash Collateralize Letters of Credit) immediately in
the aggregate amount equal to such excess. Each such prepayment shall be applied
ratably to the General Loans. Each such prepayment shall be accompanied by
accrued interest to the extent required by Section 2.14.

 

--------------------------------------------------------------------------------


 

(e)                               If at any time on or after the Initial
Designation Effective Date during any Collateral Trigger Period (including upon
any adjustment to the amount of the Development Borrowing Base in accordance
with Section 2.04(d)), the aggregate amount of Development Credit Exposure
outstanding at such time exceeds the Development Borrowing Base in effect at
such time, then the Borrower shall prepay Development Loans immediately in an
aggregate amount equal to such excess. Each such prepayment shall be applied
ratably to the Development Loans. Each such prepayment shall be accompanied by
accrued interest to the extent required by Section 2.14.

 

(f)                                Upon any redetermination of the Borrowing
Base pursuant to Section 2.10 (other than clauses (f) or (g) of Section 2.10) or
any adjustment to the amount of the Borrowing Base in accordance with
Section 5.11(c), if the total Credit Exposures exceeds the redetermined or
adjusted Borrowing Base, then the Borrower shall take one or more of the
following actions to cure the Borrowing Base Deficiency: (i) deliver to the
Administrative Agent within thirty days after receipt of such New Borrowing Base
Notice, petroleum engineering information and First Priority Mortgages covering
additional Oil and Gas Properties of the Loan Parties not previously included in
the immediately preceding Reserve Report with a value and quality reasonably
satisfactory to the Supermajority Lenders in their sole discretion sufficient to
eliminate such Borrowing Base Deficiency or (ii) prepay the Loans in an
aggregate principal amount equal to such excess, and if any excess remains after
prepaying all of Loans in full, Cash Collateralize Letters of Credit in an
amount equal to such excess in accordance with Section 2.06(k). The Borrower may
make such prepayment either, at its election, (A) in one lump sum payment on or
before the date that is 30 days following the receipt by the Borrower of the New
Borrowing Base Notice in accordance with Section 2.10(e) or (B) in six equal
payments, the first of which being due on the date that is 30 days following the
date of receipt by the Borrower of the New Borrowing Base Notice in accordance
with Section 2.10(e) and each subsequent payment being due and payable on the
same day in each of the subsequent calendar months; provided that all payments
required to be made pursuant to this Section 2.12(f) must be made on or prior to
the Maturity Date. The Borrower shall notify the Administrative Agent in writing
of the Borrower’s election in respect of clause (i) or (ii) and, if applicable,
clause (A) or (B) of the two immediately preceding sentences within 10 days
following the receipt of the New Borrowing Base Notice in accordance with
Section 2.10(e).

 

(g)                              Upon any adjustment to the amount of the
Borrowing Base in accordance with Section 2.10(f) or Section 2.10(g), if the
total Credit Exposures exceeds the Borrowing Base as adjusted, then the Borrower
shall (i) prepay the Loans in an aggregate principal amount equal to such excess
and (ii) if any excess remains after prepaying all of the Loans in full, Cash
Collateralize Letters of Credit in an amount equal to such excess in accordance
with Section 2.06(k). The Borrower shall be obligated to make such prepayment in
one lump sum payment on the first Business Day after the Borrower receives the
applicable New Borrowing Base Notice in accordance with Section 2.10(e). Nothing
in this paragraph is intended to permit the Borrower or any Subsidiary to sell
property other than as permitted under this Agreement, and any such
non-permitted sale will constitute a breach of this Agreement.

 

--------------------------------------------------------------------------------


 

Section 2.13               Fees.

 

(a)                               The Borrower agrees to pay to the
Administrative Agent for the account of each Lender (other than a Defaulting
Lender) a commitment fee (based on the Commitment Rate then in effect as set
forth in the definition of “Applicable Rate”) on the daily average unused amount
of the Commitment of such Lender without giving effect to such Lender’s
Swingline Exposure for the period from and including the Existing Credit
Agreement Closing Date up to, but excluding, the date on which the Aggregate
Commitments have been terminated at the Applicable Rate for commitment fees.
Accrued commitment fees shall be payable in arrears on the last Business Day of
March, June, September and December of each year and on the date on which the
Aggregate Commitments terminate, commencing on the first such date to occur
after the Closing Date. All commitment fees shall be computed on the basis of a
year of 365 days (or 366 days in a leap year) and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).

 

(b)                              The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Lender (other than a Defaulting
Lender) a participation fee with respect to its participations in Letters of
Credit (other than with respect to Letters of Credit which have been Cash
Collateralized to the extent of such Cash Collateralization) issued at the
request of the Borrower, which shall accrue at the same Applicable Rate as
interest on Eurodollar Loans on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Existing Credit
Agreement Closing Date to but excluding the date on which such Lender ceases to
have any LC Exposure, and (ii) to the applicable Issuing Bank a fronting fee,
which shall accrue at the rate of 0.125% per annum on the average daily amount
of the LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Existing Credit
Agreement Closing Date to but excluding the date on which there ceases to be any
LC Exposure, as well as such Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable quarterly on the third Business Day following the last day of March,
June, September and December of each year, commencing on the first such date to
occur after the Closing Date; provided that all such fees shall be payable on
the date on which the Aggregate Commitments terminate and any such fees accruing
after the date on which the Aggregate Commitments terminate shall be payable on
demand. Any other fees payable to the Issuing Banks pursuant to this
paragraph shall be payable within 10 days after demand. All participation fees
and fronting fees shall be computed on the basis of a year of 365 days (or 366
days in a leap year) and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). All fees accrued on a
letter of credit that becomes an Added Letter of Credit, to but excluding the
Added L/C Effective Date for such Added Letter of Credit shall be for the
account of the entity that issued such Added Letter of Credit, and all fees
accruing on such letter of credit on and after such Added L/C Effective Date
shall be for the account of the relevant Issuing Bank thereof and the Lenders as
provided herein.

 

(c)                               The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower

 

--------------------------------------------------------------------------------


 

and the Administrative Agent set forth in the applicable Fee Letter between the
Borrower and the Administrative Agent.

 

(d)                             The Borrower agrees to pay to the Joint Lead
Arrangers, for their own account, fees payable in the amounts and at the times
separately agreed upon among the Borrower and the Joint Lead Arrangers set forth
in the applicable Fee Letter among the Borrower and the Joint Lead Arrangers.

 

(e)                               All fees payable hereunder shall be paid on
the dates due, in immediately available funds, to the Administrative Agent (or
to the applicable Issuing Bank, in the case of fees payable to it) for
distribution, in the case of facility fees and participation fees, to the
Lenders or the Joint Lead Arrangers, as applicable. Fees paid shall not be
refundable under any circumstances.

 

(f)                                Anything herein to the contrary
notwithstanding, during such period as a Lender is a Defaulting Lender, such
Defaulting Lender will not be entitled to any fees accruing during such period
pursuant to this Section 2.13 (without prejudice to the rights of the Lenders
other than Defaulting Lenders in respect of such fees) nor shall any such fee be
payable by the Borrower, provided that (a) for the avoidance of doubt and
without duplication of fees, to the extent that a portion of the Swingline
Exposure or the LC Exposure of such Defaulting Lender is reallocated to the
Non-Defaulting Lenders pursuant to Section 2.05(e) or Section 2.06(l),
respectively, such fees that would have accrued for the benefit of such
Defaulting Lender will instead accrue for the benefit of and be payable to such
Non-Defaulting Lenders (other than with respect to Letters of Credit which have
been Cash Collateralized to the extent of such Cash Collateralization), pro rata
in accordance with their respective Commitments, and (b) to the extent any
portion of such Swingline Exposure or LC Exposure cannot be so reallocated, such
fees will instead accrue for the benefit of and be payable to the Issuing Banks
as their interests appear (and the pro rata payment provisions of Section 2.19
will automatically be deemed adjusted to reflect the provisions of this
Section).

 

Section 2.14               Interest.

 

(a)                               The Loans comprising each ABR Borrowing shall
bear interest on each day at the Alternate Base Rate for such day plus the
Applicable Rate.

 

(b)                              The Loans comprising each Eurodollar Borrowing
shall bear interest at the LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.

 

(c)                               The Swingline Loans shall bear interest on
each day at the Alternate Base Rate for such day plus the Applicable Rate.

 

(d)                             Notwithstanding the foregoing, upon the
occurrence and during the continuance of any Event of Default with respect to
the Borrower, if any principal of or interest on any Loan or any fee or other
amount payable by the Borrower hereunder is not paid when due, whether at stated
maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2% plus the rate otherwise applicable
to such Loan as provided in the preceding paragraphs of this Section or (ii) in
the case of any other overdue amount, 2% plus the rate applicable to ABR Loans
as provided in paragraph (a) of this Section.

 

--------------------------------------------------------------------------------


 

(e)                               Accrued interest on each Loan shall be payable
in arrears on each Interest Payment Date for such Loan and upon termination of
the Aggregate Commitments; provided that (i) interest accrued pursuant to
paragraph (d) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.

 

(f)                                All interest determined by reference to the
LIBO Rate or clauses (b) or (c) of the definition of Alternate Base Rate shall
be computed on the basis of a year of 360 days, and all other interest shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate or
LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

(g)                              The Borrower shall pay to each Lender, so long
as such Lender shall be required under regulations of the Board of Governors of
the Federal Reserve System of the United States of America to maintain reserves
with respect to liabilities or assets consisting of or including Eurocurrency
Liabilities, additional interest on the unpaid principal amount of each
Borrowing of such Lender during such periods as such Borrowing is a Eurodollar
Borrowing, from the date of such Borrowing until such principal amount is paid
in full, at an interest rate per annum equal at all times to the remainder
obtained by subtracting (i) the LIBO Rate for the Interest Period in effect for
such Eurodollar Borrowing from (ii) the rate obtained by dividing such LIBO Rate
by a percentage equal to 100% minus the Eurodollar Rate Reserve Percentage of
such Lender for such Interest Period. Such additional interest shall be
determined by such Lender. The Borrower shall from time to time, within 15 days
after demand (which demand shall be accompanied by a certificate comporting with
the requirements set forth in Section 2.16(d)) by such Lender (with a copy of
such demand and certificate to the Administrative Agent) pay to the Lender
giving such notice such additional interest; provided, however, that the
Borrower shall not be required to pay to such Lender any portion of such
additional interest that accrued more than 90 days prior to any such demand,
unless such additional interest was not determinable on the date that is 90 days
prior to such demand.

 

Section 2.15               Alternate Rate of Interest. If prior to the
commencement of any Interest Period for a Eurodollar Borrowing:

 

(a)                               the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the LIBO Rate, as applicable, for
such Interest Period; or

 

(b)                              the Administrative Agent is advised by the
Required Lenders that the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent

 

--------------------------------------------------------------------------------


 

notifies the Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Revolving Borrowing to, or continuation of any Revolving
Borrowing as, a Eurodollar Revolving Borrowing shall be ineffective, and (ii) if
any Borrowing Request requests a Eurodollar Revolving Borrowing, such Borrowing
shall be made as an ABR Revolving Borrowing; provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.

 

Section 2.16               Increased Costs.

 

(a)                               Increased Costs Generally. If any Change in
Law shall:

 

(i)                                  impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender Party;

 

(ii)                              subject any Recipient to any Taxes (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (b) through (c) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)                          impose on any Lender Party or the London
interbank market any other condition, cost or expense affecting this Agreement
or Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein;

 

(b)                              and the result of any of the foregoing shall be
to increase the cost to such Lender of making or maintaining any Eurodollar Loan
(or of maintaining its obligation to make any such Loan), or to increase the
cost to such Lender Party of participating in, issuing or maintaining any Letter
of Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender Party hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender Party, the Borrower will, subject to
paragraphs (c) and (d) below, pay to such Lender Party such additional amount or
amounts as will compensate such Lender Party for such additional costs incurred
or reduction suffered, in each case to the extent applicable to the Loans or LC
Exposure related to the Borrower.

 

(c)                               Capital and Liquidity Requirements. If any
Lender Party determines in good faith that any Change in Law affecting such
Lender Party or any lending office of such Lender Party or such Lender Party’s
holding company, if any, regarding capital or liquidity requirements has the
effect of reducing the rate of return on such Lender Party’s capital or on the
capital of such Lender Party’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender
Party or such Lender Party’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender Party’s policies and the
policies of such Lender Party’s holding company with respect to capital adequacy
or liquidity), then from time to time the Borrower will, subject to paragraphs
(c) and (d) below, pay to such Lender Party such additional amount or

 

--------------------------------------------------------------------------------


 

amounts as will compensate such Lender Party or such Lender Party’s holding
company for any such reduction suffered, in each case to the extent applicable
to the Loans or LC Exposure related to the Borrower.

 

(d)                             Certificates for Reimbursement. A certificate of
a Lender Party setting forth the amount or amounts necessary to compensate such
Lender Party or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section, showing the reasonably detailed
computation thereof and delivered to the Borrower shall be conclusive absent
manifest error. Such certificate shall further certify that such Lender Party is
making similar demands of its other similarly situated borrowers. The Borrower
shall pay such Lender Party the amount shown as owed by it and due on any such
certificate within 10 days after receipt thereof.

 

(e)                               Delay in Requests. Failure or delay on the
part of any Lender Party to demand compensation pursuant to this Section shall
not constitute a waiver of such Lender Party’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender Party pursuant to this Section for any increased costs incurred or
reductions suffered more than ninety days prior to the date that such Lender
Party notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender Party’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the ninety day period referred to above shall
be extended to include the period of retroactive effect thereof).

 

Section 2.17               Break Funding Payments. In the event of (a) the
payment of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.12(b) and is revoked in accordance therewith), or (d) the assignment
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.20, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense (excluding loss of anticipated profits)
attributable to such event. A certificate of any Lender setting forth, in
reasonable detail showing the computation thereof, any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof, if such certificate complies herewith.

 

Section 2.18               Taxes.

 

(a)                               Payments Free of Taxes. Any and all payments
by or on account of any obligation of the Borrower hereunder or under any other
Loan Document shall be made free and clear of and without reduction or
withholding for any Indemnified Taxes or Other Taxes, provided that if an
applicable withholding agent shall be required by applicable law to deduct any
Taxes from such payments, then the applicable withholding agent shall be
entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction

 

--------------------------------------------------------------------------------


 

or withholding has been made (including such deductions and withholdings
applicable to additional sums payable under this Section) the applicable
Recipient receives an amount equal to the sum it would have received had no such
deduction or withholding been made.

 

(b)                              Payment of Other Taxes by Borrower. Without
limiting the provisions of paragraph (a) above, the Borrower shall timely pay
any Other Taxes related to it to the relevant Governmental Authority in
accordance with applicable law.

 

(c)                               Indemnification by Borrower. The Borrower
shall indemnify each Recipient, within 10 days after demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section) related to it and paid by the applicable Recipient in connection
with any Loan Document and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability that contains a summary statement of the basis for such claim shall be
delivered to the Borrower by such Recipient (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender Party, and such certificate shall be conclusive absent manifest error.

 

(d)                             Indemnification by the Lender Parties. Each
Lender Party shall severally indemnify the Administrative Agent, within 10 days
after demand therefor, for (i) any Indemnified Taxes attributable to such Lender
Party (but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the obligors to do so), (ii) any Taxes attributable to such Lender
Party’s failure to comply with the provisions of Section 9.05(d) relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender Party, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender Party by the Administrative Agent shall be conclusive absent
manifest error. Each Lender Party hereby authorizes the Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender Party
under any Loan Document or otherwise payable by the Administrative Agent to the
Lender Party from any other source against any amount due to the Administrative
Agent under this paragraph (d).

 

(e)                               Evidence of Payments. As soon as practicable
after any payment of Indemnified Taxes or Other Taxes by the Borrower to a
Governmental Authority, the Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

 

(f)                                Status of Lenders.

 

(i)                                  Any Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Loan Document shall deliver to the Borrower and the Administrative Agent, at the
time or times requested by the Borrower or the

 

--------------------------------------------------------------------------------


 

Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall, to the extent it is legally entitled to do so,
deliver such other documentation prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation either set forth in Section 2.18(f)(ii)(A), (ii)(B) and
(ii)(C) below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would materially prejudice the legal or
commercial position of such Lender.

 

(ii)                              Without limiting the generality of the
foregoing,

 

(A)                          any Lender that is a U.S. Person shall deliver to
the Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of either Borrower or the Administrative Agent),
executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding Tax;

 

(B)                           any Foreign Lender shall deliver to the Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the Borrower or the Administrative Agent) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of either Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1)                              in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed originals of
IRS Form W-8BEN or W-8BEN-E (as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or IRS Form W-8 BEN-E (as applicable)
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(2)                              executed originals of IRS Form W-8ECI;

 

(3)                              in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit F-1 to the effect
that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS
Form W-8 BEN-E (as applicable); or

 

--------------------------------------------------------------------------------


 

(4)                              to the extent a Foreign Lender is not for U.S.
federal income tax purposes considered the beneficial owner of any payment made
under any Loan Document, executed originals of IRS Form W-8IMY, accompanied by
IRS Form W-8ECI, IRS Form W-8BEN or IRS Form W-8 BEN-E (as applicable), a U.S.
Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide
a U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner.

 

(C)                           if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine whether such Lender has complied with
such Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (C), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement; and

 

(D)                          subject to the last sentence of clause (f)(i) of
this Section 2.18, each Lender shall deliver to the Borrower and the
Administrative Agent, upon request, any other form prescribed by applicable law
as a basis for claiming exemption from or a reduction in United States federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable law to permit the Borrower to determine the
withholding or deduction to be made.

 

(iii)                          Each Lender agrees that if any form or
certification it previously delivered pursuant to this Section 2.18 expires or
becomes obsolete or inaccurate in any respect, it shall promptly notify the
Borrower and the Administrative Agent in writing of such expiration,
obsolescence or inaccuracy and promptly update such form or certification or
promptly notify the Borrowers and the Administrative Agent in writing of its
legal inability to do so.

 

(g)                              Treatment of Certain Refunds. If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 2.18 (including by the payment of additional amounts pursuant to this
Section 2.18), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the

 

--------------------------------------------------------------------------------


 

event that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (g), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (g) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

Section 2.19               Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.

 

(a)                               The Borrower shall make each payment required
to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.16,
2.17 or 2.18, or otherwise) prior to 1:00 p.m., New York City time, on the date
when due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the date of such
payment or on the next succeeding Business Day for purposes of calculating
interest and fees thereon. All such payments shall be made to the Administrative
Agent at its offices at Wells Fargo Bank, National Association, 1525 W. WT
Harris Blvd., Charlotte, NC 28262, Attention: WPX Energy, Inc. Account Officer,
except payments to be made directly to an Issuing Bank or the Swingline Lender
as expressly provided herein and except that payments pursuant to Sections 2.16,
2.17, 2.18 and 9.04 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

 

(b)                              If at any time insufficient funds are received
by and available to the Administrative Agent to pay fully all amounts of
principal, unreimbursed LC Disbursements, interest and fees then due hereunder,
such funds shall be applied (i) first, towards payment of interest and fees then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and unreimbursed LC Disbursements then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements then due to such parties.

 

(c)                               If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Revolving Loans or participations in LC
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Revolving Loans and
participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans and participations in LC

 

--------------------------------------------------------------------------------


 

Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans and participations in LC Disbursements and
Swingline Loans; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this
paragraph shall not be construed to apply to any payment made by the Borrower
pursuant to and in accordance with the express terms of this Agreement or any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Revolving Loans or participations in LC
Disbursements or Swingline Loans to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to this subsection (c) may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

 

(d)                             [Reserved].

 

(e)                               If any Lender shall fail to make any payment
required to be made by it pursuant to Sections 2.05(c), 2.06(e), 2.06(f),
2.07(b), or 9.04(c), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

 

Section 2.20               Mitigation Obligations; Replacement of Lenders.

 

(a)                               If any Lender requests compensation under
Section 2.14(g) or Section 2.16 or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.18, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Sections 2.14(g), 2.16 or 2.18, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. If the Borrower is required to
make any payment under Sections 2.14(g), 2.16 or 2.18, the Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment. Subject to the foregoing,
Lenders agree to use reasonable efforts to select lending offices which will
minimize Taxes and other costs and expenses for the Borrower.

 

(b)                              If (i) any Lender requests compensation under
Section 2.14(g) or Section 2.16, (ii) the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.18, (iii) any Lender is a Defaulting Lender,
(iv) any Lender fails to approve an amendment, waiver or other modification to
this Agreement that requires the approval of all Lenders and at least the
Required Lenders have approved such amendment, waiver or other modification,
(v) any Lender fails to

 

--------------------------------------------------------------------------------


 

approve the initial Development Borrowing Base or any increase to the Borrowing
Base or Development Borrowing Base and at least the Supermajority Lenders have
approved such initial Development Borrowing Base or increase, or (vi) any Lender
fails to approve any maintenance or decrease of the Borrowing Base or
Development Borrowing Base and at least the Required Lenders have approved such
maintenance or decrease, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.05), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (A) the Borrower shall have received the prior
written consent of the Administrative Agent and the Issuing Banks, which consent
shall not unreasonably be withheld or delayed, (B) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 2.17), from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (C) in the case of
any such assignment resulting from a claim for compensation under
Section 2.14(g) or Section 2.16 or payments required to be made pursuant to
Section 2.18, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply. If any Lender refuses to assign and delegate all
its interests, rights and obligations under this Agreement after the Borrower
has required such Lender to do so as a result of a claim for compensation under
Section 2.14(g) or Section 2.16 or payments required to be made pursuant to
Section 2.18, such Lender shall not be entitled to receive such compensation or
required payments.

 

(c)                               If the Borrower, the Administrative Agent, the
Issuing Bank and the Swingline Lender agree in writing in their discretion that
a Lender is no longer a Defaulting Lender, as the case may be, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any amounts then held in
the segregated account referred to in Section 2.06(k)), such Lender will, to the
extent applicable, purchase at par such portion of outstanding Loans of the
other Lenders and/or make such other adjustments as the Administrative Agent may
determine to be necessary to cause the Credit Exposure of the Lenders to be on a
pro rata basis in accordance with their respective Commitments, whereupon such
Lender will cease to be a Defaulting Lender and will be a Non-Defaulting Lender
(and such Credit Exposure of each Lender will automatically be adjusted on a
prospective basis to reflect the foregoing); provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while such Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Non-Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from such Lender having been a Defaulting Lender.

 

--------------------------------------------------------------------------------


 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower, solely with respect to itself and, to the extent set forth below,
its Subsidiaries, represents and warrants to the Lenders that, on the Closing
Date, on the date of each Borrowing or borrowing of a Swingline Loan by the
Borrower, or issuance or increase in the amount of any Letter of Credit for the
Borrower and each Added L/C Effective Date, except with respect to Sections 3.08
and 3.09 in each case as specified therein, which shall only be represented and
warranted as of the Closing Date as provided therein:

 

Section 3.01               Organization; Powers. The Borrower and each of its
Material Subsidiaries is validly existing and (if applicable) in good standing
under the laws of the jurisdiction of its organization, has all requisite power
and authority to carry on its business in all material respects as now conducted
and is qualified to do business in, and (if applicable) is in good standing in,
every jurisdiction where such qualification is required, except where the
failure to do so or to be validly existing and in good standing or to have such
power and authority, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

 

Section 3.02               Authorization; Enforceability. The Transactions and
the performance of its obligations contemplated thereby are within the
Borrower’s corporate powers and have been duly authorized by all corporate
action. This Agreement has been duly executed and delivered by the Borrower and
constitutes a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

Section 3.03               Governmental Approvals; No Conflicts. No material
authorization or approval or other action by, and no notice to or filing with,
any Governmental Authority is required for the due execution, delivery and
performance by the Borrower of any Loan Document to which it is a party, or the
consummation of the transactions contemplated thereby. The execution, delivery
and performance by each Loan Party of the Loan Documents to which it is shown as
being a party (to the extent not released in accordance with its terms and/or
the terms of this Agreement) and the consummation of the transactions
contemplated thereby do not contravene (i) such Loan Party’s organizational
documents or (ii) any law or any restriction under any material agreement
binding on or affecting such Loan Party and will not result in or require the
creation or imposition of any Lien prohibited by this Agreement.

 

Section 3.04               Financial Condition. The Borrower has heretofore
furnished to the Lenders its consolidated balance sheet and statements of income
and cash flows as of and for the fiscal year ended December 31, 2015, reported
on by Ernst & Young LLP, independent public accountants. Such financial
statements (i) were prepared in accordance with GAAP, except as otherwise
expressly noted therein, and (ii) present fairly, in all material respects, the
financial position and results of operations and cash flows of the businesses of
the Borrower and its consolidated subsidiaries as of such dates and for such
periods in accordance with GAAP.

 

--------------------------------------------------------------------------------


 

Section 3.05               Properties. Each of the Borrower and its Subsidiaries
has, subject to Permitted Liens, good title to, or valid leasehold interests in,
all its real and personal property material to its business, except for any
failure, defect or other matter that could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

Section 3.06               Litigation. Except as set forth in the annual report
on Form 10-K for the year ended December 31, 2015 of the Borrower or the
quarterly reports on Form 10-Q filed subsequent thereto but prior to the Closing
Date or the registration statement on Form S-1 of the Borrower filed prior to
the Closing Date, there are no actions, suits, investigations or other
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Borrower, threatened in writing against or
affecting the Borrower or any of its Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination and that would reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect or (ii) that purport to adversely affect the legality, validity and
enforceability of the Loan Documents and are non-frivolous (as reasonably
determined by the Administrative Agent); provided, that this representation,
when made, shall not constitute an admission that any action, suit,
investigation or other proceeding set forth in any annual report on Form 10-K,
any quarterly report on Form 10-Q or the registration statement on Form S-1
referred to above would result in a Material Adverse Effect due to an adverse
determination, if any.

 

Section 3.07               Environmental Matters. Except as set forth in the
annual report on Form 10-K for the year ended December 31, 2015 of the Borrower
or the quarterly reports on Form 10-Q filed subsequent thereto but prior to the
Closing Date or the registration statement on Form S-1 of the Borrower filed
prior to the Closing Date, the Borrower and its Subsidiaries have reasonably
concluded that they: (a) are in compliance with all applicable Environmental
Laws, except to the extent that any non-compliance would not reasonably be
expected to have a Material Adverse Effect; (b) are not subject to any judicial,
administrative, government, regulatory or arbitration proceeding alleging the
violation of any applicable Environmental Laws, except to the extent that any
such proceeding would not reasonably be expected to have a Material Adverse
Effect; (c) are not subject to any federal, state, local or foreign review,
audit or investigation which would reasonably be expected to lead to a
proceeding referred to in (b) above that would reasonably be expected to have a
Material Adverse Effect; (d) have no actual knowledge that any of their
predecessors in title to any of their property and assets are the subject of any
currently pending federal, state, local or foreign review, audit or
investigation which would reasonably be expected to lead to a proceeding
referred to in (b) above that would reasonably be expected to have a Material
Adverse Effect; and (e) possess, and are in compliance with, or have applied
for, all approvals, licenses, permits, consents and other authorizations which
are necessary under any applicable Environmental Laws to conduct their business,
except to the extent that the failure to possess, or be in compliance with, any
of the foregoing would not reasonably be expected to have a Material Adverse
Effect.

 

Section 3.08               Disclosure. As of the Closing Date only, none of the
written reports, financial statements, certificates or other written information
furnished by or on behalf of the Borrower to the Administrative Agent or any
Lender on or prior to the Closing Date (as modified or supplemented by other
information so furnished on or prior to the Closing Date), taken as a whole,
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not

 

--------------------------------------------------------------------------------


 

materially misleading, provided that, with respect to any projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed by the Borrower to be reasonable at
the time (it being recognized, however, that projections as to future events are
not to be viewed as facts and that the actual results during the period or
periods covered by any projections may materially differ from the projected
results). For purposes of this Section 3.08, information that is disclosed in a
Form 10-K, 10-Q, 8-K, or definitive proxy materials filed by the Borrower with
the Securities and Exchange Commission shall be deemed to have been disclosed to
the Administrative Agent and the Lenders.

 

Section 3.09               Solvency. As of the Closing Date and on the date of
any increase in the Aggregate Elected Commitments pursuant to
Section 2.01(c) only, after giving effect to the Transactions (including the
borrowing of each Loan and each issuance of any Letter of Credit) to be
consummated on such date, the Borrower, individually and together with its
Subsidiaries, is Solvent.

 

Section 3.10               Taxes. The Borrower and its Subsidiaries have filed
or caused to be filed all federal, state and material other Tax returns and
reports required to be filed, and have paid or caused to be paid all federal,
state and material Taxes due and payable, except (i) those which are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been provided in accordance with GAAP or (ii) to the extent that
the failure to so file or pay would not reasonably be expected to result in a
Material Adverse Effect. There is no proposed Tax assessment against either
Borrower or any Subsidiary that would, individually or in the aggregate, have a
Material Adverse Effect.

 

Section 3.11               ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect in respect of the Borrower.

 

Section 3.12               Investment Company Status. The Borrower is not an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

 

Section 3.13               Margin Securities. The Borrower is not engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulations U or X of the Board of Governors of the Federal Reserve
System of the United States of America) (“Margin Stock”), and no part of the
proceeds of any Loan will be used to purchase or carry any margin stock in
violation of said Regulations U or X or to extend credit to others for the
purpose of purchasing or carrying margin stock in violation of said Regulations
U or X.

 

Section 3.14               Sanctions; Anti-Terrorism Laws; Anti-Money Laundering
Laws; Anti-Corruption Laws; PATRIOT Act.

 

(a)                               Neither any Letter of Credit nor any part of
the proceeds of the Loans will be used to fund any operations in, finance any
investments or activities in, or make any payments to, a Sanctioned Person or in
a Sanctioned Country in any manner that would result in any violation by
Borrower or its Subsidiaries or, to the knowledge of Borrower, by any Lender,
any Joint Lead

 

--------------------------------------------------------------------------------


 

Arranger, the Administrative Agent, or any Issuing Bank, of the Trading with the
Enemy Act of 1917 (50 U.S.C. §§ 1-44), as amended, or the applicable
regulations, rules, and executive orders administered by OFAC, or any other
similar applicable Governmental Requirements.

 

(b)                              Neither the Borrower nor any Subsidiary, nor to
the knowledge of the Borrower, any of its Affiliates, officers, directors or
employees (i) is, or is controlled or 50% or more owned by, a Sanctioned Person,
(ii) is located, organized or resident in a country or territory that is, or
whose government is, the subject of any applicable sanctions program, including,
without limitation, a sanctions program administered by OFAC, or (iii) engages
or will engage in any dealings or transactions, or is or will be otherwise
associated, with any such Sanctioned Person that would result in any violation
of the Trading with the Enemy Act of 1917 (50 U.S.C. §§ 1-44), as amended, or
the applicable regulations, rules, and executive orders administered by OFAC, or
any other similar applicable Governmental Requirements.

 

(c)                               Each of the Borrower and its Subsidiaries is
in compliance in all material respects with any applicable Governmental
Requirements relating to money laundering or terrorist financing, including,
without limitation, the Bank Secrecy Act, 31 U.S.C. sections 5301 et seq.; the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Pub. L. 107-56 (the “Patriot
Act”); Laundering of Monetary Instruments, 18 U.S.C. section 1956; Engaging in
Monetary Transactions in Property Derived from Specified Unlawful Activity, 18
U.S.C. section 1957; the Financial Recordkeeping and Reporting of Currency and
Foreign Transactions Regulations, 31 C.F.R. Part 103; and any similar
Governmental Requirements currently in force or hereafter enacted that are
applicable to Borrower or its Subsidiaries.

 

(d)                             The Borrower and each of its Subsidiaries is in
compliance with all applicable Anti-Corruption Laws, in all material respects.
Neither any Letter of Credit nor any part of the proceeds of the Loans has been
or will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of any Anti-Corruption Laws.

 

(e)                               Neither the Borrower nor any of its
Subsidiaries is the subject of any investigation, inquiry or enforcement
proceedings by any governmental, administrative or regulatory body regarding any
offense or alleged offense under any anti-corruption, anti-terrorism, or
anti-money laundering laws in which there is a reasonable possibility of a
materially adverse decision, and no such investigation, inquiry or proceeding is
pending or, to the knowledge of the Borrower, has been threatened.

 

(f)                                The Borrower has implemented and maintains in
effect policies and procedures reasonably designed to ensure compliance by the
Borrower, its Subsidiaries, and its and their respective officers, directors and
employees with Anti-Corruption Laws and Sanctions.

 

Section 3.15               Collateral Documents. Each Collateral Document
creates in favor of the Administrative Agent (for the benefit of the Secured
Parties) a legal, valid and enforceable First Priority Lien on, and security
interest in, all of the applicable Loan Parties’ right, title and interest in
and to the Collateral thereunder, subject to applicable bankruptcy, insolvency,
reorganization,

 

--------------------------------------------------------------------------------


 

moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
at law or in equity. When financing statements, Mortgages and other filings in
appropriate form are filed or recorded in appropriate jurisdictions as required
by the Collateral Documents and applicable Governmental Requirements, and upon
the taking of possession or control by the Administrative Agent of the
Collateral with respect to which a security interest may be perfected by
possession or control, the Administrative Agent (for the benefit of the Secured
Parties) shall have a perfected First Priority Lien on, and security interest
in, all right, title, and interest of the applicable Loan Parties in such
Collateral, in each case, to the extent a security interest may be perfected by
making such filing or taking such action, subject to no other Liens, except for
Permitted Collateral Liens, and prior and superior in right to the Lien of any
other Person, except for Permitted Prior Liens.

 

ARTICLE IV

 

CONDITIONS

 

Section 4.01               Closing Date. The obligations of the Lenders to make
Loans and of the Issuing Banks to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived):

 

(a)                               The Administrative Agent (or its counsel)
shall have received from each party hereto either (i) a counterpart of this
Agreement signed on behalf of such party or (ii) written evidence satisfactory
to the Administrative Agent (which may include fax or email pdf transmission of
a signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement.

 

(b)                              The Administrative Agent shall have received
customary written opinions (addressed to the Administrative Agent, the Lenders
and the Issuing Banks and dated the Closing Date) of (i) Weil, Gotshal & Manages
LLP, in its capacity as special counsel to the Borrower, (ii) GableGotwals, in
its capacity as Oklahoma counsel, and (iii) Holland & Hart LLP, in its capacity
as New Mexico counsel, in each case, in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.

 

(c)                               The Administrative Agent shall have received a
certificate of a Responsible Officer of each of the Loan Parties, dated as of
the Closing Date, in form and substance reasonably satisfactory to the
Administrative Agent, certifying:

 

(i)                                  that attached to such certificate are (A) a
true and complete copy of the certificate of incorporation or formation and the
bylaws, limited liability company agreement or other organizational document of
each Loan Party, as in full force and effect on the Closing Date, and (B) a true
and complete copy of a certificate or certificates from the appropriate
Governmental Authority of the jurisdiction of incorporation or formation, as
applicable, of each Loan Party, as available from such Governmental Authority,
certifying that such Loan Party is validly existing and/or in good standing in
such jurisdiction, dated as of a recent date prior to the Closing Date;

 

--------------------------------------------------------------------------------


 

(ii)                              that attached to such certificate is a true
and complete copy of resolutions duly adopted by the board of directors (or
equivalent governing body) of each Loan Party authorizing the Transactions and
the execution, delivery and performance of each Loan Document to which such Loan
Party is a party; and

 

(iii)                          as to the incumbency and specimen signature of
each officer and/or authorized signatory of the Loan Parties executing any Loan
Document on the Closing Date.

 

(d)                             The Administrative Agent shall have received
each promissory note requested by a Lender pursuant to Section 2.11(e), each
duly completed and executed by the Borrower.

 

(e)                               The Administrative Agent shall have received a
certificate, dated the Closing Date and signed by a Responsible Officer of the
Borrower, confirming compliance with the conditions set forth in paragraphs
(a) and (b) of Section 4.02.

 

(f)                                The Administrative Agent shall have received,
at least two Business Days prior to the Closing Date (or such later date
approved by the Administrative Agent) all documentation and other information
that is required by regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including, without limitation,
the PATRIOT Act, that is requested by a Lender at least five Business Days prior
to the Closing Date.

 

(g)                              The Administrative Agent and the Joint Lead
Arrangers shall have received (i) all fees and other amounts due and payable on
or prior to the Closing Date and (ii) to the extent invoiced at least two
Business Days prior to closing, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrower hereunder (or shall
have received satisfactory evidence that all such fees and amounts are being
paid substantially simultaneously).

 

(h)                              The Administrative Agent and Lenders shall have
received, each in form and substance satisfactory to the Administrative Agent
and the Lenders, forecasts prepared by the Borrower and its Subsidiaries for the
2016 and 2017 fiscal years.

 

(i)                                  As of the Closing Date only, since
December 31, 2015, no event resulting in a Material Adverse Effect has occurred
and is continuing.

 

(j)                                  No Default or Event of Default has occurred
and is continuing.

 

(k)                              The Administrative Agent and Lenders shall have
received (i) the Reserve Report prepared as of December 31, 2015 by the Borrower
with respect to the Oil and Gas Properties of the Loan Parties and audited by an
Approved Petroleum Engineer, (ii) the certificate of a Responsible Officer of
the Borrower required by Section 5.01(f)(i)(A) and (f)(i)(B) in connection with
such Reserve Report and (iii) the written statement regarding the Loan Parties’
hedging arrangements required by Section 5.01(f)(ii).

 

--------------------------------------------------------------------------------


 

(l)                                  The Administrative Agent shall have
received one or more certificates of insurance coverage evidencing that the Loan
Parties are carrying insurance in accordance with Section 5.05.

 

(m)                          The Administrative Agent shall have received UCC,
tax and judgment lien search results in respect of each Loan Party in its
jurisdiction of organization or formation, as applicable, and any other
jurisdictions reasonably requested by the Administrative Agent reflecting no
Liens (other than Permitted Liens and those being released on or prior to the
Closing Date) encumbering the properties of the Loan Parties and their
Subsidiaries, and no prior Liens (other than Permitted Prior Liens and those
being released on or prior to the Closing Date) encumbering the Collateral.

 

(n)                              Subject to the terms of Section 5.14, the
Administrative Agent shall have received from each Loan Party party thereto duly
executed counterparts (in such number as may be reasonably requested by the
Administrative Agent) of each initial Collateral Document, and the Loan Parties
shall have satisfied the Collateral and Guaranty Requirement. In connection with
the foregoing, the Administrative Agent shall:

 

(i)                                  have received any notes or instruments
required to be pledged pursuant to the Collateral Documents, duly endorsed to
the Administrative Agent;

 

(ii)                              have received certificates, together with
undated, blank stock or similar powers for each such certificate, representing
all of the issued and outstanding certificated Equity Interests required to be
pledged by the Loan Parties pursuant to the Collateral Documents; and

 

(iii)                          have received appropriate financing statements in
form appropriate for filing under the UCC of all jurisdictions that the
Administrative Agent may deem necessary or desirable in order to perfect the
Liens created under the Collateral Documents.

 

Section 4.02               Each Credit Event. The obligation of each Lender to
make a Revolving Loan on the occasion of any Borrowing (exclusive of
continuations and conversions of a Borrowing), of the Swingline Lender to make a
Swingline Loan, and of any Issuing Bank to issue, renew, extend and/or increase
the amount of any Letter of Credit, is subject to the satisfaction of the
following conditions:

 

(a)                               The representations and warranties of the Loan
Parties set forth in this Agreement and the other Loan Documents shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that are already
qualified or modified by materiality in the text thereof) on and as of the date
of such Borrowing or the date of issuance or increase of such Letter of Credit,
as applicable (other than those representations and warranties that expressly
relate to a specific earlier date, which shall be true and correct in all
material respects as of such earlier date (except that such materiality
qualifier shall not be applicable to any representations and warranties that are
already qualified or modified by materiality in the text thereof)).

 

--------------------------------------------------------------------------------


 

(b)                              At the time of and immediately after giving
effect to such Borrowing or the issuance or increase of such Letter of Credit,
as applicable, no Default shall have occurred and be continuing.

 

(c)                               For any General Loan or issuance, renewal,
extension or increase of any Letter of Credit made during a Collateral Trigger
Period, at the time thereof and immediately after giving effect thereto, the
General Credit Exposure at such time shall not exceed the CNTA Cap.

 

(d)                             For any Development Loan made on or following
the Initial Designation Effective Date, the Development Designation Conditions
shall have been satisfied.

 

Each Borrowing, each Swingline Loan and each issuance or increase of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) (and, as applicable, (c) and (d)) of this Section.

 

Section 4.03               Defaulting Lenders. In addition to the other
conditions precedent herein set forth, if any Lender becomes, and during the
period it remains, a Defaulting Lender, no Issuing Bank will be required to
issue any Letter of Credit or to increase any outstanding Letter of Credit,
unless such Issuing Bank is reasonably satisfied that any exposure that would
result therefrom is fully covered or eliminated by any combination, at the
option of the Borrower, of the following:

 

(a)                               the LC Exposure of such Defaulting Lender is
reallocated, as to outstanding and future Letters of Credit to the
Non-Defaulting Lenders as provided in Section 2.06(l);

 

(b)                              to the extent a reallocation as provided in
Section 2.06(l) is not available or otherwise at the option of the Borrower
requesting the Letter of Credit, without limiting the provisions of
Section 2.06(k), the Borrower Cash Collateralizes the obligations of the
Borrower in respect of such Letter of Credit required to be issued by it in an
amount equal to the aggregate amount of the unreallocated obligations
(contingent or otherwise) of such Defaulting Lender in respect of such Letter of
Credit (provided that cash collateral shall be deposited in an interest bearing
account promptly after the execution of the appropriate deposit account
agreement and establishment of such account from which the Administrative Agent
will release interest to the Borrower on a periodic basis), or makes other
arrangements satisfactory to the Administrative Agent and the relevant Issuing
Bank(s) in their sole discretion to protect them against the risk of non-payment
by such Defaulting Lender; and

 

(c)                               in the case of a proposed issuance of a Letter
of Credit, by an instrument or instruments in form and substance satisfactory to
the Administrative Agent and to the relevant Issuing Bank(s), the Borrower
agrees that the face amount of such requested Letter of Credit will be reduced
by an amount equal to the unreallocated, non-Cash Collateralized portion thereof
as to which such Defaulting Lender would otherwise be liable, in which case the
obligations of the Non-Defaulting Lenders in respect of such Letter of Credit
will, subject to the first proviso below, be on a pro rata basis in accordance
with the Commitments of the Non-Defaulting Lenders, and the pro rata payment
provisions of Section 2.19 will be deemed adjusted to reflect this provision;
provided that (a) the sum of each Non-Defaulting Lender’s total Credit Exposure
may not in any event exceed the Commitment of such Non-Defaulting Lender, and
(b) neither any such reallocation nor any payment by a Non-Defaulting Lender
pursuant thereto nor any such Cash

 

--------------------------------------------------------------------------------


 

Collateralization or reduction will constitute a waiver or release of any claim
the Borrower, the Administrative Agent, any Issuing Bank or any other Lender may
have against such Defaulting Lender, or cause such Defaulting Lender to be a
Non-Defaulting Lender.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

From and after the Closing Date and until the Aggregate Commitments have expired
or been terminated and the principal of and interest on each Loan and all fees
payable hereunder shall have been paid in full and all Letters of Credit shall
have expired or terminated and all LC Disbursements shall have been reimbursed,
the Borrower, solely with respect to itself, and to the extent set forth below,
its Subsidiaries, covenants and agrees with the Lenders that:

 

Section 5.01               Financial Statements and Other Information. The
Borrower will furnish, or cause to be furnished, to the Administrative Agent:

 

(a)                               as soon as available, but in any event within
105 days after the end of each fiscal year of the Borrower, the audited
consolidated balance sheet of the Borrower and its consolidated subsidiaries as
at the end of such year and the related consolidated statements of income,
equity and cash flows of the Borrower and its consolidated subsidiaries for such
year, all in reasonable detail, audited and accompanied by a report and opinion
of an independent certified public accountant of nationally recognized standing
selected by the Borrower, which report and opinion shall be prepared in
accordance with GAAP;

 

(b)                              as soon as available, but in any event within
60 days after the end of each of the first three fiscal quarters of each fiscal
year of the Borrower, the unaudited consolidated balance sheet of the Borrower
and its consolidated subsidiaries as at the end of such quarter and the related
consolidated statements of income, equity and cash flows of the Borrower and its
consolidated subsidiaries for such quarter, all in reasonable detail and
certified by a Financial Officer of the Borrower as fairly presenting in all
material respects the financial condition, results of operations and cash flows
of the Borrower and its subsidiaries in accordance with GAAP, subject to normal
changes resulting from year-end adjustments;

 

(c)                               within 60 days after the end of each of the
first three fiscal quarters of each fiscal year of the Borrower and within 105
days after the end of each fiscal year of the Borrower, a certificate of a
Financial Officer of the Borrower substantially in the form of Exhibit D
(i) certifying as to whether a Default has occurred that is then continuing and,
if a Default has occurred that is then continuing, specifying the details
thereof and any action taken or proposed to be taken with respect thereto, and
(ii) setting forth in reasonable detail calculations demonstrating compliance
with Section 6.08;

 

(d)                             promptly upon their becoming available, one copy
of (i) each financial statement, report, notice or proxy statement sent by the
Borrower to public securities holders generally, and (ii) each regular or
periodic report, each registration statement (without exhibits except as
expressly requested by such Lender), and each prospectus and all amendments
thereto filed by the Borrower or any of its Subsidiaries with the Securities and
Exchange Commission, or

 

--------------------------------------------------------------------------------


 

any Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange;

 

(e)

 

(i)                                  (A) on or before March 1st of each year and
(B) during a Collateral Trigger Period, on or before September 1st of each year,
commencing on September 1, 2016, the Borrower shall furnish to the
Administrative Agent and the Lenders a Reserve Report evaluating the Oil and Gas
Properties of the Loan Parties as of the immediately preceding December 31st and
June 30th, respectively. The Reserve Report as of December 31 of each year shall
be prepared by or under the supervision of an Internal Petroleum Engineer and
shall be accompanied by an audit letter issued by the applicable Approved
Petroleum Engineers, and the June 30th Reserve Report of each year shall be
prepared by or under the supervision of an Internal Petroleum Engineer and shall
be prepared in accordance with the procedures used in the immediately preceding
December 31st Reserve Report,

 

(ii)                              in the event of an Interim Redetermination,
the Borrower shall furnish to the Administrative Agent and the Lenders a Reserve
Report prepared by or under the supervision of an Internal Petroleum Engineer of
the Borrower and in accordance with the procedures used in the immediately
preceding December 31st Reserve Report. For any Interim Redetermination
requested by the Administrative Agent or the Borrower pursuant to
Section 2.10(c), the Borrower shall provide such Reserve Report as soon as
possible, but in any event no later than thirty (30) days following the receipt
of such request, with an “as of” date as reasonably required by the
Administrative Agent but in no event prior to the most recent month ending prior
to the request, and

 

(iii)                          in the event of the occurrence of a Collateral
Trigger Date on or after September 1st (but prior to December 31) of any
calendar year (a “CTD Redetermination”), the Borrower shall furnish to the
Administrative Agent and the Lenders within thirty (30) days after the
applicable Collateral Trigger Date (or such later date as the Administrative
Agent shall determine in its reasonable discretion) a Reserve Report as of
June 30 prepared by or under the supervision of an Internal Petroleum Engineer
and accordance with the procedures used in the immediately preceding
December 31st Reserve Report;

 

(f)                                concurrently with the delivery of any Reserve
Report required under clause (e) of this Section 5.01, the Borrower shall
provide to the Administrative Agent and the Lenders during any Collateral
Trigger Period, a certificate from a Responsible Officer certifying that in all
material respects: (A) the information contained in the Reserve Report and any
other information delivered in connection therewith is true and correct, (B) the
Loan Parties own good and defensible title to the Oil and Gas Properties
evaluated in such Reserve Report and such properties are free of all Liens
except for Permitted Liens, (C) none of such Oil and Gas Properties have been
sold since the date of the last Borrowing Base determination except as set forth
on an exhibit to the certificate, which certificate shall list all of its Oil
and Gas Properties sold and in such detail as reasonably required by the
Administrative Agent and (D) attached thereto is (1) a schedule of the Oil and
Gas Properties evaluated by such Reserve Report that are Mortgaged Properties
and demonstrating the percentage of the total value of the proved Oil and Gas
Properties that the value of such Mortgaged Properties represent in compliance
with Section 5.10(b), (2) a

 

--------------------------------------------------------------------------------


 

summary report setting forth, for each calendar month during the then current
fiscal year through the date of delivery of such Reserve Report, the volume of
production and sales attributable to production (and the average prices at which
such sales were made and the revenues derived from such sales) for each such
calendar month from the Oil and Gas Properties evaluated by such Reserve Report,
and setting forth the lease operating expenses attributable thereto and incurred
for each such calendar month, and (3) a summary setting forth a true and
complete list of all Hedging Agreements of the Borrower and its Subsidiaries as
of June 30th or December 31st, as the case may be, the material terms thereof
(including the type, term, effective date, termination date and notional amounts
or volumes); provided that if a Collateral Trigger Date occurs after the
delivery of a Reserve Report for which no such certificate was delivered but
prior to the delivery of another Reserve Report with such a certificate, upon
the request of the Administrative Agent, the Borrower shall promptly provide to
the Administrative Agent and the Lenders a certificate pursuant to this
Section 5.01(f) regarding the most recently delivered Reserve Report;

 

(g)                              prior to (i) selling, transferring, assigning
or otherwise disposing of any Oil and Gas Properties of any Loan Parties
(including through a production payment) or all of the Equity Interests in any
Subsidiary owning Oil and Gas Properties, whether in a series of transactions or
in a single transaction, or (ii) effectuating any Hedge Liquidation, whether in
a series of transactions or in a single transaction, in the case of
clauses (i) and (ii), during a Collateral Trigger Period and since the most
recent determination of the Borrowing Base, that will yield aggregate proceeds
in excess of the dollar amount equal to 5% of the Borrowing Base then in effect
(or, if on or after the Initial Designation Effective Date and involving
Development Mortgaged Properties or Equity Interests in any Subsidiary owning
Development Mortgaged Properties or Hedging Agreements associated with Oil and
Gas Properties attributable to the Development Borrowing Base, 5% of the
Development Borrowing Base then in effect), determined as of the time of such
disposition or, in the case of a series of dispositions, on the date of the most
recent such disposition, prior written notice of such disposition, the
anticipated price thereof and the anticipated date of closing; and

 

(h)                              any other information (other than projections)
which the Administrative Agent, at the request of any Lender, may from time to
time reasonably request.

 

Any document readily available on-line through the “Electronic Data Gathering,
Analysis and Retrieval” system (or any successor system thereof) maintained by
the Securities and Exchange Commission (or any succeeding Governmental
Authority), shall be deemed to have been furnished to the Administrative Agent
for purposes of this Section 5.01. Documents required to be delivered pursuant
to Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at www.wpxenergy.com or (ii) on which such documents are (or are deemed to be)
delivered to the Administrative Agent. The Administrative Agent shall post such
documents on the Borrower’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent). The Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery.

 

--------------------------------------------------------------------------------


 

Section 5.02               Notices of Material Events.  The Borrower will
furnish to the Administrative Agent and each Lender prompt written notice of the
following:

 

(a)                               the occurrence of any Event of Default;

 

(b)                              as soon as possible and in any event within 30
Business Days after the Borrower or any of its Subsidiaries or ERISA Affiliate
of the Borrower knows or has reason to know that any ERISA Event with respect to
any Plan of the Borrower has occurred or is reasonably expected to occur that
could reasonably be expected to have a Material Adverse Effect in respect of the
Borrower;

 

(c)                               promptly and in any event within 25 Business
Days after receipt thereof by the Borrower or any ERISA Affiliate of the
Borrower, copies of each notice received by the Borrower or any ERISA Affiliate
of the Borrower from the PBGC stating its intention to terminate any Plan or to
have a trustee appointed to administer any Plan;

 

(d)                             promptly and in any event within 25 Business
Days after receipt thereof by the Borrower or any ERISA Affiliate of the
Borrower from the sponsor of a Multiemployer Plan, a copy of each notice
received by the Borrower or any ERISA Affiliate of the Borrower concerning
(i) the imposition of a Withdrawal Liability by a Multiemployer Plan, (ii) the
determination that a Multiemployer Plan is, or is expected to be, in
reorganization within the meaning of Title IV of ERISA, (iii) the termination of
a Multiemployer Plan within the meaning of Title IV of ERISA, or (iv) the amount
of liability incurred, or expected to be incurred, by the Borrower or any ERISA
Affiliate of the Borrower in connection with any event described in clause (i),
(ii) or (iii) above that, in the aggregate, would reasonably be expected to have
a Material Adverse Effect in respect of the Borrower;

 

(e)                               the occurrence of any “Event of Default” (as
defined in the applicable indenture or other Senior Notes Document or Permitted
Additional Indebtedness Document with respect thereto) with respect to the
Senior Notes and/or any Permitted Additional Indebtedness constituting Material
Indebtedness; and

 

(f)                                any change in any rating established or
deemed to have been established by Moody’s or S&P for the Corporate Rating of
the Borrower.

 

Each notice delivered under clauses (a) through (e) of this Section shall be
accompanied by a statement of a Responsible Officer setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto.

 

Section 5.03               Existence; Conduct of Business. The Borrower will,
and will cause each of its Material Subsidiaries to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
and necessary or desirable to the conduct of its business, except where failure
to do so could not be reasonably expected to have a Material Adverse Effect
except (i) in the case of any Material Subsidiary of the Borrower, where the
failure of such Material Subsidiary to so maintain its existence could not
reasonably be expected to have a Material Adverse Effect in respect of the
Borrower, (ii) where the failure to preserve and maintain such rights and
franchises (other than existence) or to so qualify and remain qualified could
not reasonably be expected to

 

--------------------------------------------------------------------------------


 

have a Material Adverse Effect in respect of the Borrower, and (iii) the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution not prohibited under Section 6.03.

 

Section 5.04               Payment of Obligations. The Borrower will, and will
cause each of its Material Subsidiaries to, pay, before the same shall become
delinquent or in default, its Indebtedness and Tax liabilities but excluding
Indebtedness that is not Material Indebtedness, except where (a)(i) the validity
or amount thereof is being contested by the Borrower or such Subsidiary in good
faith by appropriate proceedings, and (ii) the Borrower or such Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP, or (b) the failure to make payment would not reasonably be expected to
have a Material Adverse Effect.

 

Section 5.05               Maintenance of Properties; Insurance. The Borrower
will, and will cause each of its Material Subsidiaries to, (a) keep and maintain
all property, taken as a whole, material to the conduct of their business in
good working order and condition, ordinary wear and tear excepted, in the
reasonable judgment of the Borrower or Material Subsidiary and (b) maintain,
with financially sound and reputable insurance companies, insurance in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations; provided that (i) the Borrower or Material Subsidiary may self-insure
to the extent and in the manner normal for companies of like size, type and
financial condition and (ii) any insurance required by this Section 5.05(b) may
be maintained by the Borrower on behalf of a Material Subsidiary. During each
Collateral Trigger Period, subject to the terms of Section 5.14, the Borrower
shall cause the loss payable clauses or provisions in such insurance policy or
policies insuring any of the Collateral to be endorsed in favor of and made
payable to the Administrative Agent as its interests may appear, on behalf of
the Secured Parties, and such policies shall (a) name the Administrative Agent
as an “additional insured” or “lender loss payee,” as applicable, and
(b) provide that the insurer will give at least thirty (30) days’ prior notice
of any cancellation to the Administrative Agent (or at least ten (10) days’
prior written notice in the case of cancellation of such insurance due to
non-payment of premiums); provided, that so long as no Event of Default has
occurred and is then continuing, the Secured Parties will provide any proceeds
of such property insurance to the Borrower to the extent that the Borrower
undertakes to apply such proceeds to the reconstruction, replacement or repair
of the property insured thereby.

 

Section 5.06               Books and Records; Inspection Rights. The Borrower
will, and will cause each of its Material Subsidiaries to, keep in accordance
with GAAP books of record and account. The Borrower will, and will cause each of
its Material Subsidiaries to, permit any representatives designated by the
Administrative Agent or the Required Lenders, upon reasonable prior notice
during normal business hours and, if the Borrower shall so request, in the
presence of a Responsible Officer or an appointee of a Responsible Officer, at
the Lenders’ expense so long as no Event of Default exists and at the Borrower’s
expense during the continuance of an Event of Default, to visit and inspect its
properties, to examine and make extracts from its books and records (subject to
compliance with confidentiality agreements and applicable copyright law), and to
discuss its affairs, finances and condition with its officers, all at such
reasonable times and as often as reasonably requested but no more frequently
than once a year so long as no Event of Default or Borrowing Base Deficiency
exists.

 

--------------------------------------------------------------------------------


 

Section 5.07               Compliance with Laws. The Borrower will, and will
cause each of its Material Subsidiaries to, comply with all laws, rules,
regulations and orders of any Governmental Authority (such laws, rules,
regulations and orders, “Governmental Requirements”) applicable to it or its
property, including, without limitation, Environmental Laws, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. The Borrower will maintain in
effect and enforce policies and procedures reasonably designed to ensure
compliance by the Borrower, its Subsidiaries and its and their respective
officers, directors and employees with Anti-Corruption Laws and Sanctions.

 

Section 5.08               Use of Proceeds and Letters of Credit. The proceeds
of (a) Loans will be used (i) to refinance the outstanding Indebtedness of the
Borrower under the Existing Credit Agreement on the Closing Date and (ii) for
working capital, acquisitions, capital expenditures and other general corporate
purposes and (b) Letters of Credit will be used for the Borrower’s and its
Subsidiaries’ general corporate purposes; provided that the proceeds of
Development Loans will be used only for the development of oil, gas, coal or
other mineral or timber property owned or leased by the Loan Parties. No part of
the proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board of
Governors of the Federal Reserve System of the United States of America,
including Regulations U and X.

 

Section 5.09               Subsidiary Guarantors of Material Indebtedness. If
any Subsidiary of the Borrower guarantees any Material Indebtedness of the
Borrower, then that Subsidiary shall become a Guarantor (to the extent that it
is not already a Guarantor) hereunder by executing a Guaranty and delivering it
to the Administrative Agent within twenty Business Days of the date on which it
guaranteed such Material Indebtedness, together with such other additional
closing documents, certificates and legal opinions as shall reasonably be
requested by the Administrative Agent.

 

Section 5.10               Collateral and Guaranty Requirements.

 

(a)                               The Borrower will cause any Person becoming a
Subsidiary (unless such Subsidiary is an Excluded Subsidiary) during any
Collateral Trigger Period to, within 30 days of such Person becoming a
Subsidiary (as such date may be extended by the Administrative Agent in its
reasonable discretion), become a Guarantor in accordance with the Collateral and
Guaranty Requirement and satisfy clause (a) of the Collateral and Guaranty
Requirement.

 

(b)                              In connection with each redetermination of the
Borrowing Base (or, if applicable, the initial determination and each
redetermination of the Development Borrowing Base), the Borrower shall review
the Reserve Report and the list of current Mortgaged Properties (as described in
Section 5.01(f)) to ascertain whether the Mortgaged Properties represent at
least 85% of the total value of the Oil and Gas Properties evaluated in the most
recently completed Reserve Report after giving effect to exploration and
production activities, acquisitions, dispositions and production. In the event
that the Mortgaged Properties do not represent at least 85% of such total value,
then the Borrower shall, and shall cause its Subsidiaries to, grant, within
sixty (60) days of delivery of the certificate required under Section 5.01(f),
to the Administrative Agent as security for the Secured Obligations a First
Priority Lien on additional proved Oil and Gas Properties not already subject to
a First Priority Lien such that after giving effect thereto, the

 

--------------------------------------------------------------------------------


 

Mortgaged Properties will represent at least 85% of such total value. All such
Liens will be created and perfected by and in accordance with the provisions of
Mortgages or other Collateral Documents, all in form and substance reasonably
satisfactory to the Administrative Agent and in sufficient executed (and
acknowledged where necessary or appropriate) counterparts for recording
purposes. In order to comply with the foregoing, if any Subsidiary places a Lien
on its Oil and Gas Properties and such Subsidiary is not a Guarantor, then it
shall become a Guarantor in accordance with the Collateral and Guaranty
Requirement and satisfy clause (a) of the Collateral and Guaranty Requirement.

 

(c)                               The Borrower will, and will cause all of its
Subsidiaries (unless such Subsidiary is an Excluded Subsidiary), (i) within
thirty (30) days after any Collateral Trigger Date (as such date may be extended
by the Administrative Agent in its reasonable discretion), to become Grantors
(as defined in the Guaranty and Collateral Agreement) and, in the case of such
Subsidiaries, Guarantors in accordance with the Collateral and Guaranty
Requirement and satisfy clause (a) of the Collateral and Guaranty Requirement
and (ii) within sixty (60) days after any Collateral Trigger Date (as such date
may be extended by the Administrative Agent in its reasonable discretion)
satisfy clause (b) of the Collateral and Guaranty Requirement with respect to
Oil and Gas Properties of the Loan Parties representing at least 85% of the
total value of the Oil and Gas Properties of the Borrower and its Subsidiaries
evaluated in the Reserve Report most recently delivered pursuant to
Section 5.01(e) (including, if applicable, any Reserve Report delivered pursuant
to Section 5.01(e)(iii) in connection with such Collateral Trigger Date).

 

Section 5.11               Title Information.

 

(a)                               (i) (A) During any Collateral Trigger Period
(except as described in clause (b) below), on or before the delivery of each
Reserve Report required by Section 5.01(e), the Borrower will deliver title
information in form and substance reasonably acceptable to the Administrative
Agent covering enough of the Oil and Gas Properties evaluated by such Reserve
Report that were not included in the immediately preceding Reserve Report, and
(B) within sixty (60) days after any Collateral Trigger Date (as such deadline
may be extended by the Administrative Agent in its reasonable discretion), the
Borrower will deliver title information in form and substance reasonably
acceptable to the Administrative Agent covering enough of the Oil and Gas
Properties evaluated in the most recently completed Reserve Report, in the case
of each of clauses (A) and (B), so that the Administrative Agent shall have
received, together with title information previously delivered to the
Administrative Agent, reasonably satisfactory title information on at least 80%
of the total value of the Oil and Gas Properties evaluated in the most recently
completed Reserve Report, and (ii) at the times required by Section 2.04, the
Borrower will deliver title information in form and substance reasonably
acceptable to the Administrative Agent such that the Administrative Agent shall
have received reasonably satisfactory title information on at least 80% of the
total value of the Development Mortgaged Properties.

 

(b)                              If the Borrower has provided title information
for additional properties under Section 5.11(a), the Borrower shall, within 60
days of notice from the Administrative Agent that material title defects or
exceptions exist with respect to such additional properties, either (i) cure any
such material title defects or exceptions (including defects or exceptions as to
priority) which do not constitute Permitted Liens raised by such information,
(ii) substitute acceptable Mortgaged Properties (and, if applicable, Development
Mortgaged Properties) with no material

 

--------------------------------------------------------------------------------


 

title defects or exceptions except for Permitted Liens having an equivalent
value or (iii) deliver title information in form and substance reasonably
acceptable to the Administrative Agent so that the Administrative Agent shall
have received, together with title information previously delivered to the
Administrative Agent, reasonably satisfactory title information on at least 80%
of the total value of the Oil and Gas Properties evaluated in the most recently
completed Reserve Report (and, if applicable, at least 80% of the total value of
the Development Mortgaged Properties).

 

(c)                               If the Borrower is unable to cure any material
title defect requested by the Administrative Agent or the Lenders to be cured
within the 60-day period or the Borrower does not comply with the requirements
to provide reasonably acceptable title information covering 80% of the total
value of the Oil and Gas Properties evaluated in the most recently completed
Reserve Report (or, if applicable, at least 80% of the total value of the
Development Mortgaged Properties), such default shall not be a Default, but
instead the Administrative Agent and/or the Required Lenders shall have the
right to exercise the following remedy in their sole discretion from time to
time, and any failure to so exercise this remedy at any time shall not be a
waiver as to future exercise of the remedy by the Administrative Agent or the
Lenders. To the extent that the Administrative Agent or the Required Lenders are
not satisfied with title to any Mortgaged Property (or, if applicable, any
Development Mortgaged Property) after the 60-day period has elapsed, such
unacceptable Mortgaged Property shall not count towards the applicable 80%
requirement, and the Administrative Agent may send a notice to the Borrower and
the Lenders that the then outstanding Borrowing Base (and, if applicable,
Development Borrowing Base) shall be reduced by an amount as determined by the
Supermajority Lenders to cause the Borrower to be in compliance with the
requirement to provide acceptable title information on 80% of the total value of
the Oil and Gas Properties evaluated in the most recently completed Reserve
Report (and, if applicable, at least 80% of the total value of the Development
Mortgaged Properties). Such new Borrowing Base (and, if applicable, such new
Development Borrowing Base) shall become effective immediately after receipt of
such notice.

 

Section 5.12               Further Assurances. The Borrower will, and will cause
the other Subsidiaries (other than the Excluded Subsidiaries) to, promptly
during any Collateral Trigger Period, execute and deliver to the Administrative
Agent, all at the expense of the Borrower, all such other documents, agreements
and instruments reasonably requested by the Administrative Agent to comply with,
cure any defects or accomplish the covenants and agreements of the Borrower or
any Subsidiary, as the case may be, in the Loan Documents, or to further
evidence and more fully describe the Collateral intended as security for the
Secured Obligations, or to correct any omissions in this Agreement or the
Collateral Documents, or to perfect, protect or preserve any Liens created
pursuant to this Agreement or any of the Collateral Documents or the priority
thereof, and make any recordings, file any notices or obtain any consents, all
as may be reasonably necessary or appropriate in connection with the foregoing.
The Borrower, on behalf of itself and the other Loan Parties, hereby authorizes
the Administrative Agent, during any Collateral Trigger Period, to file one or
more financing or continuation statements, and amendments thereto, relative to
all or any part of the Collateral without the signature of the Borrower or any
of its Subsidiaries where permitted by law.

 

Section 5.13               Maintenance of Ratings. The Borrower shall use
commercially reasonable efforts to ensure that a Corporate Rating and Index Debt
rating is maintained by each of Moody’s and S&P.

 

--------------------------------------------------------------------------------


 

Section 5.14               Post-Closing Matters. The Borrower shall, and shall
cause the other Subsidiaries (other than the Excluded Subsidiaries), to execute
and deliver the documents and complete the tasks described on Schedule 5.14, in
each case, within the time limits specified on such Schedule (or such longer
period of time as the Administrative Agent may agree in its reasonable
discretion).

 

Section 5.15               Account Control Agreements.  During a Collateral
Trigger Period, each Loan Party will cause each of their respective deposit
accounts, commodity accounts or securities accounts (in each case, other than
Excluded Accounts) (i) in the case of any deposit accounts, commodity accounts
or securities accounts in existence on the Second Amendment Effective Date,
within 60 days after the Second Amendment Effective Date (or such later date as
the Administrative Agent may agree), to be subject to an Account Control
Agreement, (ii) in the case of any deposit accounts, commodity accounts or
securities accounts created or acquired after the Second Amendment Effective
Date, substantially contemporaneously with the creation or acquisition of such
deposit account, commodity account or securities account (or at such later time
as the Administrative Agent may agree), to be subject to an Account Control
Agreement; provided that notwithstanding anything to the contrary herein, in
connection with the acquisition of Equity Interests of a Person that becomes a
Subsidiary from a Person that is not an Affiliate of the Borrower, any deposit
account, commodity account or securities account of such acquired Subsidiary in
existence on the date of such acquisition shall be subject to an Account Control
Agreement within 30 days (or such longer period as the Administrative Agent may
agree) following such date of such acquisition, and (iii) in the case of any new
Collateral Trigger Date occurring after the Second Amendment Effective Date,
within 60 days of such Collateral Trigger Date (or such later date as the
Administrative Agent may agree), to be subject to a an Account Control
Agreement.

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

From and after the Closing Date and until the Aggregate Commitments have expired
or terminated and the principal of and interest on each Loan and all fees
payable hereunder have been paid in full and all Letters of Credit have expired
or terminated and all LC Disbursements shall have been reimbursed, the Borrower,
solely with respect to itself, and to the extent set forth below, its
Subsidiaries, covenants and agrees with the Lenders that:

 

Section 6.01               Indebtedness. The Borrower will not, and will not
permit any of its Subsidiaries to, create, incur, assume or suffer to exist any
Indebtedness other than the following:

 

(a)                               Indebtedness owed by (i) a Subsidiary to the
Borrower or to another Subsidiary or (ii) the Borrower to any Subsidiary that is
a Guarantor;

 

(b)                              Indebtedness existing on the Second Amendment
Effective Date and listed on Schedule 6.01;

 

(c)                               Indebtedness incurred by the Borrower or any
of its Subsidiaries constituting reimbursement obligations with respect to
letters of credit and bank guarantees issued

 

--------------------------------------------------------------------------------


 

in the ordinary course of business, including letters of credit in respect of
workers’ compensation claims, health, disability or other benefits to employees
or former employees or their families or property, casualty or liability
insurance or self-insurance, and letters of credit in connection with the
maintenance of, or pursuant to the requirements of, environmental or other
permits or licenses from Governmental Authorities, or other Indebtedness with
respect to reimbursement type obligations regarding workers’ compensation
claims;

 

(d)                             Indebtedness arising from agreements of the
Borrower or any of its Subsidiaries providing for indemnification, adjustment of
purchase price, earnout or similar obligations, in each case, incurred in
connection with any acquisition or disposition of any business, assets or a
Subsidiary in accordance with the terms of this Agreement, other than guarantees
of Indebtedness incurred by any person acquiring all or any portion of such
business, assets or Subsidiary for the purposes of financing such acquisition;

 

(e)                               Indebtedness consisting of endorsements of
negotiable instruments for collection, deposit or negotiation and warranties of
products or services;

 

(f)                                Indebtedness with respect to any obligations
of the Borrower or any of its Subsidiaries owed to any Lender or Affiliate of
any Lender in respect of treasury management arrangements, depositary or other
cash management services, including any treasury management line of credit or
Specified Escrow Arrangements;

 

(g)                              Indebtedness with respect to Hedging Agreements
that is not incurred for speculative purposes, including, for the avoidance of
doubt (i) any Hedging Agreements for the purpose of fixing or hedging interest
rate risk with respect to any Indebtedness that is permitted by the terms of
this Agreement to be outstanding; (ii) any Hedging Agreements  for the purpose
of fixing or hedging currency exchange rate risk with respect to any currency
exchanges; or (iii) any Hedging Agreements  for the purpose of fixing or hedging
commodity price risk with respect to any commodity purchases or sales
(including, without limitation, any commodity Hedging Agreements that is
intended in good faith, at inception of execution, to hedge or manage any of the
risks related to existing and/or forecasted Hydrocarbon production (whether or
not contracted)) and, in each case, extensions or replacements thereof;

 

(h)                              Indebtedness in respect of self-insurance,
performance, bid, appeal and surety bonds and completion guarantees or
obligations in respect of letters of credit, bank guarantees or similar
instruments relating thereto provided by the Borrower or any Subsidiary in the
ordinary course of business or consistent with past practice or industry
practice, including letters of credit in respect of plugging and abandonment
obligations;

 

(i)                                  Indebtedness of a Person that becomes, by
acquisition or merger, a Subsidiary which Indebtedness existed prior to the time
of such acquisition or merger and was not incurred or created in contemplation
of such acquisition or merger;

 

(j)                                  Indebtedness attributable to production
payments, forward sales and similar arrangements; provided that the amount of
Indebtedness attributable thereto does not exceed $50,000,000 on the date of
incurrence of such production payment, forward sale or similar arrangement is
entered into;

 

--------------------------------------------------------------------------------


 

(k)                              Indebtedness under Capital Leases and Purchase
Money Indebtedness; provided that such Indebtedness does not exceed $50,000,000
in the aggregate at any one time outstanding;

 

(l)                                  Indebtedness incurred pursuant to any Loan
Document;

 

(m)                          Indebtedness owing with respect to the 2020 Senior
Notes, the 2022 Senior Notes, the 2023 Senior Notes and the 2024 Senior Notes;

 

(n)                              Indebtedness consisting of (i) the financing of
insurance premiums or (ii) take-or-pay obligations contained in supply
arrangements;

 

(o)                              Indebtedness of the Borrower and guarantees
thereof by any Subsidiary issued or incurred after the Second Amendment
Effective Date; provided that (i) such Indebtedness shall solely be comprised of
unsecured senior or unsecured senior subordinated Indebtedness, (ii) such
Indebtedness shall not provide for any amortization of principal or any
scheduled prepayments of principal, or any mandatory prepayments or redemptions
(other than pursuant to customary change of control or asset sale provisions (so
long as such asset sale mandatory prepayment provisions provide that the Loans
will be repaid to the extent required hereunder prior to any redemption of such
other Indebtedness)) on any date prior to 180 days after the Maturity Date,
(iii) such Indebtedness shall not contain a scheduled maturity date that is
earlier than 180 days after the Maturity Date, (iv) such Indebtedness (or the
documents governing such Indebtedness) shall not contain financial maintenance
covenants that are more onerous with respect to the Borrower and its
Subsidiaries than the financial maintenance covenants in this Agreement or other
covenants (other than financial maintenance or other covenants added for the
benefit of the Lenders or which apply only after the Maturity Date) or events of
default that, taken as a whole and as reasonably determined by the Borrower in
good faith, are materially more onerous on the Borrower and its Subsidiaries
than the terms and conditions of this Agreement (excluding as to interest rates,
fees, floors, funding discounts and redemption or prepayment premiums),
(v) during any Collateral Trigger Period, immediately after giving effect to the
incurrence of such Indebtedness, the application of the proceeds thereof, and
any automatic reduction of the Borrowing Base pursuant to Section 2.10(g) on
account thereof, the Borrower shall be in pro forma compliance with
Section 6.08(c), and (vi) the Borrowing Base shall automatically be reduced on
the date of the incurrence of such Indebtedness in accordance with
Section 2.10(g);

 

(p)                              Indebtedness constituting Midstream Debt;
provided that such Indebtedness does not provide for recourse against the
Borrower or any Guarantor or any property or asset of the Borrower or any
Guarantor (other than the Equity Interests in, or the property or assets of, a
Midstream Subsidiary);

 

(q)                              other Indebtedness not to exceed the greater of
(i) $350,000,000 and (ii) 5% of Consolidated Net Tangible Assets in aggregate
principal amount at any one time outstanding; and

 

(r)                                 (i) any Permitted Refinancing Indebtedness
in respect of any Indebtedness permitted under clauses (a) through (q) of this
Section 6.01 and (ii) any subsequent Permitted

 

--------------------------------------------------------------------------------


 

Refinancing Indebtedness which relates to the Permitted Refinancing Indebtedness
otherwise permitted by this subsection;

 

provided, however, that the Borrower and its Subsidiaries shall not create,
incur, assume or suffer to exist any Indebtedness pursuant to this Section 6.01
if the incurrence or maintenance of such Indebtedness would cause a Default or
an Event of Default under any other provisions of this Agreement.

 

Section 6.02               Liens. The Borrower shall not, and shall not permit
any of its Subsidiaries to, create, assume, incur or permit to exist any Lien on
any of its assets or property or upon any Equity Interests of any such
Subsidiary which Equity Interests are now owned or hereafter acquired by the
Borrower or such Subsidiary, or assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof, except Permitted
Liens.

 

Section 6.03               Fundamental Changes. The Borrower will not merge into
or consolidate with any other Person, or permit any other Person to merge into
or consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired), or liquidate or dissolve,
except that (x) if at the time thereof and immediately after giving effect
thereto no Default shall have occurred and be continuing, any Person may merge
into the Borrower in a transaction in which the Borrower is the surviving
corporation and (y) the Borrower may sell, transfer, lease or otherwise dispose
of (in one transaction or in a series of transactions) all or substantially all
of its assets to a Subsidiary so long as such Subsidiary becomes a Guarantor
hereunder or otherwise assumes the obligations of the Borrower.

 

Section 6.04               Restricted Payments. The Borrower will not, and will
not permit any of its Subsidiaries to, declare or make, directly or indirectly,
any Restricted Payment except:

 

(a)                               the Borrower and each Subsidiary may declare
and pay distributions with respect to its Equity Interests payable solely in
additional shares of its Equity Interests (other than Disqualified Capital
Stock);

 

(b)                              the Borrower and each Subsidiary may purchase,
redeem or otherwise acquire Equity Interests issued by it with the proceeds
received from the substantially concurrent issue of new shares of its common
stock or other common Equity Interests;

 

(c)                               the Borrower and each Subsidiary may declare
and make Restricted Payments to the Borrower or another Subsidiary, and any
other Person that owns an Equity Interest in such Subsidiary, ratably according
to their respective holdings of the type of Equity Interest in respect of which
such Restricted Payment is being made;

 

(d)                             the Borrower and each Subsidiary may declare and
make Restricted Payments to pay for the repurchase, redemption, retirement or
other acquisition or retirement for value of Equity Interests of the Borrower or
any Subsidiary held by any future, present or former employee, director, member
of management, officer, manager or consultant (or any Affiliate thereof) of the
Borrower or any Subsidiary in an aggregate amount not to exceed $1,000,000 in
any fiscal year;

 

--------------------------------------------------------------------------------


 

(e)                               the Borrower and each Subsidiary may make
Restricted Payments to repurchase Equity Interests upon the exercise of
warrants, options or other securities convertible into or exchangeable for
Equity Interests if such Equity Interests represent all or a portion of the
exercise price of such warrants, options or other securities convertible into or
exchangeable for Equity Interests as part of a “cashless” exercise; and

 

(f)                                the Borrower and each Subsidiary may declare
and make other Restricted Payments (i) with net proceeds of an offering of
Equity Interests (other than (x) Disqualified Capital Stock and (y) such net
proceeds otherwise used in connection with any investments, loans, advances or
guarantees permitted under Section 6.09(u)(i) or Redemptions permitted under
Section 6.12(b)) in the Borrower, to the extent that (A) no Event of Default has
occurred and is continuing both before and after giving effect to such
Restricted Payment and (B) such Restricted Payment occurs within sixty (60) days
after the receipt of such equity net proceeds or (ii) with cash on hand or
otherwise, to the extent that (A) no Event of Default has occurred and is
continuing or would result therefrom, (B) at the time of and immediately after
giving effect to such Restricted Payment, the Consolidated Net Leverage Ratio on
a pro forma basis is less than or equal to 3.25 to 1.00 and (C) at the time of
and immediately after giving effect to such Restricted Payment, the unused
amount of the Aggregate Commitments shall not be less than twenty percent (20%)
of the Aggregate Commitments.

 

Notwithstanding anything herein to the contrary, the foregoing provisions of
this Section 6.04 will not prohibit any Restricted Payment within 60 days after
the date of declaration of such Restricted Payment (other than any Restricted
Payment made with equity proceeds in reliance on Section 6.04(f)(i)) if at the
date of declaration such payment would have complied with the provisions of this
Agreement.

 

Section 6.05               Restrictive Agreements. The Borrower will not permit
any of its Material Subsidiaries to, directly or indirectly, enter into or
permit to exist any agreement or other arrangement with any Person, other than
the Lenders pursuant hereto, which expressly prohibits or restricts or imposes
any conditions upon the ability of any Material Subsidiary of the Borrower to
(a) pay dividends or make other distributions or pay any Indebtedness owed to
the Borrower or any Subsidiary of the Borrower, or (b) make subordinate loans or
advances to or make other investments in the Borrower or any Subsidiary of the
Borrower, in each case, other than restrictions or conditions contained in, or
existing by reasons of, any agreement or instrument (i) relating to any
Indebtedness of any Subsidiary of the Borrower, (ii) relating to property
existing at the time of the acquisition thereof, so long as the restriction or
condition relates only to the property so acquired, (iii) relating to any
Subsidiary of the Borrower, at the time such Subsidiary was merged or
consolidated with or into, or acquired by, the Borrower or a Subsidiary of the
Borrower or became a Subsidiary of the Borrower and not created in contemplation
thereof, (iv) effecting a renewal, extension, refinancing, refund or replacement
(or successive extensions, renewals, refinancings, refunds or replacements) of
Indebtedness issued under an agreement referred to in clauses (i) through
(iii) above, so long as the restrictions and conditions contained in any such
renewal, extension, refinancing, refund or replacement agreement, taken as a
whole, are not materially more restrictive than the restrictions and conditions
contained in the original agreement, as determined in good faith by the board of
directors of the Borrower or the applicable Subsidiary, (v) constituting
customary provisions restricting subletting or assignment of any leases of the
Borrower or any Subsidiary of the Borrower or provisions in agreements that
restrict the

 

--------------------------------------------------------------------------------


 

assignment of such agreement or any rights thereunder, (vi) related to Permitted
Liens, (vii) constituting any temporary encumbrance or restriction with respect
to a Subsidiary of the Borrower under an agreement that has been entered into
for the disposition of all or substantially all of the outstanding Equity
Interests of or assets of such Subsidiary, provided that such disposition is
otherwise permitted hereunder, (viii) constituting customary restrictions on
cash, other deposits or assets imposed by customers and other persons under
contracts entered into in the ordinary course of business, (ix) constituting
provisions contained in agreements or instruments relating to Indebtedness that
prohibit the transfer of all or substantially all of the assets of the obligor
under that agreement or instrument unless the transferee assumes the obligations
of the obligor under such agreement or instrument or such assets may be
transferred subject to such prohibition, (x) constituting a requirement that a
certain amount of Indebtedness be maintained between a Subsidiary of the
Borrower and the Borrower or another of its Subsidiaries, (xi) constituting any
restriction or condition with respect to property under an agreement that has
been entered into for the disposition of such property, provided that such
disposition is otherwise permitted hereunder, (xii) constituting any restriction
or condition with respect to property under a charter, lease or other agreement
that has been entered into for the employment of such property,
(xiii) constituting a Hybrid Security or an indenture, document, agreement or
security entered into or issued in connection with a Hybrid Security or
otherwise constituting a restriction or condition on the payment of dividends or
distributions by an issuer of a Hybrid Security; (xiv) entered into in the
ordinary course of business; (xv) existing under or by reason of applicable law;
(xvi) relating to a joint venture or similar arrangement, so long as the
restriction or condition relates only to the property that is subject to such
joint venture or similar arrangement; (xvii) existing on the Closing Date and
set forth in Schedule 6.05; and (xviii) relating to financial performance
covenants.

 

Section 6.06               Affiliate Transactions. The Borrower will not, and
will not permit any of its Material Subsidiaries to, directly or indirectly, pay
any funds to or for the account of, make any investment in, lease, sell,
transfer or otherwise dispose of any assets, tangible or intangible, to, or
participate in, or effect, any transaction with, any officer, director, employee
or Affiliate (other than the Borrower or any of its Subsidiaries) unless as a
whole such transactions between the Borrower and its Subsidiaries on the one
hand and any officer, director, employee or Affiliate (other than the Borrower
or any of its Subsidiaries not involving any other Affiliate) on the other hand,
are on terms and conditions fair and reasonable to the Borrower or such Material
Subsidiary as determined by the Borrower; provided, that the foregoing
provisions of this Section shall not prohibit (a) the Borrower or any of its
Subsidiaries from declaring or paying any lawful dividend or distribution
otherwise permitted hereunder, (b) the Borrower or any of its Subsidiaries from
providing credit support for its Subsidiaries as it deems appropriate in the
ordinary course of business, (c) the Borrower or any of its Subsidiaries from
engaging in a transaction or transactions that occur within a related series of
transactions, which, in the aggregate, are on terms and conditions that are fair
and reasonable as determined by the Borrower, (d) the Borrower or any of its
Subsidiaries from engaging in non-material transactions with any officer,
director, employee or Affiliate of the Borrower or any of its Subsidiaries that
are not on an arms-length basis or are not on terms as favorable as could have
been obtained from a third party but are in the ordinary course of the
Borrower’s or such Subsidiary’s business, so long as, in each case, after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing, (e) the Borrower or any of its Subsidiaries from engaging in a
transaction with an Affiliate if such transaction has been approved by the
Borrower’s Board of Directors, (f) any arrangement in place on the Closing Date
or any amendment thereto or replacement thereof or any transaction contemplated
thereby so long

 

--------------------------------------------------------------------------------


 

as such amendment or replacement is not more disadvantageous in any material
respect than the arrangement so amended or replaced, (g) any corporate sharing
agreements with respect to Tax sharing and general overhead and administrative
matters (provided that in the case of any Tax sharing or similar agreements, a
copy of such agreement shall be provided to the Administrative Agent), (h) any
agreements with respect to employee matters and (i) any direct or indirect
transfer of Equity Interests to the Borrower or any of its Subsidiaries in one
or a series of transactions.

 

Section 6.07               Change in Nature of Businesses. Neither the Borrower
nor any Subsidiary of the Borrower will materially alter their primary business
from the exploration, acquisition, production and development of oil, natural
gas and other liquid and gaseous Hydrocarbons and the gathering, processing,
transmission and marketing of Hydrocarbons and activities related or ancillary
thereto.

 

Section 6.08               Financial Condition Covenants.

 

(a)                               Current Ratio.  During any Collateral Trigger
Period, the Borrower shall not permit the ratio of (i) consolidated current
assets of the Borrower and its consolidated Subsidiaries (including the unused
amount of the Aggregate Commitments, but excluding non-cash assets under ASC
815) to (ii) consolidated current liabilities of the Borrower and its
consolidated Subsidiaries (excluding current maturities under this Agreement and
non-cash obligations under ASC 815), as of the last day of any fiscal quarter,
commencing with the fiscal quarter ending March 31, 2018, to be less than 1.0 to
1.0.

 

(b)                              Ratio of Consolidated Indebtedness to
Consolidated Total Capitalization.  Other than during a Collateral Trigger
Period, the Borrower shall not permit the ratio of (i) Consolidated Indebtedness
of the Borrower as of the last day of any fiscal quarter, commencing with the
fiscal quarter ending March 31, 2018, for which financial statements have been
delivered or were required to be delivered pursuant to Section 5.01 to (ii) the
Consolidated Total Capitalization as of such date to exceed 60%.

 

(c)                               Consolidated Net Leverage Ratio.  During any
Collateral Trigger Period, the Borrower shall not permit, as of the last day of
any Rolling Period, commencing with the Rolling Period ending on March 31, 2018,
the Consolidated Net Leverage Ratio to exceed 4.25 to 1.00.

 

(d)                             Consolidated Interest Charges Ratio.  Other than
during a Collateral Trigger Period, the Borrower shall not permit, as of the
last day of any Rolling Period, commencing with the Rolling Period ending
March 31, 2018, the Consolidated Interest Charges Ratio to be less than 2.50 to
1.00.

 

Section 6.09               Investments, Loans, Advances and Guarantees. The
Borrower will not, and will not permit any of its Subsidiaries to, make or
permit to remain any loans or advances to, guarantee any obligations of, or make
any investment or any other interest in, any Person, except that the foregoing
limitation shall not apply to:

 

(a)                               any investments, loans, advances or guarantees
made prior to the Second Amendment Effective Date that are disclosed in Schedule
6.09; provided that the amount of any such investment, loan, advance or
guarantee may be increased (i) as required by the terms of such

 

--------------------------------------------------------------------------------


 

investments, loan, advance or guaranty as in existence on the Second Amendment
Effective Date or (ii) as otherwise permitted under this Agreement;

 

(b)                              any investments, loans, advances or guarantees
made by the Borrower in or to any Guarantor (including any newly formed
Subsidiary that becomes a Guarantor in accordance with this Agreement) or made
by any Subsidiary in or to the Borrower or any Guarantor (including any newly
formed Subsidiary that becomes a Guarantor in accordance with this Agreement);

 

(c)                               accounts receivable in the ordinary course of
business;

 

(d)                             direct obligations of the United States or any
agency thereof, or obligations fully guaranteed by the United States or any
agency thereof, in each case maturing within one year from the date of creation
thereof;

 

(e)                               commercial paper maturing within one year from
the date of creation thereof rated in the highest grade by S&P or Moody’s;

 

(f)                                deposits maturing within one year from the
date of creation thereof with, including certificates issued by, any bank or any
office located in the United States or any other bank or trust company which is
organized under the laws of the United States or any state thereof, has capital,
surplus and undivided profits aggregating at least $100,000,000 (as of the date
of such bank or trust company’s most recent financial reports) and has a short
term deposit rating of no lower than A2 or P2, as such rating is set forth from
time to time, by S&P or Moody’s, respectively;

 

(g)                              deposits in money market funds investing not
less than 90% of their assets in investments described in clauses (d), (e) or
(f) above (Investments of the type described in clauses (d) through (g), “Cash
Equivalents”);

 

(h)                              investments, loans, advances or guarantees in
securities or other assets not constituting Cash Equivalents and received in
connection with any disposition of assets;

 

(i)                                  advances made by the Borrower or any
Subsidiary to any employees in an aggregate amount not to exceed $2,000,000 at
any time outstanding;

 

(j)                                  any investment, loan, advance or guaranty
acquired by the Borrower or any Subsidiary in exchange for any other investment,
loan, advance or guaranty or accounts receivable held by the Borrower or such
Subsidiary (i) in connection with or as a result of a bankruptcy, workout,
reorganization or recapitalization of the issue of such other investment, loan,
advance or guaranty or accounts receivable, or (ii) as a result of a foreclosure
by the Borrower or any Subsidiary with respect to any secured investment, loan,
advance or guaranty or other transfer of title with respect to any secured
investment, loan, advance or guaranty in default;

 

(k)                              Hedging Obligations permitted under
Section 6.10;

 

(l)                                  loans and advances to officers, directors
or employees for business-related travel expenses, moving expenses or similar
expenses;

 

--------------------------------------------------------------------------------


 

(m)                          (i) guarantees of Indebtedness permitted under
Section 6.01 and (ii) any guaranty of obligations (other than Indebtedness)
arising in the ordinary course of the business, including obligations under
Hydrocarbon exploration, development, joint operating and related agreements and
licenses, concessions or operating leases related to the Borrower’s business;

 

(n)                              investments (including capital contributions)
in general or limited partnerships or other types of entities (each a “venture”)
entered into by any Loan Party with others; provided that (i) any such venture
is engaged primarily in oil and gas exploration, development, production,
processing and related activities, including transportation and (ii) such
venture interests acquired and capital contributions made (valued as of the date
such interest was acquired or the contribution made) do not exceed, in the
aggregate at any time outstanding, an amount equal to $50,000,000;

 

(o)                              investments in direct ownership interests in
additional Hydrocarbon Interests and gas gathering systems related thereto or
related to farm-out, farm-in, joint operating, joint venture or area of mutual
interest agreements, gathering systems, pipelines or other similar arrangements
which are usual and customary in the oil and gas exploration and production
business located within the geographic boundaries of the United States;

 

(p)                              entry into joint operating agreements, joint
development agreements, working interests, royalty interests, mineral leases,
processing agreements, farm-out agreements, contracts for the sale,
transportation or exchange of oil and natural gas, unitization agreements,
pooling arrangements, area of mutual interest agreements, production sharing
agreements or other similar or customary agreements, transactions, properties,
interests or arrangements, and investments, loans, advance, guarantees and
expenditures in connection therewith or pursuant thereto, in each case made or
entered into in the ordinary course of the oil and gas business, excluding,
however, investments in other Persons (other than any ‘tax partnership,’ as
defined in the Code, that is deemed to be entered into by any Loan Party arising
under any joint operating agreements, joint development agreements or other
similar or customary agreements made or entered into in the ordinary course of
the oil and gas business);

 

(q)                              investments, loans, advances or guarantees in
connection with intercompany cash management arrangements or related activities;

 

(r)                                 investments, loans, advances or guarantees
in the ordinary course of business consisting of endorsements for collection or
deposit and customary trade arrangements with customers consistent with past
practices;

 

(s)                                advances of payroll payments to employees,
consultants or independent contractors or other advances of salaries or
compensation to employees, consultants or independent contractors, in each case,
in the ordinary course of business;

 

(t)                                 other investments, loans, advances or
guarantees made by the Borrower or any Subsidiary in an aggregate amount not to
exceed $50,000,000 at any time outstanding; and

 

(u)                              other investments, loans, advances or
guarantees (i) with net proceeds of an offering of Equity Interests (other than
(x) Disqualified Capital Stock and (y) such net proceeds

 

--------------------------------------------------------------------------------


 

otherwise used in connection with any Restricted Payments permitted under
Section 6.04(f)(i) or Redemptions permitted under Section 6.12(b)) in the
Borrower, to the extent that (A) no Event of Default has occurred and is
continuing both before and after giving effect to such investment, loan, advance
or guarantee and (B) such investment, loan, advance or guarantee occurs within
sixty (60) days after the receipt of such equity net proceeds or (ii) with cash
on hand or otherwise, to the extent that (A) no Event of Default has occurred
and is continuing our would result immediately after giving effect to such
investment, loan, advance or guarantee, (B) the Borrower is in pro forma
compliance with the financial covenants in effect on such date set forth in
Section 6.08 at the time of and immediately after giving effect to such
investment, loan, advance or guarantee, and (C) at the time of and immediately
after giving effect to such investment, loan, advance or guarantee (and any
Borrowings incurred in connection therewith), the unused amount of the Aggregate
Commitments shall not be less than twenty-five percent (25%) of the Aggregate
Commitments.

 

Section 6.10               Hedging Agreements. The Borrower will not, and will
not permit any of its Subsidiaries to, enter into any Hedging Agreement, except
(a) Hedging Agreements entered into to hedge or mitigate risks to which the
Borrower or any Subsidiary has actual or projected exposure (other than those in
respect of Equity Interests of the Borrower or any of its Subsidiaries),
(b) Hedging Agreements entered into in order to effectively cap, collar or
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate or otherwise) with respect to any interest-bearing
liability or investment of the Borrower or any Subsidiary and (c) other Hedging
Agreements permitted under the risk management policies approved by the
Borrower’s Board of Directors from time to time and not subjecting the Borrower
and its Subsidiaries to material speculative risks.

 

Section 6.11               Sanctions. The Borrower will not, and will not permit
any of its Subsidiaries to, use the proceeds of the Loans or Letters of Credit,
or lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other individual or entity, to fund any activities of
or business with any Sanctioned Person, or in any Sanctioned Country or in any
other manner that will result in a violation by Borrower or its Subsidiaries or,
to the knowledge of Borrower, by any Lender, any Joint Lead Arranger, the
Administrative Agent, or any Issuing Bank, of any Sanctions.

 

Section 6.12               Redemptions of Senior Notes and Permitted Additional
Indebtedness. The Borrower will not, and will not permit any of its Subsidiaries
to call, make or offer to make any optional or voluntary Redemption of or
otherwise optionally or voluntarily Redeem (whether in whole or in part) any of
the Senior Notes or Permitted Additional Indebtedness, provided, that the
Borrower or its Subsidiaries may voluntarily Redeem the Senior Notes or
Permitted Additional Indebtedness (a) with net proceeds from the incurrence of
Permitted Refinancing Indebtedness in respect thereof so long as such Redemption
occurs substantially contemporaneously with the receipt of such net proceeds and
in an amount no greater than the amount of the net proceeds of such incurrence
of Permitted Refinancing Indebtedness that remain after giving effect to any
mandatory prepayments hereunder with such proceeds, (b) with net proceeds of an
offering of Equity Interests (other than (x) Disqualified Capital Stock and
(y) such net proceeds otherwise used in connection with any investments, loans,
advances or guarantees permitted under Section 6.09(u)(i) or Restricted Payments
permitted under Section 6.04(f)(i)) in the Borrower, so long, in the case of
this clause (b) no Event of Default has occurred and is continuing both before
and after, and no Borrowing Base Deficiency would occur after, giving effect to
such Redemption and such

 

--------------------------------------------------------------------------------


 

Redemption occurs within sixty (60) days after receipt of such equity net
proceeds, and (c) otherwise, so long as in the case of this clause (c), (i) no
Event of Default has occurred and is continuing or would result therefrom,
(ii) the Consolidated Net Leverage Ratio is less than or equal to 3.50 to 1.00
at the time of and immediately after giving effect to such Redemption and
(iii) at the time of and immediately after giving effect thereto, the unused
amount of the Aggregate Commitments shall not be less than twenty percent (20%)
of the Aggregate Commitments.

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

If any of the following events (each an “Event of Default”) shall occur and be
continuing:

 

(a)                               the Borrower shall fail to pay any principal
of any Loan or any reimbursement obligation in respect of any LC Disbursement
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)                              the Borrower shall fail to pay (i) any interest
on any Loan payable under this Agreement, when and as the same shall become due
and payable, and such failure shall continue unremedied for a period of five
(5) days or (ii) any fee or any other amount (other than an amount referred to
in clause (a) or (b)(i) of this Article) payable under this Agreement, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of ten (10) days;

 

(c)                               any representation or warranty (other than
Added L/C Representations) made by the Borrower (or by any Responsible Officer
of the Borrower) in writing under or in connection with this Agreement or any
other Loan Document or any instrument executed in connection herewith (including
representations and warranties deemed made pursuant to Section 4.02) shall prove
to have been incorrect in any material respect when made or deemed made and such
materiality is continuing;

 

(d)                             the Borrower shall fail to observe or perform
any covenant, condition or agreement contained in Section 5.10 or Article VI;

 

(e)                               the Borrower shall fail to observe or perform
any covenant, condition or agreement contained in this Agreement (other than
those specified in clause (a), (b) or (d) of this Article), and such failure
shall continue unremedied for a period of 30 days after the earlier of
(i) written notice thereof from the Administrative Agent to the Borrower (which
notice will be given at the request of the Required Lenders) or (ii) a
Responsible Officer of the Borrower shall have knowledge of such failure;

 

(f)                                the Borrower or any Material Subsidiary of
the Borrower shall (i) fail to pay (A) any principal of or premium or interest
on any Material Indebtedness of the Borrower or such Material Subsidiary (as the
case may be), or (B) aggregate net obligations under one or more Hedging
Agreements (excluding amounts the validity of which are being contested in good
faith by appropriate proceedings, if necessary, and for which adequate reserves
with respect thereto are maintained on the books of the Borrower or such
Material Subsidiary (as the case may be)) in

 

--------------------------------------------------------------------------------


 

excess of $100,000,000, in each case when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Material
Indebtedness or such Hedging Agreements; or (ii) default in the observance or
performance of any covenant or obligation contained in any agreement of such
Material Indebtedness that is a default (in each case, other than a failure to
pay specified in clause (i) of this subsection (f)) and such default shall
continue after the applicable grace period, if any, specified in such agreement
or instrument, if (x) the effect thereof is to accelerate the maturity of such
Material Indebtedness or require such Material Indebtedness to be prepaid prior
to the stated maturity thereof or (y) during a Collateral Trigger Period, the
effect thereof is to accelerate, or to permit the holder or holders thereof or
any trustee or agent on its or their behalf to accelerate, the maturity of such
Material Indebtedness or to require, or to permit the holder or holders thereof
or any trustee or agent on its or their behalf to require, such Material
Indebtedness to be prepaid prior to the stated maturity thereof; for the
avoidance of doubt the parties acknowledge and agree that any payment required
to be made under a guaranty of payment or collection described in clause (g) of
the definition of Indebtedness shall be due and payable at the time such payment
is due and payable under the terms of such guaranty (taking into account any
applicable grace period) and such payment shall be deemed not to have been
accelerated or required to be prepaid prior to its stated maturity as a result
of the obligation guaranteed having become due;

 

(g)                              an involuntary proceeding shall be commenced or
an involuntary petition shall be filed seeking (i) liquidation, reorganization
or other relief in respect of the Borrower or any Material Subsidiary of the
Borrower or its debts, or of a substantial part of its assets, under any
federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Material Subsidiary of the Borrower or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;

 

(h)                              the Borrower or any Material Subsidiary of the
Borrower shall voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Material Subsidiary of the Borrower or for a substantial part of its assets,
(iv) make a general assignment for the benefit of creditors or (v) take any
action for the purpose of effecting any of the foregoing;

 

(i)                                  the Borrower or any Material Subsidiary of
the Borrower shall admit in writing its inability to pay its debts generally;

 

(j)                                  one or more judgments for the payment of
money in an aggregate uninsured amount equal to or greater than $100,000,000
shall be rendered against the Borrower or any Material Subsidiary of the
Borrower or any combination thereof and the same shall remain undischarged for a
period of 30 consecutive days during which execution shall not be effectively

 

--------------------------------------------------------------------------------


 

stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Borrower or any such Material Subsidiary of the
Borrower to enforce any such judgment;

 

(k)                              an ERISA Event shall have occurred and, thirty
(30) days after notice thereof shall have been given to the Borrower by the
Administrative Agent, such ERISA Event shall still exist, and such ERISA Event,
when taken together with all other ERISA Events that have occurred, would
reasonably be expected to result in a Material Adverse Effect;

 

(l)                                  the Borrower or any Material Subsidiary or
ERISA Affiliate of the Borrower shall have been notified by the sponsor of a
Multiemployer Plan that it has incurred Withdrawal Liability to such
Multiemployer Plan in an amount which, when aggregated with all other amounts
required to be paid to Multiemployer Plans in connection with Withdrawal
Liabilities (determined as of the date of such notification), would reasonably
be expected to result in a Material Adverse Effect;

 

(m)                          the Borrower or any Material Subsidiary or ERISA
Affiliate of the Borrower shall have been notified by the sponsor of a
Multiemployer Plan that such Multiemployer Plan is in reorganization or is being
terminated, within the meaning of Title IV of ERISA, if as a result of such
reorganization or termination the aggregate annual contributions of the Borrower
and its ERISA Affiliates to all Multiemployer Plans which are then in
reorganization or being terminated have been or will be increased over the
amounts contributed to such Multiemployer Plans for the respective plan years
which include the Closing Date by an amount that would reasonably be expected to
result in a Material Adverse Effect;

 

(n)                              a Change in Control shall occur;

 

(o)                              if any Guaranty of a Subsidiary is required to
be in effect pursuant to Section 5.09 or Section 5.10 and prior to the release
of such Guaranty pursuant to Section 9.19, (i) such Guaranty for any reason is
not a legal, valid, binding and enforceable obligation of such Guarantor party
thereto for more than five (5) days or (ii) such Guarantor shall so state in
writing that such Guaranty for any reason is not a legal, valid, binding and
enforceable obligation of such Guarantor; or

 

(p)                              during any Secured Period, the Collateral
Documents after delivery thereof shall for any reason, except to the extent
permitted by the terms thereof, cease to be in full force and effect and valid,
binding and enforceable in accordance with their terms against any Loan Party
party thereto or shall be repudiated by any of them, or cease to create a valid
and perfected Lien of the priority required thereby on any Collateral purported
to be covered thereby, except to the extent permitted by the terms of this
Agreement, or any Loan Party shall so state in writing;

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent at the request of
the Required Lenders shall, by notice to the Borrower, take any of the following
actions, at the same or different times: (i) terminate the Aggregate Commitments
and Letter of Credit Commitments, and thereupon the Aggregate Commitments and
the Letter of Credit Commitments shall terminate immediately, (ii) declare the
Loans owed by the Borrower as to which an Event of Default has occurred and is
continuing to be due and payable in

 

--------------------------------------------------------------------------------


 

whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
clause (g) or (h) of this Article, the obligations of each Lender to make Loans
to the Borrower, and of each Issuing Bank to issue a Letter of Credit for or on
behalf of the Borrower shall be automatically terminated and the principal of
the Loans of then outstanding, together with accrued interest thereon and all
fees and other obligations owed by the Borrower shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower, and (iii) exercise on behalf of
itself, the Lenders and the Issuing Banks all rights and remedies available to
it, the Lenders and the Issuing Banks under the Loan Documents, including the
rights under Section 2.06(k)(i).

 

ARTICLE VIII

 

THE ADMINISTRATIVE AGENT

 

Section 8.01               Appointment and Authority. Each Lender Party hereby
irrevocably appoints Wells Fargo Bank, National Association to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent and the Lender Parties, and neither the Borrower nor
any Guarantor shall have any rights as a third party beneficiary of any of such
provisions.

 

Section 8.02               Administrative Agent Individually.

 

(a)                               The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender
Party as any other Lender Party and may exercise the same as though it were not
the Administrative Agent and the term “Lender Party” or “Lender Parties” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lender Parties.

 

(b)                              Each Lender Party understands that the Person
serving as Administrative Agent, acting in its individual capacity, and its
Affiliates (collectively, the “Agent’s Group”) are engaged in a wide range of
financial services and businesses (including investment management, financing,
securities trading, corporate and investment banking and research) (such
services and businesses are collectively referred to in this Article VIII as
“Activities”) and may engage in the Activities with or on behalf of one or more
of the Borrower or its respective Affiliates. Furthermore, the Agent’s Group
may, in undertaking the Activities, engage in trading in financial

 

--------------------------------------------------------------------------------


 

products or undertake other investment businesses for its own account or on
behalf of others (including the Borrower and its Affiliates and including
holding, for its own account or on behalf of others, equity, debt and similar
positions in the Borrower or its respective Affiliates), including trading in or
holding long, short or derivative positions in securities, loans or other
financial products of one or more of the Borrower or its Affiliates. Each Lender
Party understands and agrees that in engaging in the Activities, the Agent’s
Group may receive or otherwise obtain information concerning the Borrower or its
Affiliates (including information concerning the ability of the Borrower to
perform its obligations hereunder and under the other Loan Documents) which
information may not be available to any of the Lender Parties that are not
members of the Agent’s Group. None of the Administrative Agent nor any member of
the Agent’s Group shall have any duty to disclose to any Lender Party or use on
behalf of the Lender Parties, and shall not be liable for the failure to so
disclose or use, any information whatsoever about or derived from the Activities
or otherwise (including any information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of the
Borrower or any Affiliate thereof) or to account for any revenue or profits
obtained in connection with the Activities, except that the Administrative Agent
shall deliver or otherwise make available to each Lender Party such documents as
are expressly required by any Loan Document to be transmitted by the
Administrative Agent to the Lender Parties.

 

(c)                               Each Lender Party further understands that
there may be situations where members of the Agent’s Group or their respective
customers (including the Borrower and its Affiliates) either now have or may in
the future have interests or take actions that may conflict with the interests
of any one or more of the Lender Parties (including the interests of the Lender
Parties hereunder and under the other Loan Documents). Each Lender Party agrees
that no member of the Agent’s Group is or shall be required to restrict its
activities as a result of the Person serving as Administrative Agent being a
member of the Agent’s Group, and that each member of the Agent’s Group may
undertake any Activities without further consultation with or notification to
any Lender Party. None of (i) this Agreement nor any other Loan Document,
(ii) the receipt by the Agent’s Group of information (including Information)
concerning the Borrower or its Affiliates (including information concerning the
ability of the Borrower to perform its obligations hereunder and under the other
Loan Documents) nor (iii) any other matter shall give rise to any fiduciary,
equitable or contractual duties (including without limitation any duty of trust
or confidence) owing by the Administrative Agent or any member of the Agent’s
Group to any Lender Party including any such duty that would prevent or restrict
the Agent’s Group from acting on behalf of customers (including the Borrower or
its Affiliates) or for its own account.

 

Section 8.03               Duties of Administrative Agent; Exculpatory
Provisions.

 

(a)                               The Administrative Agent’s duties hereunder
and under the other Loan Documents are solely ministerial and administrative in
nature and the Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, but shall be required to act or refrain from acting (and shall be fully
protected in so acting or refraining from acting) upon the written direction of
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the

 

--------------------------------------------------------------------------------


 

opinion of its counsel, may expose the Administrative Agent or any of its
Affiliates to liability or that is contrary to any Loan Document or applicable
law.

 

(b)                              The Administrative Agent shall not be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Section 9.03 or
Article VII) or (ii) in the absence of its own gross negligence or willful
misconduct, as determined by a court of competent jurisdiction in a final
non-appealable judgment. The Administrative Agent shall be deemed not to have
knowledge of any Default or the event or events that give or may give rise to
any Default unless and until the Borrower or any Lender Party shall have given
notice to the Administrative Agent describing such Default and such event or
events.

 

(c)                               Neither the Administrative Agent nor any
member of the Agent’s Group shall be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty, representation or other
information made or supplied in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith or the adequacy, accuracy and/or completeness of the information
contained therein, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than (but subject to the foregoing
clause (ii)) to confirm receipt of items expressly required to be delivered to
the Administrative Agent.

 

(d)                             Nothing in this Agreement or any other Loan
Document shall require the Administrative Agent or any of its Related Parties to
carry out any “know your customer” or other checks in relation to any person on
behalf of any Lender Party and each Lender Party confirms to the Administrative
Agent that it is solely responsible for any such checks it is required to carry
out and that it may not rely on any statement in relation to such checks made by
the Administrative Agent or any of its Related Parties.

 

Section 8.04               Reliance by Administrative Agent. The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender
Party, the Administrative Agent may presume that such condition is satisfactory
to such Lender Party unless an officer of the Administrative Agent responsible
for the transactions contemplated hereby shall have received notice to the
contrary from such Lender Party prior to the making of such Loan or the issuance
of such Letter of Credit, and in the case of a Borrowing, such Lender Party
shall not have made available to the Administrative Agent such Lender Party’s
ratable portion of such

 

--------------------------------------------------------------------------------


 

Borrowing. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

Section 8.05               Delegation of Duties. The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub agents
appointed by the Administrative Agent. The Administrative Agent and any such sub
agent may perform any and all of its duties and exercise its rights and powers
by or through their respective Related Parties. Each such sub agent and the
Related Parties of the Administrative Agent and each such sub agent shall be
entitled to the benefits of all provisions of this Article VIII and Section 9.04
(as though such sub-agents were the “Administrative Agent” under the Loan
Documents) as if set forth in full herein with respect thereto.

 

Section 8.06               Resignation of Administrative Agent. The
Administrative Agent may at any time give notice of its resignation to the
Lender Parties and the Borrower (such notice not to be effective until 30 days
have lapsed). Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, unless an Event of Default under subsection (a),
(g) or (h) of Article VIII has occurred and is continuing, with the consent of
the Borrower, to appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (such 30-day period, the “Lender Party Appointment Period”), then
the retiring Administrative Agent may on behalf of the Lender Parties, appoint a
successor Administrative Agent meeting the qualifications set forth above. In
addition and without any obligation on the part of the retiring Administrative
Agent to appoint, on behalf of the Lender Parties, a successor Administrative
Agent, the retiring Administrative Agent may at any time upon or after the end
of the Lender Party Appointment Period notify the Borrower and the Lender
Parties that no qualifying Person has accepted appointment as successor
Administrative Agent and the effective date of such retiring Administrative
Agent’s resignation which effective date shall be no earlier than three business
days after the date of such notice. Upon the resignation effective date
established in such notice and regardless of whether a successor Administrative
Agent has been appointed and accepted such appointment, the retiring
Administrative Agent’s resignation shall nonetheless become effective and
(i) the retiring Administrative Agent shall be discharged from its duties and
obligations as Administrative Agent hereunder and under the other Loan Documents
and (ii) all payments, communications and determinations provided to be made by,
to or through the Administrative Agent shall instead be made by or to each
Lender Party directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties as Administrative Agent of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations as Administrative Agent hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this paragraph). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 9.04 shall continue in

 

--------------------------------------------------------------------------------


 

effect for the benefit of such retiring Administrative Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent. Anything herein to the contrary notwithstanding, if at any
time the Required Lenders determine that the Person serving as Administrative
Agent is (without taking into account any provision in the definition of
“Defaulting Lender” requiring notice from the Administrative Agent or any other
party) a Defaulting Lender, the Required Lenders (determined after giving effect
to Section 9.03) may by notice to the Borrower and such Person remove such
Person as Administrative Agent and, in with the consent of the Borrower, appoint
a replacement Administrative Agent hereunder. Such removal will, to the fullest
extent permitted by applicable law, be effective on the earlier of (i) the date
a replacement Administrative Agent is appointed and (ii) the date 30 days after
the giving of such notice by the Required Lenders (regardless of whether a
replacement Administrative Agent has been appointed).

 

Section 8.07               Non-Reliance on Administrative Agent and Other Lender
Parties.

 

(a)                               Each Lender Party confirms to the
Administrative Agent, each other Lender Party and each of their respective
Related Parties that it (i) possesses (individually or through its Related
Parties) such knowledge and experience in financial and business matters that it
is capable, without reliance on the Administrative Agent, any other Lender Party
or any of their respective Related Parties, of evaluating the merits and risks
(including tax, legal, regulatory, credit, accounting and other financial
matters) of (x) entering into this Agreement, (y) making Loans and other
extensions of credit hereunder and under the other Loan Documents and (z) taking
or not taking actions hereunder and thereunder, (ii) is financially able to bear
such risks and (iii) has determined that entering into this Agreement and making
Loans and other extensions of credit hereunder and under the other Loan
Documents is suitable and appropriate for it.

 

(b)                              Each Lender Party acknowledges that (i) it is
solely responsible for making its own independent appraisal and investigation of
all risks arising under or in connection with this Agreement and the other Loan
Documents, (ii) it has, independently and without reliance upon the
Administrative Agent, any other Lender Party or any of their respective Related
Parties, made its own appraisal and investigation of all risks associated with,
and its own credit analysis and decision to enter into, this Agreement based on
such documents and information as it has deemed appropriate and (iii) it will,
independently and without reliance upon the Administrative Agent, any other
Lender Party or any of their respective Related Parties, continue to be solely
responsible for making its own appraisal and investigation of all risks arising
under or in connection with, and its own credit analysis and decision to take or
not take action under, this Agreement and the other Loan Documents based on such
documents and information as it shall from time to time deem appropriate, which
may include, in each case:

 

(i)                                  the financial condition, status and
capitalization of the Borrower;

 

(ii)                              the legality, validity, effectiveness,
adequacy or enforceability of this Agreement and each other Loan Document and
any other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Loan Document;

 

--------------------------------------------------------------------------------


 

(iii)       determining compliance or non-compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit and the
form and substance of all evidence delivered in connection with establishing the
satisfaction of each such condition;

 

(iv)       the adequacy, accuracy and/or completeness of any information
delivered by the Administrative Agent, any other Lender Party or by any of their
respective Related Parties under or in connection with this Agreement or any
other Loan Document, the transactions contemplated hereby and thereby or any
other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Loan Document.

 

Section 8.08    No Other Duties, etc.. Anything herein to the contrary
notwithstanding, none of the Persons acting as Joint Book Managers, Joint Lead
Arrangers, Syndication Agent or Documentation Agents listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or as a Lender Party hereunder.

 

Section 8.09    Trust Indenture Act. In the event that Wells Fargo Bank,
National Association or any of its Affiliates shall be or become an indenture
trustee under the Trust Indenture Act of 1939 (as amended, the “Trust Indenture
Act”) in respect of any securities issued or guaranteed by the Borrower or any
Guarantor, the parties hereto acknowledge and agree that any payment or property
received in satisfaction of or in respect of any obligation of the Borrower or
such Guarantor hereunder or under any other Loan Document by or on behalf of
Wells Fargo Bank, National Association in its capacity as the Administrative
Agent for the benefit of any Lender under any Loan Document (other than Wells
Fargo Bank, National Association or an Affiliate of Wells Fargo Bank, National
Association) and which is applied in accordance with the Loan Documents shall be
deemed to be exempt from the requirements of Section 311 of the Trust Indenture
Act pursuant to Section 311(b)(3) of the Trust Indenture Act.

 

Section 8.10    Resignation of an Issuing Bank. If a Lender becomes, and during
the period it remains, a Defaulting Lender, and Commitments have not been fully
reallocated pursuant to Section 2.06(l), an Issuing Bank may, upon prior written
notice to the Borrower and the Administrative Agent, resign as an Issuing Bank
effective at the close of business New York time on a date specified in such
notice; provided, that such resignation by an Issuing Bank will have no effect
on the validity or enforceability of any Letter of Credit then outstanding or on
the obligations of the Borrower or any Lender under this Agreement with respect
to any such outstanding Letter of Credit or otherwise to such Issuing Bank.

 

Section 8.11    Secured Hedging Agreements and Secured Treasury Management
Agreements. No Secured Treasury Management Counterparty or Secured Hedging
Counterparty that obtains the benefits of any Collateral by virtue of the
provisions hereof or of any Collateral Document shall have any right to notice
of any action or to consent to, direct or object to any action hereunder or
under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents. Notwithstanding any other provision of this Article VIII to
the contrary, the Administrative Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Secured Treasury Management Agreements and Secured Hedging Agreements,
unless a Collateral Trigger

 

--------------------------------------------------------------------------------


 

Period is in effect and the Administrative Agent has received written notice of
such Secured Treasury Management Agreements and Secured Hedging Agreements,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Secured Treasury Management Counterparty or Secured
Hedging Counterparty, as the case may be, and then only to the extent provided
in Section 7.09 of the Guaranty and Collateral Agreement. No Lender or any
Affiliate of a Lender shall have any voting rights under any Loan Document as a
result of the existence of obligations owed to it under any such Secured Hedging
Agreements or Secured Treasury Management Agreements. Each Lender, on behalf of
itself and its Affiliates who are Secured Hedging Counterparties, and each
Secured Hedging Counterparty, by accepting the benefits of the Collateral,
hereby agrees that the Loan Parties may grant security interests, covering all
rights of the Loan Parties in Hedging Agreements with any Lender or Secured
Hedging Counterparty, to the Administrative Agent under the Collateral Documents
to secure the General Secured Obligations, notwithstanding any restriction on
such security interests under any Hedging Agreement.

 

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.01    Notices.

 

(a)        Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices, demands, requests, consents and
other communications provided for in this Agreement shall be given in writing,
or by any telecommunication device capable of creating a written record
(including electronic mail), and addressed to the party to be notified as
follows:

 

(i)         if to the Borrower or any other Borrower, to it at WPX Energy, Inc.,
3500 One Williams Center, Tulsa, Oklahoma 74172, Attention of Chief Financial
Officer (fax number (539) 573-0026);

 

(ii)        if to the Administrative Agent, to Wells Fargo Bank, National
Association, 1525 W WT Harris Blvd., Charlotte, NC 28262 (fax number:
704-715-0017; email address: agencyservices.requests@wellsfargo.com), Attention:
WPX Energy, Inc. Portfolio Manager with a copy to Wells Fargo Bank, National
Association, 1445 Ross Avenue, Suite 4500, Dallas, TX 75202 (fax number
214-721-8215), Attention: Matthew W. Coleman;

 

(iii)       if to the Swingline Lender, to Wells Fargo Bank, National
Association, 1525 W WT Harris Blvd., Charlotte, NC 28262 (fax number:
704-715-0017; email address: agencyservices.requests@wellsfargo.com), Attention:
WPX Energy, Inc. Portfolio Manager;

 

(iv)       if to any Issuing Bank, to it at its address (or fax number) set
forth in Schedule 2.01; and

 

(v)        if to any other Lender Party, to it at its address (or fax number)
set forth in its Administrative Questionnaire;

 

--------------------------------------------------------------------------------


 

(vi)       or at such other address as shall be notified in writing (x) in the
case of the Borrower and the Administrative Agent, to the other parties and
(y) in the case of all other parties, to the Borrower and the Administrative
Agent.

 

(b)        All notices, demands, requests, consents and other communications
described in clause (a) shall be effective (i) if delivered by hand, including
any overnight courier service, upon personal delivery, (ii) if delivered by
mail, when deposited in the mails, (iii) if delivered by posting to an Approved
Electronic Platform, an Internet website or a similar telecommunication device
requiring that a user have prior access to such Approved Electronic Platform,
website or other device (to the extent permitted by Section 9.02 to be delivered
thereunder), when such notice, demand, request, consent and other communication
shall have been made generally available on such Approved Electronic
Platform, Internet website or similar device to the class of Person being
notified (regardless of whether any such Person must accomplish, and whether or
not any such Person shall have accomplished, any action prior to obtaining
access to such items, including registration, disclosure of contact information,
compliance with a standard user agreement or undertaking a duty of
confidentiality) and such Person has been notified in respect of such posting
that a communication has been posted to the Approved Electronic Platform and
(iv) if delivered by electronic mail or any other telecommunications device,
when transmitted to an electronic mail address (or by another means of
electronic delivery) as provided in clause (a) so long as actually transmitted
during the recipient’s normal business hours (and on the next subsequent
Business Day if transmitted after such recipient’s normal business hours);
provided, however, that notices and communications to the Administrative Agent
pursuant to Article II or Article VIII) shall not be effective until received by
the Administrative Agent.

 

(c)        Notwithstanding clauses (a) and (b) (unless the Administrative Agent
requests that the provisions of clause (a) and (b) be followed) and any other
provision in this Agreement or any other Loan Document providing for the
delivery of any Approved Electronic Communication by any other means, the
Borrower shall deliver all Approved Electronic Communications to the
Administrative Agent by properly transmitting such Approved Electronic
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to agencyservices.requests@wellsfargo.com or such other
electronic mail address (or similar means of electronic delivery) as the
Administrative Agent may notify to the Borrower. Nothing in this
clause (c) shall prejudice the right of the Administrative Agent or any Lender
Party to deliver any Approved Electronic Communication to the Borrower in any
manner authorized in this Agreement or to request that the Borrower effect
delivery in such manner.

 

Section 9.02    Posting of Approved Electronic Communications.

 

(a)        Each of the Lender Parties and the Borrower agree that the
Administrative Agent may, but shall not be obligated to, make the Approved
Electronic Communications available to the Lender Parties by posting such
Approved Electronic Communications on IntraLinksTM or a substantially similar
electronic platform chosen by the Administrative Agent to be its electronic
transmission system (the “Approved Electronic Platform”).

 

(b)        Although the Approved Electronic Platform and its primary web portal
are secured with generally-applicable security procedures and policies
implemented or modified by the Administrative Agent from time to time
(including, as of the Closing Date, a dual firewall and

 

--------------------------------------------------------------------------------


 

a User ID/Password Authorization System) and the Approved Electronic Platform is
secured through a single-user-per-deal authorization method whereby each user
may access the Approved Electronic Platform only on a deal-by-deal basis, each
of the Lender Parties and the Borrower acknowledges and agrees that the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution. In consideration for the convenience and other benefits afforded
by such distribution and for the other consideration provided hereunder, the
receipt and sufficiency of which are hereby acknowledged, each of the Lender
Parties and the Borrower hereby approves distribution of the Approved Electronic
Communications through the Approved Electronic Platform and understands and
assumes the risks of such distribution.

 

(c)        THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC
COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE
ADMINISTRATIVE AGENT NOR ANY OTHER MEMBER OF THE AGENT’S GROUP WARRANT THE
ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS OR
THE APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS ANY LIABILITY FOR
ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN
CONNECTION WITH THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM.

 

(d)       Each of the Lender Parties and the Borrower agree that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Approved Electronic Communications on the
Approved Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.

 

Section 9.03    Waivers; Amendments.

 

(a)        No failure or delay by the Administrative Agent, any Issuing Bank,
the Swingline Lender or any Lender in exercising any right or power hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks, the Swingline
Lender and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document, or consent to any departure by the Borrower therefrom, shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the

 

--------------------------------------------------------------------------------


 

Administrative Agent, any Lender, the Swingline Lender or any Issuing Bank may
have had notice or knowledge of such Default at the time.

 

(b)        None of this Agreement, any other Loan Document or any provision
hereof or thereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders or by the Borrower and the Administrative Agent with the consent of the
Required Lenders; provided that no such agreement shall (i) increase or extend
the Commitment, Elected Commitment or the Maximum Credit Amount of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby, (iii) postpone the scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change any provision in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change Section 7.09 of the Guaranty and
Collateral Agreement, without the written consent of each Lender adversely
affected thereby, (vi) change Section 2.10(d)(iii) in any manner that would
decrease the number or percentage of Lenders required for any approval
thereunder, without the written consent of each Lender, (vii) change any of the
provisions of this Section or the definition of “Required Lenders” or
“Supermajority Lenders” or any other provision hereof (other than
Section 2.10(d)(iii)) specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender,
(viii) release all or substantially all of the Collateral (other than as
authorized by Section 9.19(b)(i)-(iii)) or reduce the percentage set forth in
Section 5.10 to less than 85%, without the written consent of each Lender, or
(ix) release all or substantially all of the value of the Guaranties of the
Guarantors (other than as authorized by Section 9.19(a)), without the written
consent of each Lender; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent, any
Issuing Bank or the Swingline Lender hereunder without the prior written consent
of the Administrative Agent, such Issuing Bank or the Swingline Lender, as the
case may be. Except as provided herein, during such period as a Lender is a
Defaulting Lender, to the fullest extent permitted by applicable law, such
Lender will not be entitled to vote in respect of amendments and waivers
hereunder and the Commitment and the outstanding Loans or other extensions of
credit of such Lender hereunder will not be taken into account in determining
whether the Required Lenders or all of the Lenders, as required, have approved
any such amendment or waiver (and the definition of “Required Lenders” and
“Supermajority Lenders” will automatically be deemed modified accordingly for
the duration of such period); provided, that any such amendment or waiver
referred to in clauses (i) through (ix) or the proviso above or that would alter
the terms of this proviso shall require the consent of such Defaulting Lender to
the extent such Defaulting Lender is affected thereby.

 

Section 9.04    Expenses; Indemnity; Damage Waiver.

 

(a)        (i) The Borrower agrees to pay, within 30 days of receipt by the
Borrower of request therefor, all reasonable out-of-pocket costs and expenses of
the Joint Lead Arrangers, the Administrative Agent and the Issuing Banks in
connection with the syndication, preparation,

 

--------------------------------------------------------------------------------


 

execution, delivery, administration, modification and amendment of this
Agreement, the Letters of Credit, the Notes, or any other Loan Document and the
other documents to be delivered under this Agreement, including the reasonable
fees and out-of-pocket expenses of Vinson & Elkins L.L.P., counsel for the
Administrative Agent, with respect thereto and with respect to advising the
Administrative Agent as to its rights and responsibilities under this Agreement,
the Notes and any other Loan Document and the reasonable costs and expenses of
the Issuing Banks in connection with any Letter of Credit, and (ii) the Borrower
agrees to pay, on demand all costs and expenses, if any (including reasonable
counsel fees and out-of-pocket expenses), of the Administrative Agent, the
Issuing Banks, the Swingline Lender and each Lender in connection with the
enforcement (after the occurrence and during the continuance of an Event of
Default and whether through negotiations (including formal workouts or
restructurings), legal proceedings or otherwise) against the Borrower of any
Loan Document.

 

(b)        The Borrower agrees, to the fullest extent permitted by law, to
indemnify and hold harmless the Administrative Agent, the Issuing Banks, the
Swingline Lender, the Joint Lead Arrangers, each Lender (other than any
Defaulting Lender) and each Related Party of any of the foregoing Persons (the
“Indemnified Parties”) from and against any and all claims, damages, losses,
liabilities, costs, penalties, fees and expenses (including reasonable fees and
disbursements of counsel) of any kind or nature whatsoever for which any of them
may become liable or which may be incurred by or asserted against any of the
Indemnified Parties (other than claims and related damages, losses, liabilities,
costs, penalties, fees and expenses made by one Lender (or its successors or
assignees) against another Lender) arising out of, related to or in connection
with (i) any Loan Document or any other document or instrument delivered in
connection herewith, (ii) any violation by the Borrower or any Subsidiary
thereof of any Environmental Law or any other law, rule, regulation or order,
(iii) any Loan, any Letter of Credit or the use or proposed use of the proceeds
of any Loan or Letter of Credit, (iv) any of the Aggregate Commitments, (v) any
transaction in which any proceeds of any Letter of Credit or Loan are applied or
(vi) any investigation, litigation or proceeding, whether or not any of the
Indemnified Parties is a party thereto, related to or in connection with any of
the foregoing or any Loan Document (EXPRESSLY INCLUDING ANY SUCH CLAIM, DAMAGE,
LOSS, LIABILITY, COST, PENALTY, FEE OR EXPENSE ATTRIBUTABLE TO THE ORDINARY,
SOLE OR CONTRIBUTORY NEGLIGENCE OF SUCH INDEMNIFIED PARTY, BUT EXCLUDING ANY
SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST, PENALTY, FEE OR EXPENSE SOUGHT TO BE
RECOVERED BY ANY INDEMNIFIED PARTY TO THE EXTENT SUCH CLAIM, DAMAGE, LOSS,
LIABILITY, COST, PENALTY, FEE OR EXPENSE IS DETERMINED BY A COURT OF COMPETENT
JURISDICTION IN A FINAL, NON-APPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNIFIED PARTY). IT IS THE INTENT OF
THE PARTIES HERETO THAT EACH INDEMNIFIED PARTY SHALL, TO THE EXTENT PROVIDED IN
THIS SECTION 9.04(b), BE INDEMNIFIED FOR ITS OWN ORDINARY, SOLE OR CONTRIBUTORY
NEGLIGENCE.

 

(c)        To the extent that the Borrower fails to pay any amount required to
be paid by it to the Administrative Agent, any Issuing Bank, the Swingline
Lender or the Joint Lead Arrangers under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent, the Joint Lead
Arrangers, the applicable Issuing Bank or the Swingline

 

--------------------------------------------------------------------------------


 

Lender, as the case may be, such Lender’s Applicable Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability, cost, penalty, fee or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Joint Lead Arrangers, such Issuing Bank or the
Swingline Lender in its capacity as such.

 

(d)       To the fullest extent permitted by applicable law, no party shall
assert, and each party hereby waives, any claim against any other party or any
Indemnified Party, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof; provided,
however, that the foregoing limitation shall not be deemed to impair or affect
the indemnification obligations of the Borrower under the Loan Documents. No
Indemnified Party referred to in paragraph (b) above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

 

(e)        All amounts due under this Section shall be payable not later than 30
days after written demand therefor, such demand to be in reasonable detail
setting forth the basis for and method of calculation of such amounts.

 

Section 9.05    Successors and Assigns.

 

(a)        Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
paragraph (b) of this Section, (ii) by way of participation in accordance with
the provisions of paragraph (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)        Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

--------------------------------------------------------------------------------


 

(i)         Minimum Amounts.

 

(A)       in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

 

(B)       in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000 and shall be an integral multiple of
$1,000,000, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed).

 

(ii)        Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.

 

(iii)       Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:

 

(A)       the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;

 

(B)       the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments if such
assignment is to a Person that is not a Lender with a Commitment, an Affiliate
of such Lender or an Approved Fund with respect to such Lender; and

 

(C)       the consent of the Issuing Banks (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).

 

(iv)       Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500, and the assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(v)        No Assignment to Borrower. No such assignment shall be made to the
Borrower or the Borrower’s Affiliates or Subsidiaries.

 

--------------------------------------------------------------------------------


 

(vi)       No Assignment to Natural Persons or a Defaulting Lender. No such
assignment shall be made to a natural person or a Defaulting Lender.

 

(vii)      Applicable Percentage.  The percentage of the Maximum Credit Amount
and of the Elected Commitment assigned are equal.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.16, 2.18 and 9.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

 

(c)        Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, the Maximum Credit Amount and Elected
Commitments of, and principal amounts of the Loans owing to (and stated interest
on), each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent, the Issuing Banks and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrower and
any Lender Party as to its own Commitments and amounts owing to it, at any
reasonable time and from time to time upon reasonable prior notice. Upon its
receipt of an executed Assignment and Acceptance, together with any Note subject
to such assignment, and the payment of any processing and registration fee, the
Administrative Agent shall (i) accept such Assignment and Acceptance,
(ii) record the information contained therein in the Register and (iii) give
prompt notice thereof to the parties thereto.

 

(d)       Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Lenders
and the Issuing Banks shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.

 

--------------------------------------------------------------------------------


 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 9.03(b) that
affects such Participant. Subject to paragraph (e) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.16,
and 2.18 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section (it being understood the
Tax documentation required under Section 2.18(f) shall be delivered to the
participating Lender). To the fullest extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.09 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.19(c) as
though it were a Lender.

 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(e)                               Limitations upon Participant Rights. A
Participant shall not be entitled to receive any greater payment under
Sections 2.16 or 2.18 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.18 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.18(f) as
though it were a Lender.

 

(f)                                Certain Pledges. Any Lender may at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank or any central bank
having jurisdiction over such Lender; provided that no such pledge or assignment
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee or assignee for such Lender as a party hereto.

 

Section 9.06               Survival. All covenants, agreements, representations
and warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or

 

--------------------------------------------------------------------------------


 

pursuant to this Agreement shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of this
Agreement and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf,
and shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Aggregate Commitments have not expired or terminated. The
provisions of Sections 2.16, 2.17, 2.18 and 9.04 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Aggregate Commitments or the
termination of this Agreement or any provision hereof.

 

Section 9.07               Counterparts; Integration; Effectiveness.  This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement and
any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective on the Closing Date, and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or pdf shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

Section 9.08               Severability. Any provision of this Agreement held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

Section 9.09               Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender Party is hereby authorized at any time
and from time to time, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender Party to or
for the credit or the account of the Borrower or any Guarantor against any and
all of the obligations of the Borrower or any Guarantor now or hereafter
existing under this Agreement or any other Loan Document to such Lender Party,
irrespective of whether or not such obligations of the Borrower or any Guarantor
may be owed to a branch or office of such Lender Party different from the branch
or office holding such deposit or obligated on such indebtedness, provided that
demand has been made to the Borrower for payment of such obligations. The rights
of each Lender Party under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender Party may have.
Each Lender Party agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.

 

--------------------------------------------------------------------------------


 

Section 9.10               Governing Law; Jurisdiction; Consent to Service of
Process.

 

(a)                               This Agreement shall be construed in
accordance with and governed by the law of the State of New York.

 

(b)                              The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding shall be heard and determined in such New York State or, to the
fullest extent permitted by law, in such federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, any Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its respective properties in the courts of any
jurisdiction.

 

(c)                               The Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in paragraph (b) of this Section. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(d)                             The Borrower hereby irrevocably consents to
service of process by certified mail to its registered agent for service of
process as listed on the website for the Delaware Secretary of State or, if such
information is not available on such website, the Borrower irrevocably consents
to service of process in the manner provided for notices in Section 9.01.
Subject to the immediately preceding sentence in the case of the Borrower, each
party to this Agreement irrevocably consents to service of process in the manner
provided for notices in Section 9.01. Nothing in this Agreement will affect the
right of any party to this Agreement to serve process in any other manner
permitted by law.

 

Section 9.11               WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

--------------------------------------------------------------------------------


 

Section 9.12               Headings. Article and Section headings and the Table
of Contents used herein are for convenience of reference only, are not part of
this Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 9.13               Confidentiality. Each of the Administrative Agent and
the Lender Parties agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Related
Parties (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential) to the extent used in connection with the
administration of this Agreement, (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) during the existence
of an Event of Default, in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
party (or its managers, administrators, trustees, partners, directors, officers,
employees, agents, advisors and other representatives) to any swap, derivative
or other similar transaction under which payments are to be made by reference to
the Borrower and its respective obligations, this Agreement or payments
hereunder, (iii) any rating agency, (iv) the CUSIP Service Bureau or any similar
organization or (v) any assignee in connection with any pledges permitted by
Section 9.05(f), (g) with the consent of the Borrower, or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender
Party or any of their respective Affiliates on a nonconfidential basis from a
source other than the Borrower.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender Party on
a nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 

Section 9.14               Treatment of Information.

 

(a)                               Certain of the Lenders may enter into this
Agreement and take or not take action hereunder or under the other Loan
Documents on the basis of information that may contain material non-public
information with respect to the Borrower or its securities (such material
non-public information, “Restricting Information”). Other Lenders may enter into
this Agreement and take or not take action hereunder or under the other Loan
Documents on the basis of information that does not contain Restricting
Information. Each Lender Party acknowledges that United States federal and state
securities laws prohibit any person from purchasing or selling securities on the
basis of material, non-public information concerning such issuer of such
securities

 

--------------------------------------------------------------------------------


 

or, subject to certain limited exceptions, from communicating such information
to any other Person. Neither the Administrative Agent nor any of its Related
Parties nor the Borrower nor any of its Related Parties, shall, by making any
Communications (including Restricting Information) available to a Lender Party,
by participating in any conversations or other interactions with a Lender Party
or otherwise, make or be deemed to make any statement with regard to or
otherwise warrant that any such information or Communication does or does not
contain Restricting Information (except with respect to the Borrower and its
Related Parties, pursuant to Section 9.14(b)), nor shall the Administrative
Agent or any of its Related Parties nor the Borrower nor any of its Related
Parties be responsible or liable in any way for any decision a Lender Party may
make to limit or to not limit its access to Restricting Information. In
particular, none of the Administrative Agent nor any of its Related Parties nor
the Borrower nor any of its Related Parties (i) shall have, and the
Administrative Agent, on behalf of itself and each of its Related Parties,
hereby disclaims, any duty to ascertain or inquire as to whether or not a Lender
Party has or has not limited its access to Restricting Information, such Lender
Party’s policies or procedures regarding the safeguarding of material, nonpublic
information or such Lender Party’s compliance with applicable laws related
thereto or (ii) shall have, or incur, any liability to the Borrower or Lender
Party or any of their respective Related Parties arising out of or relating to
the Administrative Agent or any of its Related Parties providing or not
providing Restricting Information to any Lender Party.

 

(b)                              The Borrower agrees that (i) all Communications
it provides to the Administrative Agent intended for delivery to the Lender
Parties whether by posting to the Approved Electronic Platform or otherwise
shall be clearly and conspicuously marked “PUBLIC” if such Communications do not
contain Restricting Information which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof, (ii) by marking
Communications “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent and the Lender Parties to treat such Communications as
either publicly available information or not material information (although, in
this latter case, such Communications may contain sensitive business information
and, therefore, remain subject to the confidentiality undertakings of
Section 9.14) with respect to the Borrower or its securities for purposes of
United States federal and state securities laws, (iii) all Communications marked
“PUBLIC” may be delivered to all Lender Parties and may be made available
through a portion of the Approved Electronic Platform designated “Public Side
Information,” and (iv) the Administrative Agent shall be entitled to treat any
Communications that are not marked “PUBLIC” as Restricting Information and may
post such Communications to a portion of the Approved Electronic Platform not
designated “Public Side Information.” Neither the Administrative Agent nor any
of its Affiliates shall be responsible for any statement or other designation by
the Borrower regarding whether a Communication contains or does not contain
material non-public information with respect to the Borrower or its securities
nor shall the Administrative Agent or any of its Affiliates incur any liability
to the Borrower, any Lender Party or any other Person for any action taken by
the Administrative Agent or any of its Affiliates based upon such statement or
designation, including any action as a result of which Restricting Information
is provided to a Lender Party that may decide not to take access to Restricting
Information. Nothing in this Section 9.14 shall modify or limit a Lender Party’s
obligations under Section 9.13 with regard to Communications and the maintenance
of the confidentiality of or other treatment of Information.

 

--------------------------------------------------------------------------------


 

(c)                               Each Lender Party acknowledges that
circumstances may arise that require it to refer to Communications that might
contain Restricting Information. Accordingly, each Lender Party agrees that it
will nominate at least one designee to receive Communications (including
Restricting Information) on its behalf and identify such designee (including
such designee’s contact information) on such Lender Party’s Administrative
Questionnaire. Each Lender Party agrees to notify the Administrative Agent from
time to time of such Lender Party’s designee’s e-mail address to which notice of
the availability of Restricting Information may be sent by electronic
transmission.

 

(d)                             Each Lender Party acknowledges that
Communications delivered hereunder and under the other Loan Documents may
contain Restricting Information and that such Communications are available to
all Lender Parties generally. Each Lender Party that elects not to take access
to Restricting Information does so voluntarily and, by such election,
acknowledges and agrees that the Administrative Agent and other Lender Parties
may have access to Restricting Information that is not available to such
electing Lender Party. None of the Administrative Agent nor any Lender Party
with access to Restricting Information shall have any duty to disclose such
Restricting Information to such electing Lender Party or to use such Restricting
Information on behalf of such electing Lender Party, and shall not be liable for
the failure to so disclose or use, such Restricting Information.

 

(e)                               The provisions of the foregoing clauses of
this Section 9.14 are designed to assist the Administrative Agent, the Lender
Parties and the Borrower, in complying with their respective contractual
obligations and applicable law in circumstances where certain Lender Parties
express a desire not to receive Restricting Information notwithstanding that
certain Communications hereunder or under the other Loan Documents or other
information provided to the Lender Parties hereunder or thereunder may contain
Restricting Information. Neither the Administrative Agent nor any of its Related
Parties warrants or makes any other statement with respect to the adequacy of
such provisions to achieve such purpose nor does the Administrative Agent or any
of its Related Parties warrant or make any other statement to the effect that
the Borrower’s or Lender Party’s adherence to such provisions will be sufficient
to ensure compliance by the Borrower or Lender Party with its contractual
obligations or its duties under applicable law in respect of Restricting
Information and each of the Lender Parties and the Borrower assumes the risks
associated therewith.

 

Section 9.15               Interest Rate Limitation. Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
(to the extent lawful) with interest thereon at the Federal Funds Effective Rate
to the date of repayment, shall have been received by such Lender.

 

--------------------------------------------------------------------------------


 

Section 9.16               No Waiver; Remedies. No failure on the part of any
Lender Party or the Administrative Agent to exercise, and no delay in
exercising, any right under this Agreement or any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right preclude any other or further exercise thereof or the exercise of any
other right. The remedies provided in this Agreement are cumulative and not
exclusive of any remedies provided by law.

 

Section 9.17               USA Patriot Act Notice. Each Lender Party and
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the PATRIOT Act, it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender Party or the Administrative Agent,
as applicable, to identify the Borrower in accordance with the PATRIOT Act. The
Borrower shall, following a request by the Administrative Agent or any Lender
Party, provide all documentation and other information that the Administrative
Agent or such Lender Party reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act.

 

Section 9.18               No Advisory or Fiduciary Responsibility. In
connection with all aspects of each transaction contemplated hereby, the
Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) the credit facility provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrower, on the one hand, and the Administrative Agent and the Lenders, on the
other hand, and the Borrower is capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, the Administrative Agent and the Lenders
are and have been acting solely as principals and are not the financial
advisors, agents or fiduciaries, for the Borrower or any of its Affiliates,
stockholders, creditors or employees or any other Person; (iii) the
Administrative Agent and the Lenders have not assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Borrower with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether the Administrative
Agent or any Lender advised or is currently advising the Borrower or any of its
Affiliates on other matters) and the Administrative Agent and the Lenders have
no obligation to the Borrower or any of their respective Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; (iv) the Administrative Agent, the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its respective Affiliates, and the Administrative Agent and the Lenders have no
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (v) the Administrative Agent and the Lenders have
not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and the Borrower has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate. The Borrower hereby
waives and releases, to

 

--------------------------------------------------------------------------------


 

the fullest extent permitted by law, any claims that it may have against the
Administrative Agent or the Lenders with respect to any breach or alleged breach
of agency (other than against the Administrative Agent acting in its
administrative capacity) or fiduciary duty; provided, however that it being
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

 

Section 9.19               Release of Guarantees and Liens.

 

(a)                               The Guaranty of a Guarantor shall be released
(i) in connection with any sale or other disposition not prohibited by this
Agreement of all of the properties or assets of such Guarantor (including by way
of merger or consolidation) to a Person that is not (either before or after
giving effect to such transaction) a Loan Party or a Subsidiary thereof (other
than an Excluded Subsidiary), (ii) in connection with any sale or other
disposition not prohibited by this Agreement of all of the Equity Interests of
such Guarantor to a Person that is not (either before or after giving effect to
such transaction) a Loan Party or a Subsidiary thereof (other than an Excluded
Subsidiary), (iii) upon termination of this Agreement, (iv) in the event such
Guarantor becomes an Excluded Subsidiary, (v) unless such Guarantor otherwise
guarantees Material Indebtedness, upon the occurrence of any Collateral Trigger
Termination Date or (vi) other than during a Collateral Trigger Period, at such
time as such Guarantor ceases to guaranty Material Indebtedness.

 

(b)                              The Lien on any Collateral or other property
granted to or held by the Administrative Agent for the benefit of the Secured
Parties under any Loan Document shall be released automatically and without
further action by any party (i) upon the occurrence of the applicable Collateral
Trigger Termination Date, (ii) upon the (A) termination of the Aggregate
Commitments, (B) expiration or termination of all Letters of Credit (other than
Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the applicable Issuing Bank) and (C) payment in full in
immediately available funds of all Secured Obligations (other than
(1) contingent indemnification obligations for which no claim has been made,
(2) obligations and liabilities under Secured Treasury Management Agreements and
(3) obligations and liabilities under Secured Hedging Agreements), (iii) in
connection with any sale or other disposition (including by way of merger or
consolidation) not prohibited by this Agreement of such property to a Person
that is not (either before or after giving effect to such transaction) a Loan
Party or a Subsidiary thereof (other than an Excluded Subsidiary), (iv) if
approved, authorized or ratified in writing in accordance with
Section 9.03(b) or (v) in respect of any Guarantor, upon the occurrence of any
termination or release event described in Section 9.19(a) applicable to such
Guarantor.

 

(c)                               For purposes of determining whether a
Subsidiary is an Immaterial Subsidiary and Excluded Subsidiary in connection
with clauses (a) and (b) above, such determination shall be made based upon the
Consolidated Net Worth of the Borrower as of the most recently ended fiscal
quarter and after giving pro forma effect to such sales and dispositions.

 

(d)                             In connection with any release pursuant to
clauses (a) or (b) above, the Administrative Agent shall promptly execute and
deliver to the relevant Loan Party, at such Loan

 

--------------------------------------------------------------------------------


 

Party’s expense, all documents that such Loan Party shall reasonably request to
evidence termination or release.

 

(e)                               No Secured Treasury Management Counterparty or
Secured Hedging Counterparty in its respective capacity as such shall have any
rights in connection with the management or release of any Collateral or Liens
or of the obligations of any Loan Party under this Agreement.

 

Section 9.20               Acknowledgement and Consent to Bail-In of EEA
Financial Institutions. Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                               the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                              the effects of any Bail-in Action on any such
liability, including, if applicable:

 

(i)                                  a reduction in full or in part or
cancellation of any such liability;

 

(ii)                              a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                          the variation of the terms of such liability in
connection with the exercise of the Write-Down and Conversion Powers of any EEA
Resolution Authority.

 

Section 9.21               Development Secured Obligations. Without limiting or
otherwise modifying anything set forth in any Collateral Document, it is the
Borrower’s intention to secure the Development Secured Obligations with only the
following: (a) oil, gas, coal and other mineral or timber properties owned or
leased by Loan Parties and (b) the products and proceeds (including insurance,
condemnation and eminent domain proceeds) of and accessions to, and contract or
other rights (including rights under insurance policies and product warranties)
derivative of or relating to, such oil, gas, coal and other mineral or timber
properties. This Section 9.21 is included herein solely to memorialize such
intention and shall not affect the Collateral or create any liability for any
Joint Lead Arranger or any Secured Party.

 

Section 9.22               Amendment and Restatement. The Borrower, the Lenders,
the Issuing Banks, the Swingline Lender and the Administrative Agent have agreed
that this Agreement is an amendment and restatement of the Existing Credit
Agreement in its entirety, and this Agreement is not a novation of the Existing
Credit Agreement.

 

--------------------------------------------------------------------------------


 

[Signature Pages to Follow]

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

Elected Commitments, Letter of Credit Commitment and Maximum Credit Amount

 

Name of Lender

Applicable
Percentage

Elected
Commitment

Letter of Credit
Commitment

Maximum
Credit Amount

Wells Fargo Bank, National Association

6.00000000%

$90,000,000.00

$70,000,000.00

$180,000,000.00

JPMorgan Chase Bank, N.A.

6.00000000%

$90,000,000.00

$70,000,000.00

$180,000,000.00

Bank of America, N.A.

6.00000000%

$90,000,000.00

 

$180,000,000.00

Barclays Bank PLC

6.00000000%

$90,000,000.00

 

$180,000,000.00

Citibank, N.A.

6.00000000%

$90,000,000.00

$15,000,000.00

$180,000,000.00

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

6.00000000%

$90,000,000.00

 

$180,000,000.00

Royal Bank of Canada

6.00000000%

$90,000,000.00

 

$180,000,000.00

The Toronto-Dominion Bank, New York Branch

6.00000000%

$90,000,000.00

 

$180,000,000.00

Compass Bank

4.46666667%

$67,000,000.00

 

$134,000,000.00

Credit Agricole Corporate and Investment Bank

4.46666667%

$67,000,000.00

$5,000,000.00

$134,000,000.00

The Bank of Nova Scotia, Houston Branch

4.46666667%

$67,000,000.00

$70,000,000.00

$134,000,000.00

U.S. Bank National Association

3.81666667%

$57,250,000.00

 

$114,500,000.00

 

--------------------------------------------------------------------------------


 

Name of Lender

Applicable
Percentage

Elected
Commitment

Letter of Credit
Commitment

Maximum
Credit Amount

Branch Banking and Trust Company

3.81666667%

$57,250,000.00

 

$114,500,000.00

Credit Suisse AG, Cayman Islands Branch

3.81666667%

$57,250,000.00

 

$114,500,000.00

Goldman Sachs Bank USA

3.81666667%

$57,250,000.00

 

$114,500,000.00

BOKF, N.A. dba Bank of Oklahoma

3.33333333%

$50,000,000.00

 

$100,000,000.00

ABN AMRO Capital USA LLC

3.33333333%

$50,000,000.00

 

$100,000,000.00

Capital One, National Association

3.33333333%

$50,000,000.00

 

$100,000,000.00

Canadian Imperial Bank of Commerce, New York Branch

3.33333333%

$50,000,000.00

 

$100,000,000.00

ING Capital LLC

3.33333333%

$50,000,000.00

 

$100,000,000.00

PNC Bank, National Association

3.33333333%

$50,000,000.00

 

$100,000,000.00

SunTrust Bank

3.33333333%

$50,000,000.00

 

$100,000,000.00

TOTAL

100.00%

$1,500,000,000

$230,000,000

$3,000,000,000

 

--------------------------------------------------------------------------------


 

Issuing Bank Contact Information for Notices

 

 

 

Wells Fargo Bank, National Association
1525 W WT Harris Boulevard
Charlotte, NC 28262
MAC D1109-019
Tel: (704) 427-4325
Fax: (704) 715-0017

 

With a copy to:

 

Wells Fargo Bank, National Association
1445 Ross Avenue, Suite 4500
Dallas, TX 75202
MAC T9216-451
Attention:  Matthew W. Coleman
Fax:  (214) 721-8215

 

JPMorgan Chase Bank, N.A.
10 S. Dearborn
Chicago, IL 60603
Tel:                        (855) 609-9959
Fax:                    (214) 307-6874

 

 

The Bank of Nova Scotia, Houston Branch
1 Queen Street E
2nd Floor
Toronto, ON
Canada M5C2W1
Tel:                        (416) 866-4225
Email: linda.holmes@scotiabank.com

 

Citibank, N.A.
1615 Brett Road, Building III
New Castle, DE 19720
Attn: GL Origination Ops
Tel:                        (302) 894-6010
Fax:                    (212) 994-0961
Email: global.loans.support@citi.com

 

--------------------------------------------------------------------------------


 

Credit Agricole Corporate and Investment Bank
1301 Avenue of the Americas
New York, NY 10019
Attention:  Tommaso Puglisi; George Krol

Tel:                        Tommaso Puglisi ((212) 261-7623);

George Krol ((212) 261-3255)

Email:       tommaso.puglisi@ca-cib.com;

george.krol@ca-cib.com

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.01

 

Existing Indebtedness

 

1.            None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.09

 

Investments, Loans, Advances and Guarantees

 

 

1.            Investments, loans, advances or guarantees consisting of, or made
into, joint ventures and Subsidiaries of the Borrower (whether directly or
indirectly owned).

2.            Performance guarantees in favor of the following parties:

ANADARKO ENERGY SERVICES COMPANY

ANAHAU ENERGY LLC

ARIZONA PUBLIC SERVICE COMPANY

ATMOS ENERGY MARKETING LLC

BANK OF AMERICA NA

BP CORPORATION NORTH AMERICA INC

CALPINE ENERGY SERVICES, LP

CARGILL INCORPORATED

CASTLETON COMMODITIES MERCHANT TRADING LP

CDM RESOURCE MANAGEMENT LLC

CHEVRON USA INC

CIMA ENERGY, LTD

CITIGROUP ENERGY INC

CONCORD ENERGY, LLC

CONOCOPHILLIPS COMPANY

DCP MIDSTREAM MARKETING LLC

DEVON GAS SERVICES LP

EDF TRADING NORTH AMERICA, LLC

ENBRIDGE MARKETING (U.S.) L.P.

ENCANA MARKETING (USA) INC

ENERGY AMERICA LLC

ENSTOR ENERGY SERVICES LLC

ETC MARKETING LTD

J ARON & COMPANY

JP MORGAN CHASE BANK, N.A.

MACQUARIE ENERGY LLC

MARATHON OIL COMPANY

MERRILL LYNCH COMMODITIES, INC.

MIECO INC

MITSUI & CO. ENERGY MARKETING AND SERVICES (USA), INC.

MORGAN STANLEY CAPITAL GROUP INC

MORGAN STANLEY CAPITAL GROUP INC

NGL CRUDE LOGISTICS LLC

NJR ENERGY SERVICES COMPANY

NOBLE AMERICAS GAS & POWER CORP.

NOBLE ENERGY, INC.

OCCIDENTAL ENERGY MARKETING INC

PACIFIC GAS AND ELECTRIC COMPANY

PACIFIC SUMMIT ENERGY, LLC

 

--------------------------------------------------------------------------------


 

QEP ENERGY COMPANY

QUESTAR OVERTHRUST PIPELINE COMPANY

RUBY PIPELINE LLC

SALT RIVER PROJECT AGRICULTURAL IMPROVEMENT AND POWER
DISTRICT

SHELL ENERGY NORTH AMERICA (US) LP

SOUTHERN CALIFORNIA GAS COMPANY

TARGA BADLANDS LLC

TENASKA GAS STORAGE, LLC

TRANSCONTINENTAL GAS PIPE LINE COMPANY, LLC

TRANSWESTERN PIPELINE COMPANY INC

TWIN EAGLE RESOURCE MANAGEMENT, LLC

UNITED ENERGY TRADING, LLC

WELLS FARGO SECURITIES LLC

WGR OPERATING LP

WHITE RIVER HUB LLC

WILLIAMS ENERGY RESOURCES LLC

WYOMING INTERSTATE COMPANY LLC

KOCH ENERGY SERVICES, LLC

SACAGAWEA PIPELINE COMPANY, LLC

UNIPER GLOBAL COMMODITIES NORTH AMERICA LLC

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF COMPLIANCE CERTIFICATE

 

The undersigned hereby certifies that [he/she] is the __________________  of WPX
Energy, Inc. (the “Borrower”), and that as such [he/she] is authorized to
execute this certificate on behalf of the Borrower, in [his/her capacity] as an
officer of the Borrower and not in an individual capacity. With reference to the
Second Amended and Restated Credit Agreement dated as of March 18, 2016 (as
restated, amended, amended and restated, modified, supplemented and in effect
from time to time, the “Agreement”), among the Borrower, Wells Fargo Bank,
National Association, as Administrative Agent (the “Agent”), for the lenders
(the “Lenders”), which are or become a party thereto, and such Lenders, the
undersigned, in [his/her capacity] as an officer of the Borrower and not in an
individual capacity, hereby certifies as follows (each capitalized term used
herein having the same meaning given to it in the Agreement unless otherwise
specified);

 

(a)        [As of the date hereof, no Default exists and is continuing.]
[Attached hereto is a schedule specifying the details of [a] certain Default[s]
which exist[s] under the Agreement and the action taken or proposed to be taken
with respect thereto.]

 

(b)        Attached hereto as Schedule 1 are the reasonably detailed
computations necessary to determine whether the Borrower is in compliance with
Section 6.08 of the Agreement as of the end of the [fiscal quarter][fiscal year]
ending _________________________.

 

EXECUTED AND DELIVERED this ____ day of ___________________, 20__.

 

 

WPX ENERGY, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Exhibit D – Form of Compliance Certificate

 

--------------------------------------------------------------------------------


 

Schedule 1
to Compliance Certificate

 

Exhibit D – Form of Compliance Certificate

 

--------------------------------------------------------------------------------


 

I.                                        Current Ratio1

 

 

 

 

 

A.                      Consolidated current assets of the Borrower and its
consolidated Subsidiaries (including the unused amount of the Aggregate
Commitments, but excluding non-cash assets under ASC 815) as of the last day of
any fiscal quarter

 

$_____

 

 

 

B.                      Consolidated current liabilities of the Borrower and its
consolidated Subsidiaries (excluding current maturities under this Agreement and
non-cash obligations under ASC 815) as of the last day of any fiscal quarter

 

$_____

 

 

 

Minimum Allowed

 

1.0 to 1.0

 

 

 

Compliance

 

[Yes][No]

 

 

 

Not Applicable2

 

[Yes][No]

 

--------------------------------------------------------------------------------

1  Current Ratio applies during a Collateral Trigger Period.

2  See footnote 1.

 

Exhibit D – Form of Compliance Certificate

 

--------------------------------------------------------------------------------


 

II.            Ratio of Consolidated Indebtedness to Consolidated Total
Capitalization3

 

 

 

 

 

A.                      Consolidated Indebtedness of the Borrower as of the last
day of the fiscal quarter ended ______, 20__ (the “Test Date”)

 

$_____

 

 

 

B.                      Consolidated Total Capitalization of the Borrower as of
the Test Date

 

$_____

 

 

 

(1)                   Consolidated Indebtedness

 

$_____

 

 

 

(2)                   plus Consolidated Net Worth

 

$_____

 

 

 

Ratio of Consolidated Indebtedness to Consolidated Total Capitalization (Line A
divided by Line B)

 

__%

 

 

 

Maximum Allowed

 

60%

 

 

 

Compliance

 

[Yes] [No]

 

 

 

Not Applicable4

 

[Yes][No]

 

--------------------------------------------------------------------------------

3  Ratio of Consolidated Indebtedness to Consolidated Total Capitalization
applies at all times other than during a Collateral Trigger Period.

4  See footnote 3.

 

Exhibit D – Form of Compliance Certificate

 

--------------------------------------------------------------------------------


 

III.          Consolidated Net Leverage Ratio5

 

 

 

 

 

A.                      Consolidated Net Indebtedness of the Borrower as of the
last day of the Rolling Period ended ______, 20__ (the “Test Date”)

 

$_____

 

 

 

B.                      Consolidated EBITDAX (or in the case of the Rolling
Periods ending on March 31, 2018, June 30, 2018 and September 30, 2018,
Annualized Consolidated EBITDAX) of the Borrower for the Rolling Period ending
on the Test Date, calculated in accordance with the Agreement and set forth in
reasonable detail as follows:67

 

$_____

 

 

 

(1)                   consolidated net income for the Rolling Period ended as of
the Test Date

 

$_____

 

 

 

(2)                   plus, without duplication and to the extent deducted in
the calculation of consolidated net income for such period:

 

 

i.                            taxes imposed on or measured by income and
franchise taxes paid or accrued

 

$_____

 

 

 

ii.                         consolidated interest expense

 

$_____

 

 

 

iii.                      amortization, depletion and depreciation expense

 

$_____

 

 

 

iv.                     any non-cash losses or charges on any Hedging Agreement
resulting from the requirements of FASB ASC 815 for that period

 

$_____

 

 

 

v.                        oil and gas exploration expenses (including all
drilling, completion, geological and geophysical costs) for such period

 

$_____

 

 

 

vi.                     losses from sales or other dispositions of assets (other
than Hydrocarbons produced in the ordinary course of business) and other
extraordinary or non-recurring losses

 

$_____

 

 

 

vii.                  other non-cash charges for such period ((i) including
non-cash accretion of asset retirement obligations in accordance with FASB ASC
410, Accounting for Asset Retirement and Environmental Obligations and
(ii) including non-cash deferred stock compensation expenses, but
(iii) excluding accruals for cash expenses in the ordinary course of business)

 

$_____

 

 

 

viii.               any net equity losses of the Borrower and its consolidated
Subsidiaries attributable to Equity Interests held by the Borrower and its
consolidated Subsidiaries in Persons that are not consolidated Subsidiaries

 

$_____

 

 

 

 

--------------------------------------------------------------------------------

5  Consolidated Net Leverage Ratio applies during a Collateral Trigger Period.

6  For purposes of calculating the Consolidated Net Leverage Ratio, Consolidated
EBITDAX shall be calculated without giving effect to any Consolidated EBITDAX of
the Midstream Subsidiaries (except as described in III.B.(3)(iii)) in the event,
and only to the extent, that the Midstream Debt is excluded from the calculation
of Consolidated Indebtedness.

7  Consolidated EBITDAX shall be calculated on a pro forma basis acceptable to
the Agent to give effect to any acquisitions or dispositions (in a single
transaction or a series of related transactions) after the Closing Date by the
Borrower or any consolidated Subsidiary of the Borrower of Oil and Gas
Properties having an aggregate fair market value equal to or exceeding
$100,000,000 made during the period beginning on the first day of the relevant
Rolling Period and through the date of calculation as if such acquisition or
disposition had occurred on the first day of such Rolling Period.

 

Exhibit D – Form of Compliance Certificate

 

--------------------------------------------------------------------------------


 

(3)                     plus, without duplication and to the extent not
otherwise included in Consolidated Net Income for such period, the amount of
cash distributions actually received during such period by the Borrower and its
consolidated Subsidiaries (i) in respect of incentive distribution rights or
other Equity Interests held in entities that are not consolidated Subsidiaries,
(ii) from Foreign Subsidiaries and (iii) from the net income of Midstream
Subsidiaries that are otherwise excluded from the calculation of Consolidated
EBITDAX

 

$_____

 

 

 

(4)                   minus without duplication and to the extent included in
the calculation of consolidated net income for such period:

 

 

i.                            any non-cash gains on any Hedging Agreements
resulting from the requirements of FASB ASC 815 for that period

 

$_____

 

 

 

ii.                         extraordinary or non-recurring gains

 

$_____

 

 

 

iii.                      gains from sales or other dispositions of assets
(other than Hydrocarbons produced in the ordinary course of business)

 

$_____

 

 

 

iv.                     other non-cash gains increasing consolidated net income
for such period (excluding accruals for cash revenues in the ordinary course of
business)

 

$_____

 

 

 

v.                        any net equity earnings of the Borrower and its
consolidated Subsidiaries attributable to Equity Interests held by the Borrower
and its consolidated Subsidiaries in Persons that are not consolidated
Subsidiaries

 

$_____

 

 

 

 

 

 

Consolidated Net Leverage Ratio
(Line A to Line B)

 

____ to ____

 

 

 

Maximum Allowed

 

[4.25 to 1.00]

 

 

 

Compliance

 

[Yes] [No]

 

 

 

Not Applicable8

 

[Yes] [No]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

8  See footnote 5.

 

Exhibit D – Form of Compliance Certificate

 

--------------------------------------------------------------------------------


 

IV.          Consolidated Interest Charges Ratio9

 

$_____

 

 

 

A.                      Consolidated EBITDAX of the Borrower for the Rolling
Period ended ______, 20__ (the “Test Date”)10

 

$_____

 

 

 

B.                      Consolidated Interest Charges11 of the Borrower as of
the Test Date calculated in accordance with the Agreement and set forth in
reasonable detail as follows:12

 

$_____

 

 

 

(1)                   the sum of:

 

 

i.                            all interest, premium payments, debt discount,
fees, charges and related expenses of the Borrower and its Subsidiaries for such
period in connection with borrowed money or letters of credit, obligations
evidenced by notes, bonds, debentures or similar instruments (other than surety
performance and guaranty bonds), or the deferred purchase price of assets (which
deferred purchase obligation is, individually, in excess of $100,000,000), in
each case, to the extent paid or to be paid in cash and treated as interest in
accordance with GAAP (but excluding, in any event, (x) transaction costs and any
annual administrative or agency fees, (y) fees and expenses associated with
permitted dispositions, acquisitions, investments or equity issuances (whether
or not consummated) and (z) amortization of deferred financing costs)

 

$_____

 

 

 

ii.                         the portion of any payments of the Borrower and its
Subsidiaries with respect to such period under Capital Lease Obligations that is
treated as interest in accordance with GAAP

 

$_____

 

 

 

sum of (i) and (ii)

 

$_____

 

 

 

(2)                   less cash interest income for such period

 

$_____

 

 

 

Consolidated Interest Charges Ratio
(Line A to Line B)

 

____ to ____

 

 

 

Minimum Required

 

2.50 to 1.00

Compliance

 

[Yes] [No]

Not Applicable 12

 

[Yes] [No]

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

9  Consolidated Interest Charges Ratio applies other than during a Collateral
Trigger Period.

10  Insert number set forth in III.B.

11  Consolidated Interest Charges shall be calculated on a pro forma basis
acceptable to the Administrative Agent to give effect to any acquisitions or
dispositions (in a single transaction or a series of related transactions) after
the First Amendment Effective Date by the Borrower or any consolidated
Subsidiary of the Borrower of Oil and Gas Properties having an aggregate fair
market value equal to or exceeding $100,000,000, and any related incurrence or
repayment of Indebtedness made, in each case, during the period beginning on the
first day of the relevant Rolling Period and through the date of calculation as
if such acquisition or disposition and any related incurrence or repayment of
Indebtedness had occurred on the first day of such Rolling Period.

12  See footnote 9.

 

Exhibit D – Form of Compliance Certificate

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF NOTE

 

$________________

 

_______________, 20__

 

WPX Energy, Inc., a Delaware corporation (the “Borrower”), for value received,
promises and agrees to pay to          (the “Lender”), at the payment office of
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, at 1525 W WT
Harris Blvd., Charlotte, North Carolina 28262, the principal sum of
_____________ AND NO/100 DOLLARS ($____________________), or such lesser amount
as shall equal the aggregate unpaid principal amount of the Loans owed to the
Lender under the Credit Agreement, as hereafter defined, in lawful money of the
United States of America and in immediately available funds, on the dates and in
the principal amounts provided in the Credit Agreement, and to pay interest on
the unpaid principal amount as provided in the Credit Agreement for such Loans,
at such office, in like money and funds, for the period commencing on the date
of each such Loan until such Loan shall be paid in full, at the rates per annum
and on the dates provided in the Credit Agreement.

 

This Note evidences the Loans owed to the Lender under that certain Second
Amended and Restated Credit Agreement dated as of March 18, 2016, by and among
the Borrower, Wells Fargo Bank, National Association, individually, as
Administrative Agent, Swingline Lender and an Issuing Bank, and the other
financial institutions parties thereto (including the Lender) (as restated,
amended, amended and restated, modified, supplemented and in effect from time to
time, being the “Credit Agreement”), and shall be governed by the Credit
Agreement. Capitalized terms used in this Note and not defined in this Note, but
which are defined in the Credit Agreement, have the respective meanings herein
as are assigned to them in the Credit Agreement.

 

The Lender is hereby authorized by the Borrower to endorse on Schedule A (or a
continuation thereof) attached to this Note, the Type of each Loan owed to the
Lender, the amount and date of each payment or prepayment of principal of each
such Loan received by the Lender and the Interest Periods and interest rates
applicable to each Loan, provided that any failure by the Lender to make any
such endorsement shall not affect the obligations of the Borrower under the
Credit Agreement or under this Note in respect of such Loans.

 

This Note may be held by the Lender for the account of its applicable lending
office and, except as otherwise provided in the Credit Agreement, may be
transferred from one lending office of the Lender to another lending office of
the Lender from time to time as the Lender may determine.

 

Except only for any notices which are specifically required by the Credit
Agreement, the Borrower and any and all co-makers, endorsers, guarantors and
sureties severally waive notice (including but not limited to notice of intent
to accelerate and notice of acceleration, notice of protest and notice of
dishonor), demand, presentment for payment, protest, diligence in collecting and
the filing of suit for the purpose of fixing liability, and consent that the
time of payment hereof may be extended and re-extended from time to time without
notice to any of them. Each such person agrees that its liability on or with
respect to this Note shall not be affected by any release of or change in any
guaranty or security at any time existing or by any failure to perfect or
maintain

 

Exhibit E – Form of Note

 

--------------------------------------------------------------------------------


 

perfection of any lien against or security interest in any such security or the
partial or complete unenforceability of any guaranty or other surety obligation,
in each case in whole or in part, with or without notice and before or after
maturity.

 

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayment of Loans upon the terms
and conditions specified therein. Reference is made to the Credit Agreement for
all other pertinent purposes.

 

This Note and the Lender’s rights and obligations hereunder may not be assigned
or otherwise transferred except in accordance with the terms of the Credit
Agreement.

 

This Note is issued pursuant to and is entitled to the benefits of the Credit
Agreement.

 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK AND THE UNITED STATES OF AMERICA FROM TIME TO TIME IN
EFFECT.

 

[signature page to follow]

 

 

Exhibit E – Form of Note

 

--------------------------------------------------------------------------------


 

 

WPX ENERGY, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit E – Form of Note

 

--------------------------------------------------------------------------------


 

SCHEDULE A
TO
NOTE

 

This Note evidences the Loans owed to the Lender under the Credit Agreement, in
the principal amount set forth below and the applicable Interest Periods and
rates for each such Loan, subject to the payments of principal set forth below:

 

SCHEDULE
OF
LOANS AND PAYMENTS OF PRINCIPAL AND INTEREST

 

Date

 

Interest
Period

 

Rate

 

Principal
Amount of
Loan

 

Amount of
Principal
Paid or
Prepaid

 

Interest
Paid

 

Balance of
Loans

 

Notation
Made by

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit E – Form of Note

 

--------------------------------------------------------------------------------


 

Schedule 3
Guaranty and Collateral Agreement

 

LEGAL NAME, LOCATION OF JURISDICTION OF ORGANIZATION, ORGANIZATIONAL
IDENTIFICATION NUMBER, TAXPAYER IDENTIFICATION NUMBER AND CHIEF EXECUTIVE OFFICE

 

 

 

Grantor

State ID#

Taxpayer ID#

Jurisdiction of
Organization

Location of
Chief Executive
Office

WPX Energy, Inc.

4960645

45-1836028

Delaware

3500 One Williams Center

Tulsa, Oklahoma 74172

 

 

Betterit Land & Title Holding Company,  LLC

4613201

45-1836028

New Mexico

3500 One Williams Center

Tulsa, Oklahoma 74172

 

 

WPX Energy Permian, LLC (formerly known as RKI Exploration & Production, LLC)

3988470

20-3176229

Delaware

3500 One Williams Center

Tulsa, Oklahoma 74172

 

WPX Energy Gulf Coast, LP

2679021

76-0524284

Delaware

3500 One Williams Center

Tulsa, Oklahoma 74172

 

 

WPX Energy Holdings, LLC

3553015

45-1836028

Delaware

3500 One Williams Center

Tulsa, Oklahoma 74172

 

 

 

--------------------------------------------------------------------------------


 

Grantor

State ID#

Taxpayer ID#

Jurisdiction of
Organization

Location of
Chief Executive
Office

WPX Energy Keystone, LLC

4821412

27-2554417

Delaware

3500 One Williams Center

Tulsa, Oklahoma 74172

 

 

 

 

WPX Energy Marketing, LLC

2331526

73-1423657

Delaware

3500 One Williams Center

Tulsa, Oklahoma 74172

 

 

WPX Energy Mid-Continent Company

1900559177

73-1483657

Oklahoma

3500 One Williams Center

Tulsa, Oklahoma 74172

 

 

WPX Energy Production, LLC

2242390

87-0480555

Delaware

3500 One Williams Center

Tulsa, Oklahoma 74172

 

 

WPX Energy RM Company

2959657

38-3438897

Delaware

3500 One Williams Center

Tulsa, Oklahoma 74172

 

 

WPX Energy Williston, LLC

4223998

26-1237038

Delaware

3500 One Williams Center

Tulsa, Oklahoma 74172

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.03(f) TO SECOND AMENDMENT

 

DEPOSIT ACCOUNTS, COMMODITY ACCOUNTS AND SECURITIES ACCOUNTS

 

[On file with the Administrative Agent]

 

--------------------------------------------------------------------------------